Statement by the President
I would like to notify you that this morning a suspect package was found near the Louise Weiss Building and that the French police, in collaboration with our security services, denied access to the building and carried out a test which, fortunately, proved to be negative.
Those of us who were in the building before 8 o'clock were very much aware that there was a suspect package in the courtyard of the Louise Weiss Building which was the cause of a bomb scare. Quite rightly, access to certain parts of the building was denied and Members and staff were evacuated from one part to another. I do not know whether this was a fiendish attempt by my Italian friend Mr Dell'Alba to move us from Strasbourg, whether it was my UK Conservative colleagues who had mistaken the day of President Chirac's visit, or whether it was a Christmas gift of Belgian chocolates now sticking to the walls of the courtyard. But, whatever the case, there was a lot of confusion and an evident lack of knowledge of the procedures for the evacuation of this building. I should like to ask whether a note could be circulated to Members and staff outlining normal evacuation procedures and whether, in the case of an event like this, the screens which are dotted all around the building could be used to give Members information on what is going on.
Mr Watson, I think that your request is not only justifiable but sacrosanct and we must ask our services to organise a drill as soon as possible, as soon as we are all here for a plenary sitting. Hopefully, we need only wait two or three months for the temperature and weather to allow us to carry out this drill in the best possible way.
I would also like to inform you that what was found was not an item belonging to Mr Dell' Alba or his friends, but is definitely a piece of equipment belonging to a photographer. This was revealed after it was found. However, when it was first discovered, there was some uncertainty and therefore they had to take this unusual step.
Mr President, I just wanted to point out that the security arrangements for the visit by the French President this week were exemplary and that we were all extremely satisfied with the order and security surrounding the visit.
However, I would like to say that security at the European Parliament has long been a matter of discussion and that it would perhaps be advisable to set up a working party in which Members are also informed as to what security arrangements have been put in place for them in the European Parliament.
Mr Rübig, I think that your request should be carefully considered by our Quaestors so that they can propose measures to the President' s Office and to the Conference of Presidents, if necessary.
Mr President, you are quite right. The College of Quaestors is due to meet this afternoon and a note on the procedures for evacuating the building will be sent to all Members before the next part-session.
Thank you, Mr Poos. Your remark has given an indirect reply to Mr Watson and Mr Rübig.
Welcome
Ladies and gentlemen, I have the honour of informing you that a delegation from the Republic of China' s National Assembly is here in the gallery. I would like to extend a warm welcome to the Chinese delegation who are here to participate in the sixteenth interparliamentary meeting between the European Parliament and the People' s Republic of China which is taking place in Strasbourg on 15 and 16 December.
Mrs Li Shu­Zheng, Vice-President of the Committee for Foreign Affairs of the Republic of China' s National Assembly, is leading the delegation, which is made up of five members of the National Assembly, accompanied by four high officials from the department of foreign affairs of that Assembly. The European Parliament and the Republic of China' s National Assembly began direct political dialogue in 1980, dialogue which, over the years, has grown to encompass a wide range of subjects. Let us now express the firm hope that this dialogue will develop further and that our cooperation with the People' s Republic of China will become stronger.
I hope that the sixteenth interparliamentary meeting will represent a new stage in mutual understanding and, to this end, I hope there will be a positive outcome to the meeting in the European Parliament and I wish you all a pleasant stay in Strasbourg.
Mr President, I have asked to speak because you have already turned your attention to the agenda. I thought that you would make an announcement about the members of the convention working on the Charter of Citizens' Rights. I had asked for the names of the Members of Parliament appointed by the Conference of Presidents to be officially announced to Parliament. I was assured that the President in the chair this morning would make this announcement and that the names of the Members of the European Parliament who are members and deputy members of the convention would be included in today' s minutes. I am therefore somewhat taken aback to learn that you have not received this list of names so that you could announce them to the House. An official public announcement of the Members of the European Parliament appointed to the convention must be made because the convention will officially start work on Friday.
Please ensure that an official announcement is made.
Mr Poettering, I will be able to read you the communication as soon as I receive it. You have been informed before me; however, as soon as I have the communication, I will, of course, make you and all the Members in the House aware of it.
Climate change
The next item is the statements of the Council and the Commission on the results of the fifth Conference of the members of the United Nations Framework Convention on Climate Change.
I invite Minister Hassi, representative of the Council, to take the floor.
Mr President, Members of the European Parliament, a policy on climate issues has been one of the main environmental concerns of the Finnish Presidency. I think it is important to bear in mind that a policy on climate issues will, I imagine, be one of the greatest challenges for the entire planet and all mankind in the next century. The European Parliament is quite right when it states in its resolution that the commitments that have been made up till now are still not sufficient to limit the rise in temperature to one and a half degrees a century: we need new commitments in addition to the present ones.
Nonetheless, it will be a hard job to realise the present commitments. Preparing for the COP 5 Conference in Bonn was an important issue for Finland. Generally speaking, the Union has also been satisfied with the results of COP 5. Progress was made in a good number of areas. In addition, an action programme was agreed on, which I believe will enable us to make the necessary decisions at the sixth conference (COP 6) of the parties to the agreement on climate, which is to be held next autumn in the Hague, to make the process of ratification of the Kyoto Protocol possible. At Community level, Finland has worked to integrate climate policy with other areas of policy by drafting, for example, environmental strategies in the areas of energy, transport and agriculture. We must remember that these strategies are only the first step in what will hopefully become an on-going process of implementing and developing climate strategies.
One of the most important decisions reached during the autumn was the commitment made at the Helsinki Summit by the Community and the Member States to ratify the Kyoto Protocol before the Rio+10 Conference, which is to be held in 2002, and that the Community should do everything required to make ratification possible. Finland has also been involved in a wide-ranging dialogue with NGOs and representatives of business. In our opinion, multilateral commitment to a policy on climate will, in the long term, guarantee optimum results.
Although I said that the decisions that have already been taken will enable us to achieve the results we need at the sixth conference of the parties to the agreement on climate to be held next autumn, there is still much work to be done. It is particularly important for the Union to build bridges with developing countries and try and find solutions that they also regard as fair: win-win solutions in which both development and the environment are winners. Important issues for developing countries include how to create facilities to make it possible for them to report on levels of emissions, the development of their facilities in general and technology transfer. In this we have to pay special attention to the poorest countries of all.
We still have much work to do, furthermore, to develop the rules of the Kyoto mechanisms. Important questions include how natural depressions and hollows relate to the Kyoto mechanisms and the so-called flexible ceiling, which the European Union has proposed. Next year, the EU must do all it can to find solutions that are as effective as possible for the environment and the reduction in emissions and which can be widely adopted so that an agreement on the rules for the Kyoto mechanisms and the rules on compliance with that agreement can be reached.
I consider one fundamental issue to be the fact that nuclear power cannot be accepted as a method to be applied in the CDM and Joint Implementation projects. The Ministers for the Environment that convened at COP 5 had very strong opinions on this, but it is obviously going to be an especially challenging task to arrest the trend in the Community' s own greenhouse gas emissions, which is rising at present, when it ought to be falling. We still need new measures throughout the Community and the Member States. For example, bringing in an environment tax would be a major achievement. The suggestions of the Council for an action programme and the proposal under consideration to develop a system for emissions trading within the Community are steps in the right direction.
Thank you, Mrs Hassi.
I now invite Mrs Wallström, a member of the Commission, to take the floor.
Thank you for inviting me to give the Commission's assessment of the results of the Bonn Conference on Climate Change.
One year ago the parties to the Convention on Climate Change decided on a two-year work programme, the Buenos Aires plan of action. It should lead to decisions on the outstanding issues under the Kyoto Protocol by COP 6, which will take place one year from now in The Hague. In this context the expectations for Bonn concentrated on the need to make substantial technical progress. It was clear from the outset that the major political decisions would have to wait for COP 6. I believe such progress has been achieved.
The aspect of COP 5 of greatest political importance was Chancellor Schroeder's call for entry into force of the Protocol by the year 2002. I am very pleased that the European Union, along with many other parties, expressed its support for that idea. This means that a clear timetable is now set which increases the pressure on all parties to make COP 6 a success. I urge all parties to ensure that they are able to launch the ratification process immediately after COP 6. In this context, the decision of the parties in Bonn to speed up the process during the coming years was important.
Allow me to comment on some of the issues that were discussed in Bonn. The most important unresolved issues under the Kyoto Protocol are the rules and modalities for the Kyoto mechanisms and the design of a comprehensive compliant system. The Kyoto mechanisms - emissions trading, joint implementation and the clean development mechanism - are a part of the Protocol.
It is generally recognised that they have the potential to make climate action more cost efficient. Of course, it is vital that such a system is complemented by a strictly compliant system including provisions for cases of non-compliance.
In view of the difficult international negotiation process, it was quite a success that, on the Kyoto mechanisms and on compliance, we succeeded in getting de facto draft negotiating texts. These will continue to constitute the basis for further negotiation in the coming months. Without this achievement, the prospects of reaching decisions at COP 6 would have been bleak.
Good progress has also been made on issues such as capacity building, technology transfer and adaptation to the effects of climate change. The meeting highlighted once again how important it is to make equal progress on issues of importance to the industrialised world as much as to the developing countries. That is why we need a balanced process between issues relating to the Kyoto Protocol and issues relating to the underlying Climate Change Convention.
We have to keep in mind that COP 6 can be successful only if we can deliver significant results on both issues, building a bridge between the industrialised and developing countries.
Another success was the continuation of the so-called activities implemented jointly. These projects financed by industrial countries cannot but enhance capacity building and technology transfer in developing countries and economies in transition.
This brings me to a very important matter that Parliament has also raised in a resolution, namely the question of nuclear energy as an option for clean development mechanism projects. I am of the opinion that the environmental and safety problems surrounding nuclear energy are too important to encourage its proliferation in developing countries under the header of the clean development mechanism. There are excellent alternatives such as renewable energy sources and energy efficiency measures that fit much better with the purpose of the CDM to promote sustainable development.
Let me turn to some of the other divergence issues. The EU proposal for a concrete ceiling on the use of the Kyoto mechanisms has not been addressed formally at COP 5 but was very much the subject of discussion in the corridors.
The intentions underlying the proposals stand as firm as ever, guaranteeing that every party achieves at least a substantial part of its emissions target at home instead of relying heavily on the Kyoto mechanisms. This should allow the first behavioural and technological changes with a view to preparing for the much more ambitious emission cuts of the future.
In addition, the Kyoto targets must be achieved through real emission reductions and not by buying other countries' quotas that have become over-generous due to economic decline - the famous hot air. Hence the need to limit the amount of its quota of emissions that a party can sell. A decision on how to ensure this environmental soundness must be taken at COP 6 as part of the overall package of decisions and the Community's position on the ceilings issue has not changed.
Another important feature at COP 5 concerned the voluntary commitments of developing countries and it is commendable that developing countries such as Argentina and Kazakhstan are taking the initiative to reduce their own greenhouse gas emissions. In view of their economic growth prospects their involvement in international climate change action is of the utmost importance. However, it is crucial that we get the process right. We must avoid inflation of the environmental permits available in the Kyoto mechanisms as this would work against real emission reductions.
I hope to come back to you in a year or so to report positive results from COP 6. In the meantime the Commission will continue not only its active role in the negotiations but also its work on Community measures. Under the climate change action programme, which I announced in this House in October, the Commission's work is currently focusing on the establishment of a list of priority measures in the area of climate change to be presented to the Environment Council in March. I am also working hard to have a Green Paper on emissions trading within the European Community adopted by the Commission in March. It will allow a wide debate of all stakeholders on an approach which should further reduce the costs to our economies of reducing greenhouse gases.
A tremendous amount of technical and political work still lies ahead of us in putting the Kyoto Protocol into effect as a first step in fighting global warming. I appreciate your commitment to help in conveying the importance of combating climate change throughout Europe and to your counterparts in other countries, in particular the United States Congress.
Mr President, Madam President-in-Office of the Council, Commissioner, at the end of this century, the subject of environmental protection is being accorded the importance which it actually deserves, given the major challenges at stake. It is true that we have made progress in numerous areas and that some environmental problems, such as water pollution, have been sorted out. But the greatest environmental problem facing our planet in the next century has not been sorted out; on the contrary, it is increasing day by day. Man is currently producing twice as many greenhouse gases, detrimental as they are to the climate, as the world can cope with in the long term. The countries of the European Union account for a large proportion. If we do not act now, the next century will be dominated by dramatic problems.
We are not talking solely of rising sea levels and the disappearance of small island States and the flooding of low-lying areas in Bangladesh or the Netherlands, which we are all aware of. We are also talking about the spread of deserts and an increase in tropical whirlwinds, the devastating effects of which have been clearly felt in recent years. This will all lead to an increase in the waves of refugees. We already have more environmental refugees than war refugees, which is why this is also of paramount importance here in Europe.
The catastrophic floods in France and elsewhere have also shown that problems arise if we fail to act quickly. Some experts are even warning of an increase in tropical diseases such as malaria in our temperate zones. Every serious scientist is saying that we need to reduce emissions by 50% in the long term. That means that we in the industrialised countries and in the European Union need to reduce them by far more than 50% in order to take account of legitimate development interests in developing countries and population growth. I therefore consider that the Kyoto Protocol is just the first step in the right direction and it must not, under any circumstances, be undermined by loopholes.
We in the European Parliament support the stand taken by the Council and the Commission that emissions must be reduced mainly in the industrialised countries close to home. The flexible mechanisms of the Kyoto Protocol are merely additional mechanisms. That applies above all to the so-called clean development mechanism. Of course, it is a good thing if industrialised countries or undertakings in industrialised countries invest in energy efficiency and renewable energy in developing countries, but that cannot replace commitments at home.
Per capita emissions in industrialised countries, including the Member States of the European Union, are several times higher than the levels which the earth can cope with in the long term. The Council and the Commission played a constructive role at the Bonn Conference. We particularly welcome the commitment to ratify Kyoto by 2002.
The Bonn Conference was not a failure, even if the dramatic situation in fact calls for greater progress. In particular, I was pleasantly surprised in Bonn by the constructive attitude being taken by the business world. Many sectors of the business world recognise that the undertaking to protect the climate also offers businesses the opportunity to earn money and create jobs. However, much still needs to be done before the all-decisive conference in the Hague.
It is particularly important for the European Commission to be credible. We can only be credible if we too do our homework. Some countries have indeed reduced emissions to some extent, but there are no true paragons. I find it particularly worrying that emissions are currently rising sharply in what are in fact environmentally-friendly countries such as Denmark and Sweden. In Sweden, this is perhaps mainly due to diversification out of nuclear power. I feel that we should address this quite openly. I do not take the view that nuclear power is a universal panacea but, more importantly, we do not want nuclear energy technology to be exported to unsafe countries in lieu of commitments at home.
The diversification out of nuclear power currently being planned or implemented in some countries in Europe exacerbates the problem. We must not overlook the fact that rising CO2 emissions are hardly likely to increase our credibility.
Mr President, Representative of the Council Hassi and Commissioner, I believe that most of us were very pleased indeed when, as early as at the hearings of the Commissioners, we learned that one of Commissioner Wallström' s priority areas was work to combat climate change. I believe that this is an environmental issue of a kind to which the majority of citizens and the broad general public can also feel committed because people do in fact feel real anxiety faced with the climate changes that are under way. All the environmental disasters that we have witnessed make us reflect more often upon the world we are living in, and also upon our own influence on it.
The problem is scarcely one of people' s not being aware of climate change. What is in fact missing, however, is the concrete implementation of measures to combat this. We are constantly knocked off course whenever we try to move on in our discussions. Many are the conferences in which the world' s leaders have convened in order to find a common strategy, but so far relatively few concrete measures have been taken. This is not perhaps so odd after all, because climate change is not, of course, the only issue in the world which needs to be solved. Famine, poverty and injustice in the way in which burdens are distributed remain acute problems in many parts of the world. In other parts - the richer part of the world, our own part of it - we ourselves find it hard to give up our well-being in order to get to grips with the problems. These become ever more complex, and decisions are conspicuous by their absence.
Just as Mr Liese said, we were not perhaps expecting too much progress at the latest COP Conference in Bonn, but it would still of course have been desirable for the EU, the United States and everyone else to have achieved a more constructive result than was actually achieved. This is also why we are tabling this resolution, by means of which we want to speed up developments. We are convinced that more must happen more quickly, both in the individual Member States of the European Union, but also of course worldwide. In the future, we also want to be an instigative force within the Union in order to ensure that more in fact happens. We therefore support the wish expressed by the European Union to the effect that the Protocol should come into force by the year 2002. We also consider that, even if the decision to ratify the Protocol is a long time coming in certain countries, this should not prevent us from seriously considering the possibility of ratifying the Protocol alongside those who have made up their minds anyway. We may possibly be in danger of leaving behind someone who does not dare to take up a definite position, but we must nevertheless try to go forwards.
In this regard, I should like, nonetheless, to ask Mrs Wallström and Mrs Hassi, who are present in the Chamber, for their opinions regarding our Amendment No 2 in which we demand that we should ratify the Protocol at the latest during COP 6. What will this entail? Will it entail the EU as a Union ratifying the Protocol? Or does it mean that we believe that every individual Member State will also ratify it by this date? I am pleased that Commissioner Wallström and Representative of the Council Hassi emphasised that nuclear power is not a sustainable energy source.
Mr President, Mrs Hassi, Commissioner, the issue under discussion concerns the outcome of the fifth conference on the Kyoto Protocol in Bonn. As clearly stated in our motion for a resolution, the results of the Kyoto Protocol are unsatisfactory on several accounts. Climate change is continuing, for which reason further strict measures for reducing greenhouse gases must be taken by 2010. It is already seven years since the Earth Summit in Rio where firm commitments were made without any really positive consequences having resulted to date. Regrettably, there is still a major element missing from this motion. This is the people. We should not forget that, regardless of the measures which may be taken by individual Member States or the European Union as a whole, it is the people as consumers who, through their habits and behaviour, will promote change and impose this on decision makers. There is therefore a real urgency for wide-ranging measures to now be adopted in order to involve the people in decision making on this subject. In this way, they will feel more responsible for the climate change phenomenon. This could be achieved, for example, through wider information campaigns bringing pressure to bear on people' s behaviour. Our resolution on the Kyoto Protocol, adopted in October, was clearly heading in this direction by demanding a coordinated strategy for informing the public in a clear, understandable and accessible manner. I am thinking, for example, of certain aerosols which we use extensively in our daily life. It is through these concrete and tangible measures that Europe will enter our homes and our habits.
Finally, I must comment on the subject of a CO2/energy tax which the motion mentions in paragraph 14. Although I am not against the principle of taxing polluting emissions, I do believe that these measures must respect two principles. On the one hand they must try to guarantee tax neutrality and, on the other, they must cover the whole of the industrialised world, or at least the OECD, so that ecological dumping or competition distortions do not arise.
Climate change is not inevitable, yet it is only by involving the main actors - people and industry - and by making them responsible that we will overcome the obstacles.
Mr President, climate change is one of the most important environmental issues but also one of the most difficult ones to solve. It impacts greatly upon economic processes. The breakdown of the WTO round in Seattle has taught us that the EU should be convincing in its endeavours to achieve global environmental policy. We need to set a good example ourselves. So far, Europe has made fancy declarations but greenhouse gas emissions in the European Union will be in excess of 8 percent instead of under 8 percent if no additional measures are taken.
This is mainly due to the fact that the transport sector has got out of hand: more cars, more trucks and more aircraft clocking up more miles. This is why I urge the European Commission, in the next plan of action for combating climate change, to address the most difficult issue, namely traffic. For example, zero emissions for traffic and a ten percent reduction for households, industry and energy production itself. EU measures to restrict CO2 emissions by trucks are necessary, as is the promotion of economical cars, such as hybrid and electrical cars, or at last a European energy/CO2 tax imposed by those 12 or 13 countries which want to impose a hefty levy.
Only if the European Union manages to reduce greenhouse gases can we be credible. Then we will be able to reach a breakthrough at the sixth conference of the Groups in The Hague. The most difficult tangles in the trade in emission rights and clean development mechanisms can then be cut through. Needless to say, for the Green group, nuclear energy does not even enter into the picture as far as reaching a solution is concerned. In Europe, but also worldwide, we need to focus on renewable energy, such as wind energy, solar energy and biomass. In the case of a windmill, the cost of making and erecting one is covered after only four to six months. Compare this with nuclear energy where it takes as much as ten years before nett energy finally exceeds the cost of building a plant.
Mr President, I believe that both the Commissioner and the representative of the Council are perfectly aware of the threats hanging over the planet because year after year this Parliament has warned them of these threats.
The increase in temperature by two degrees - as other Members have said - which is expected between now and 2010, if no measures are taken, the rise in sea levels, the disappearance of small islands and many of the catastrophes of the last two years which, according to the experts, are related to climate change, are facts which should oblige us to adopt immediate and concrete measures.
The resolution adopted by the Committee on the Environment moves in this direction, as do the amendments which were presented and approved unanimously. Amongst these - and we are happy that Commissioner Wallström has pointed this out - is the clear criticism of the pressure exerted by the nuclear industry on Bonn so that nuclear energy may be used in the strategy to reduce CO2 emissions. It seems to us that industry brings with it risks, as the Commissioner has said, in terms of safety and the subsequent use or recycling of waste. These risks are unacceptable to us.
For this reason, in the Committee on the Environment, we still propose renewable sources of energy and the adoption of clear measures with regard to transport; not only in road transport which is the form of transport which produces most CO2 emissions, but also in air transport which also produces many emissions and which, until now, has not been controlled as it should be.
We also agree with the Council that we should build bridges with developing countries, but building bridges with these countries means two things: not trying to do deals with them with regard to the buying and selling of quotas and not cutting development and aid funds so that they can adopt measures which will lead in the direction which we are proposing.
In one of the amendments we also propose that countries draw up clear and concrete plans for reductions in the different sectors - transport, agriculture, etc. because if no plans or concrete measures exist, then we will still be here talking about the same things far beyond 2000.
Mr President, at a time when globalisation is filling us with uncertainty and everything is in the short term and disposable, it is very difficult to have an overview of the future. The new millennium is a great marketing product which seems to be concentrated on one night of partying without opening our minds to grand projects and ideas. Is climate change the major challenge of the next century or a good New Year' s resolution without any significant value? It is difficult for us politicians to sell to our electors political decisions which are planned over ten or twenty years. Yet have we not agreed to take responsibility?
The debate on climate change is not a trivial affair. It is our industrialised countries which created this world and we must therefore lead by example. Can Trade, with a capital T, be more reasonable? Can the countries of the world reconcile economic development with health without seeming naïve or demonstrating worthless good sense? We in the European bubble must not forget developing countries. We must achieve a balanced partnership between all the countries of the world and between all economic actors. The applicant States must be involved given that they have to conform to European environmental standards.
The question of climate change and the resultant apocalyptic visions are a forceful and global way of drawing attention to the dangers of pollution. The melting of the polar ice-caps and tropical storms are deemed to be the result of greenhouse gases which, in the main, are directly produced by our factories. We therefore should have increased people' s awareness. Floods and storms have been promised for those who are currently sat comfortably in front of their televisions and who believe themselves to be protected by economic development and temperate climates. Climate change and the reawakened anger of nature are frightening concepts to countries which are now declaring that this situation cannot continue.
In order to stabilise the climate and reassure the world' s inhabitants, without overusing the concept of environmental protection which should be left to the ecologists, the issues of the Kyoto Protocol - mad cow disease, dioxins and the debate on GMOs - are being paraded. Climatic disasters and food scares are of the same ilk and make societies distrustful faced with uncertainty and events they cannot control. Business and governments now know that the only way forward is to include the environment and the principle of sustainable development.
Mr President, I would like to start by thanking Mr Hassi and Commissioner Wallström for their declaration. I share their opinion that the problem of climate change requires a global solution. It is therefore regrettable that so few countries have ratified the Kyoto Protocol. In the resolution, the criticism is expressed that the United States is so unwilling. It is more important to assess our own behaviour. The EU Member States have not yet ratified the Kyoto Protocol. If countries at a climate conference reach an agreement, then it is understood that every effort is made to reach sound implementation and execution. The fact that this environmental problem needs to be solved worldwide does not detract from the huge responsibility incumbent upon each individual Member State.
I fully agree with the focus of the resolution being put on energy efficiency and renewable energy sources. The measures involved have a beneficial effect on the environment. However, there are also CO2 reducing measures which, besides said beneficial effects, also cause negative environmental effects. In other words, a reduction in CO2 emissions can never be a licence to emit other harmful substances instead. Therefore, the EU' s energy policy must specifically embrace all environmental effects caused by a specific type of energy production. Then environmental policy will actually be integrated into the energy policy, as laid down in the Treaty.
The environment needs to be integrated into the transport policy too. The transport sector accounts for no less than 40% of total CO2 emissions. It is evident that journeys and flights should be reduced. The introduction of excise on kerosene remains a necessary measure, so that flight traffic is no longer given undue preferential treatment in financial terms over other types of transport. Responsibility very much applies to the elected Members of Parliaments. Yesterday, the new building of the European Parliament was opened. I, like many others, cannot explain to the electorate that monthly journeys between Brussels and Strasbourg are necessary. This is, unfortunately, a reality for the time being, but the climate in the European Council will hopefully change.
Mr President, everyone in this House agrees that reducing or at least stabilising CO2 emissions is an environmental imperative for our planet. In 1992, at the Rio Convention, and then in 1997 at the Kyoto Conference, the European Union led the way. We must now continue to propose a bold and ambitious policy on this subject, and the EU must also remain capable of convincing its partners, which means convincing its own Member States first. For although Europe is talking about this issue, are the fifteen Member States ready to make the necessary efforts and to respect and implement the numerous directives approved here in this House?
We must therefore raise awareness among the Member States and among our partners. It has already been mentioned that the United States of America is still reticent about this kind of policy and ambition. The European Union must therefore be resolute in the face of the US Congress and Japan and it must also be able to convince countries such as Russia. You can appreciate the enormous task facing us in this respect, a task also facing us in our discussions on enlarging the EU and our need to convince the applicant States that our environmental ambitions must be heeded.
Finally, the people must be made aware for it is through them that progress will be achieved. I do not really favour energy taxes as I do not believe that environmental problems can be systematically solved with taxation. The EU therefore has a real duty to raise awareness and provide information so that behaviour in the EU can change. This is our ambition for the Europe of tomorrow.
Mr President, Madam President-in-Office of the Council, Commissioner, you have made a very positive appraisal of the Bonn Conference which, from your point of view, I can understand. In all honesty, however, although there has been progress in secondary theatres of war, as it were, for example how negotiations should be conducted, what working parties should be set up, no progress has been made on the main issue, i.e. what should be done about emission rights and emissions trading. That is a pity because, as far as I can see, that is the main issue, especially in view of the fact that one large country, one contracting partner, is saying we want to be able to buy ourselves out of all our emissions obligations. That this country is able to use internal political debate, i.e. the imminent election campaign in the USA, to block us and the other contracting States from making further progress on this central issue is scandalous!
As far as I can see, the decisive question is this: how can we inject new momentum into this process and encourage greater involvement on the part of this large contracting State on the other side of the Atlantic? How can we achieve progress in coming years and involve the United States in this? As far as I am concerned, there can be no question of allowing countries to buy their way out of all their emission obligations, because what that means, in essence, is that we and the USA are able to absolve ourselves from our own obligations at the expense of less developed countries. We overcame imperialism in the 19th century; surely we are not going to pave the way for imperialism in the 21st century!
Mr President, Madam President-in-Office of the Council, Commissioner, thank you for your perceptive comments on global warming. However, like my fellow Member, I do not totally agree with what you said about progress in the fight against this phenomenon. We keep having conferences on global warming and they all turn out much the same. We should ask ourselves how many more so-called natural disasters it will take before the harmful effects of global warming, and their consequences, particularly on the economic and social development of European and world society, are really taken into account.
You do not need to be a scientist to realise that global warming is a fact. The floods which are causing increasing amounts of damage are enough of a signal to be taken seriously. The insurance companies, which obviously are directly and financially involved, have sounded the alarm about these natural disasters which seem to be beating all records this year. We should regard these indisputable signals as stop signs for they remind us daily of the urgent need to act and to adopt specific measures to combat global warming.
Yet it is astonishing how little attention is paid to all these conferences. Apart from a few environmentalists who are deeply concerned about global warming, total indifference is the norm. Even worse, under pressure from powerful nuclear lobbies, nuclear energy has nearly succeeded in being recognised as a renewable source of energy. This would be a disaster in itself.
To conclude, I believe we really are a long way off success in the fight against global warming. This is why we have to set an example in this House, particularly as we appeared to be in the vanguard at Rio.
I would like to reply to Mr Poettering who made a request at the beginning of the sitting: the European Councils of Cologne and Tampere established a body responsible for drawing up a Charter of Fundamental Rights. This body is made up of representatives of the European Parliament, of Heads of State and Government, of national parliaments and of the European Commission.
Mr President, one of the greatest challenges in the fight for sustainable development is to reduce the all too high levels of CO2 emissions and, to begin with, I should like to emphasise that nuclear power is not a renewable energy source and that it ought not therefore to be included among Kyoto' s flexible mechanisms, such as the mechanism for sustainable development. The use of nuclear power must not stand in the way of the transition to a more sustainable energy supply. In order to honour its obligations under the Kyoto Protocol, the EU must, however, be involved in promoting renewable energy and seeking environmentally correct solutions so that the present level of CO2 emissions is reduced. In this connection, I should like to refer to an investigation carried out by the Federation of European Contractors which shows that total European CO2 emissions can be reduced by a whole 12% by means of improving energy efficiency in buildings. By insulating buildings, it will be possible, in addition to improving energy efficiency, to also create up to 300 000 permanent jobs in the EU over a 10-year period. Both the Council and the Commission have previously acknowledged that some of the biggest potential for saving energy is to be found in the building sector. I am therefore surprised that no-one has since mentioned this fact in the concrete proposals tabled with a view to fulfilling the Kyoto obligations, and I should like to ask the Commission whether this consideration has been quite specifically included among the matters to be deliberated by the Commission. I can see that the Commission is not paying attention but I hope, all the same, that the question was heard.
Mr President, seven years after Rio, two years after Kyoto, the issue of climate change is today at a critical juncture. It is true that the hypocrisy of the United States has greatly contributed to this situation as that country emits the most greenhouse gases and thus is least willing to ratify the Kyoto Protocol by 2002. It is also true, however, that Europe itself has done little or nothing to achieve the targets that were set.
It is unacceptable that in principle, the European Union is fighting for a reduction in emissions and then, in practice, reaches the conclusion that, because the necessary policies have not been implemented, many Member States are already slipping alarmingly in relation to the limit values set in Kyoto for 2010. We can even state that two years after Kyoto, although there were more than enough good intentions and fine speeches, there was a lack of political will to act.
This is exactly the time to act, and to act by coming up with new solutions; firstly by creating a European programme for the reduction of greenhouse gas emissions that supports and finances actions in the area of energy efficiency and renewable energies, a programme that proves that, contrary to what many would have us believe, nuclear energy may be the easiest path to take but it is not necessarily the best.
Secondly, we must establish financial instruments which will enable us to introduce CO2/energy taxes in all European countries.
Thirdly, we must launch a large European public information campaign, especially for economic operators, to achieve urgent change in our daily practices and behaviour in terms of the consumption and production of energy. In order to do this, we do not have to wait for the United States of America, particularly because it is more and more likely that we will have to move ahead without that country for the implementation of the Kyoto Protocol in 2002.
Mr President, Commissioner, Madam President-in-Office of the Council, Kyoto is clearly one of the major challenges for the 21st century, yet the way that we resolve the issue of climate change may greatly affect future civilisation. Parliament must therefore repeat its formal reservations about the right to pollute system, otherwise known as the flexibility mechanism. If we really want to solve the enormous problem of the greenhouse effect, we cannot operate a system in which everything can be bought and sold, including the right to pollute. This is not true to our values and it will create profound inequalities.
We could take as an example the situation in the former Soviet Union, in what is now Russia. This country is in decline and its development is threatened. There is therefore enormous potential for it to trade its rights to pollute. So the Americans, taking advantage of their status as a rich country, and despite having imposed this mechanism on us, supposedly to ensure the application of the Kyoto decisions, are not only not applying these decisions themselves but are also manoeuvring to trade these infamous rights to pollute with Russia.
The richest countries can therefore pay to keep the rest under-developed so that they themselves do not have to make the efforts which they could. This is unacceptable and Europe must say so. Regardless of the Americans, Europe must say that it will ratify the Kyoto Protocol without getting involved in the right to pollute system. The Commission must talk to Russia to ensure that it does not engage in these talks with the Americans and so that we can find other ways forward together.
Finally, Europe must act within its Member States and at Community level. I would suggest that Europe and the Commission pursue two initiatives. The first concerns the excellent work initiated by Jacques Delors on piggyback transport and the major non-polluting transport infrastructures to replace the lorry and the car. This work must finally be taken forward with financing from the European Union. The second, in the car sector, involves establishing a renewal strategy for old cars, in addition to the standards which we have adopted, given that these cars produce considerably more pollution than newer vehicles.
Mr President, unfortunately, the international solution to the problem of how the greenhouse effect is to be handled is a long time in coming. I think it is very disheartening indeed that, after Kyoto, there is only one country, a small island in the South Pacific, which has ratified the Kyoto agreement. Now, it is also a reality, and not only in statistics and in the world of conference venues, that emissions must be reduced and the greenhouse effect mitigated.
Just as the resolution says, I believe that now is the time for the EU to really show the way and to dare to move forwards, to leave the reluctant and sluggish United States behind it and, together with others, to try to ratify the Kyoto agreement. I think it is time for the EU to take the initiative and do this. I hope that the present resolution, which I think is very good indeed, will be of use in this work in preparation for the COP 6 Conference.
I should also like to thank Commissioner Wallström and Representative of the Council Hassi for what they said, because I thought this was extremely hopeful. If it were they who were to have their way, I think things would get much better, for we are in fact playing roulette with our future; and the future has already shown itself to have arrived, what with all the disasters that have occurred in recent years.
I believe that we must use political will in order to reduce emissions and utilise the renewable energy sources which do, in fact, exist. It is not a case of our having to wait for these resources to appear, rather, they already exist. It is just a question of using political will and ensuring that they are cost-effective and competitive.
Mr President, it is of course interesting to listen to Commissioner Wallström and Representative of the Council Hassi. You express a certain optimism when it comes to the Convention and the Kyoto Protocol, which I appreciate that one has to do in your position. I personally am not so optimistic.
Greenhouse gases continue to increase throughout the world more than seven years after the Climate Convention was signed. I have been participating in a worldwide energy analysis which is just now being carried out. This shows - and, unfortunately, this has perhaps to be emphasised - that there will be plenty of fossil fuels for the foreseeable future. Even if demand increases in the future, we shall be more or less swimming in oil and gas, and it will be cheap oil and gas. It is therefore absolutely necessary to take political measures. The market cannot put the environmental consequences in question into the equation. We must levy taxes and charges, and we must devise norms and standards if we want the alternatives which exist in the energy sphere to have a chance.
The United States' s passive attitude thus far has already been mentioned. I have come to the conclusion that the European Union must very much take a leading role in this work. The resolution states a number of steps which could lead to the implementation of the Kyoto Protocol if Europe were to take the lead: a reduction of emissions here at home; concrete plans to reduce emissions in the most important sectors, above all within the transport sector where emissions are increasing most quickly; the introduction of economic instruments of control; early ratification of the Kyoto Protocol; and intensified dialogue, both with Japan and with the developing countries.
I realise, like earlier speakers, that we must involve America in this, but we cannot wait for their leadership. My question both to Commissioner Wallström and Representative of the Council Hassi is this: you have expressed a general optimism; now where is the conclusion? My other question to Commissioner Wallström is this: are you prepared to give pro-active leadership a chance and, if so, how will it be possible for this to develop in the current political climate?
Mr President, in common with other speakers, I should like to begin by emphasising the need to reduce carbon dioxide emissions and to reduce the effect upon the climate. The present resolution is a good one but, following the discussion by the Committee on the Environment, Public Health and Consumer Policy, two flaws have become apparent. Firstly, there is a reference to nuclear power which is not directly connected to the resolution' s main purpose. In my opinion, it would have been better to leave out completely the lines about nuclear power in the resolution but, since this has not been done, I would ask to support Mr Liese' s amendment.
Secondly, the resolution is deficient when it recommends general energy taxes and carbon dioxide taxes. The majority of the Group of the European People' s Party and European Democrats have their doubts about an EU tax of this kind and, on the Committee on the Environment, Public Health and Consumer Policy, voted against the proposal in this part of the resolution.
General taxes on industry are a blunt instrument for obtaining measures to reduce carbon dioxide emissions. To present energy taxes as the most important measure is simply to engage in empty rhetoric. I believe instead that we should be encouraging the individual EU States to take responsibility for achieving the required level of reductions in carbon dioxide emissions. It is therefore up to the individual Member States to find the most effective tools, best suited to their own national circumstances, for achieving the objectives in question.
Specifically targeted charges on carbon dioxide emissions should be more effective than general taxes, but there are also other options for individual Member States. If need be, general EU taxes can be given an overarching dimension. In my opinion, the prerequisites for devising tax instruments and tax legislation differ very considerably from one EU country to the next.
By supporting the proposal for EU taxes in the energy sphere, I do not want to be a party to adopting a principle which limits the individual EU countries' autonomy in tax matters.
There are members of the Group of the European People' s Party and European Democrats who, because of the above-mentioned contents of the text of the resolution, intend to vote against the resolution in its entirety. I personally am going to vote in favour of the resolution, but with the reservations I have just mentioned.
Mr President, Commissioner, the series of climate summits that began seven years ago with Rio has produced some fine resolutions which have been full of aims ever more ambitious than those that came before. The time for real action has not yet got under way, however, nor has it even begun. Achieving demanding aims is not childsplay, as some people in this Chamber seem to assume. In its resolutions, Parliament should not give priority to certain types of measures at the expense of others. All possible means of reducing emissions have to be adopted immediately. In particular, this means trading emissions quotas, which is an effective way of reducing emissions, if clear rules based on the mechanisms of a market economy are established.
It is also very important that we do not limit our range of options by excluding the flexible mechanisms of carbon dioxide-free nuclear power. The argument that says nuclear energy is not a sustainable means of producing energy, on account of the waste it produces, and cannot thus be included in the clean development mechanisms, is simply not tenable. The nuclear power industry is the only energy business sector that has incorporated the costs associated with the entire lifespan of its product in its prices, and thus takes full responsibility for the safe depositing of its waste. I would like to remind those Members here who continue to speak against nuclear power from one debate to the next that, but for the current level of nuclear energy being used, carbon dioxide emissions would immediately grow by 800 million tons every year. We will not mention what sort of effects there would be if the world' s additional needs for energy were fully met without building more nuclear power plants. Giving up the use of nuclear power may be a subject for populists in the developed countries of Europe, or here in Parliament, where it really is a populist subject, but the realistic alternative is nowhere else to be found, not even in those countries the Union is going to embrace in the future.
Mr President, if the overall social human and environmental benefits of clean air are to be secured, then the standards laid down by the EU's recent directive on vehicle emissions and fuel quality must be strictly adhered to. There must be maximum cooperation between the EU Member State governments and all interested bodies so that a reduction in the use of CO2 becomes a reality.
I welcome the debate that took place this week in Parliament on the uses of alternative energy resources. The Irish Government has brought out a Green Paper on sustainable energy, which is to be given special status within our national development plan for the period 2000-2006. This Green Paper discusses the framework for reducing CO2 emissions within all sectors of our society. More funding must be put aside for alternative energy resources and there is also an anticipation that there will be a switch from the use of solid fuel and oil to natural gas and renewable energy sources and power generation in the future.
This plan also proposes measures targeted at various consumer sectors which are designed to enhance energy awareness, expertise and practice in such areas as appliance purchasing, use of energy in the home, building installations, heating systems and energy management in industry, the services sector and also the public sector. The publication of the Green Paper on sustainable energy in Ireland should be viewed as a positive contribution to the debate on how we deal with the climate change threat within the energy sector.
Various Members have asked questions and raised points, to which both the representatives of the Council and the Commission intend to reply.
Mr President, Members of the European Parliament, I have been listening to this debate with great interest, and it must be said that that I have nothing but respect for the high level of knowledge the European Parliament has regarding this subject. Many MEPs have mentioned examples of problems, such as floods, storms and various meteorological catastrophes, which show that climate change is already happening. I agree with what everyone has said here. I also agree with what many have pointed out, that Kyoto is only the first step. After the commitments of Kyoto we will have to be able to commit to greater reductions in emissions to be able to prevent global warming, which is happening dangerously fast.
There are two main aspects to this as far as the European Union is concerned. The first is the European Union' s action to reduce emissions in its own area, which is also a key issue with respect to the EU' s international credibility. The Union really still has much to do in this area, which is something many MEPs have also mentioned.
I would like to comment briefly on the question of an energy tax. It is absolutely right, as Mr Wijkman, as far as I remember, said, that there are too many fossil fuels in the world, in other words, market forces are not sufficient to limit their use. The consumer behaviour patterns we all show affect the climate, and an energy tax, a carbon dioxide tax, is one way to make the price an eco-label. We all know that it has been difficult in the European Union to take a decision on an energy tax but, for example, the conclusions of the Cologne Summit state the importance of this issue. In my opinion, this question should be high up on the agenda of the Ecofin Council. One step in the right direction is that achieved on Monday in the Environment Council, which is for a Council common position on a 'strategic directive to assess environmental effects' , which will be a good tool to evaluate the impact on the environment, including the effect of emissions on the climate, of different programmes and action.
The other aspect of our huge and difficult task is progress in international negotiations. As I said in my opening speech, it is now essential to build bridges with the other players; many who have spoken here stressed quite rightly that we must build cooperation with players other than just the United States. This is absolutely true, but I myself would certainly not see the USA in quite such a gloomy light as might have been inferred from some speeches. I have the impression that the thinking is also changing in the USA. Public opinion in the USA reveals concern about climate change. This is also seen in the changing attitudes in business in the USA, and I myself have noticed this is also having an influence on politics.
Although we as yet have no certain proof that the rules for compliance with the Kyoto agreement and the mechanisms will turn out to be good rules, it is still completely feasible to establish sound rules in the planned timetable. To the question of why the Union should not ratify the Kyoto Protocol during the sixth conference of the parties concerned, I would say that this will not be possible as we will not have any clear picture before that meeting of what we should be ratifying. If we were to commit to ratification beforehand, it would also weaken our position in the talks and our chances of successfully addressing those issues which we aim to cover at the talks. In spite of the fact that I consider ratification to be very important in itself, I still do not think it is yet possible.
In my opinion, the European Union has constantly demonstrated leadership with regard to this issue. It is not at present as striking as it was, for example, at Kyoto, as we are now at the stage of the operation where we are plodding through the very many technical details. Outwardly, this may not seem impressive, but it is absolutely essential.
Mr President, ladies and gentlemen, what made the biggest impression on me during the conference in Bonn were the speeches by representatives of small island States. The combined effects of climate changes affect, and have already affected, their respective countries in such a way that they are aware that the issue is important to their future and to their survival. The anxiety about the future which they expressed in Bonn and the zeal with which they urged us to translate our words into actual deeds made an incredibly strong impression upon me. I also listened to an old man from another island on which I had had the privilege to live for a short time. He said to me: "I believe it is us ordinary people, who are thinking about our children and grandchildren, who are taking a longer-term view rather than you politicians. You ought to reflect upon that fact. Do not just think about your own periods of office, but contrive to raise your sights and look to the future which we ourselves face." This was also a warning. I do not, Mr Wijkman, want to be too optimistic and I hope it did not sound as if I believed this would be an easy fight. An easy fight is just what we do not have at the moment. We have made climate change into a concept which is politically correct and which is to be found in wordings, in documents and at the top of agendas. Unfortunately, however, we can see how the trends are in quite the wrong direction. This means that we must act and that we must act now, because the effects will not perhaps become apparent for fifty or even a hundred years.
I agree with a lot of what has been said here about the value of integrating the environmental dimension into the whole of the transport sector and transport policy We in the Commission have also taken a number of important first steps. However, there is still much to be done in this area. I believe that, if we are to succeed, then we must also provide ourselves with the tools and instruments which will enable us to make a difference. We shall need more in the way of financial instruments of control. We must, in actual fact, put a price upon the environment so that we can actually see the alternatives developing. We must involve all the various interested parties in a much broader way. We shall need the help and cooperation of industry in order to achieve this. If we are to obtain sufficient political power and support for the purpose of taking the measures required, then we shall need to mobilise our respective citizens in all the Member States.
To reply, nonetheless, to the question about the ratification process: it is clear that the Commission and the European Union must continue to play a leading role. I nevertheless regard ratification by the EU alone as a second-best alternative. I think we must concentrate on getting the United States to join us in ratifying the agreement and that it should preferably do so at the same time as ourselves and as quickly as possible in connection with COP 6.
I also think that we must state clearly that we are concerned here with obtaining coordinated ratification from the EU. Otherwise, we shall not achieve that distribution of the burden which we have already agreed upon within the European Union. We in the European Union ought therefore to ratify the agreement on a common basis and with all Member States on board. We need to put more pressure upon all the Member States as they set about preparing their national plans. We must show the way and take a more positive lead. We also need more power at our disposal throughout this process.
I hope that the documents which we in the Commission are to present at the beginning of next year will help us obtain the power to drive forward all the work on combating climate change.
I should like to thank you for all your valuable and constructive contributions. I can also say that, from the Commission' s point of view, I cannot see us doing anything but support the amendments and the progressive resolution which Parliament has tabled.
I would like to notify you that I have received a proposal for a resolution pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place today at 12 p.m.
Situation in Macao
The next item is the statements by the Council and the Commission on the situation in Macao.
I invite Mrs Hassi to take the floor on behalf of the Council.
Mr President, I am sorry that Mrs Siimes, who would be the right person to speak on this matter, is not here. She is at present having talks with the European Parliament' s Committee on Budgets. In any case, she is in the European Parliament building. I shall therefore read the Council resolution.
On 20 December this year Macao returns to Chinese rule by virtue of the agreement made between Portugal and China. Talks on effecting the transfer of power have been going on between Portugal and China. In a spirit of friendship and cooperation the Portuguese/Chinese liaison group has prepared the transfer of power and regular meetings have been held over the last twelve years. Macao will become a special administrative area, with broad autonomy except in foreign policy and defence. All the other administrative matters of the area will thus be in the hands of the local people, and will be their responsibility.
The European Union has had a special relationship with Macao, via Portugal, and the Union' s institutions have themselves prepared for the forthcoming transfer of power. The Commission presented the Council and Parliament with a report on Macao entitled "The European Union and Macao: Relations after the Year 2000" . The Council approved the conclusions on Macao with reference to the report in its meeting of 10 December 1999. In addition, the Helsinki Summit delivered its opinion on Macao as part of the Presidency' s conclusions.
The European Union supports Macao' s status as a special administrative area, and will be following developments there closely. The bonds are old and strong between Europe and Macao, making the relationship a special one. The legal system, the rights of citizens, freedoms and values are similar in the Member States of the European Union and Macao. They have important trade and investment connections and they enjoy very strong cultural links. After the transfer of power, the European Union will monitor the reality of the 'one country, two systems' principle. The European Union wishes to emphasise the importance of this special identity for Macao and holds it to be important to maintain citizens' rights and freedoms in accordance with the Community resolution of 1987 and the special administrative areas' constitution as laid down by China and Portugal. The European Union will monitor the implementation of the international conventions that Macao is party to. The European Union regards it as being especially important that the UN Convention on Economic, Social and Cultural Rights, the Convention on Civil and Political Rights, and the basic standards established in the conventions associated with the ILO are applied in all their respects in Macao.
Trade relations between the European Union and Macao are important. The EU is the third largest investor in Macao and the region' s second largest trading partner. It has been agreed to continue with the agreement on trade and cooperation made between the EC and Macao after the transfer process is completed. This agreement will create a lasting framework for cooperation between the special administrative area of Macao and the EU, and will help to maintain regular dialogue on economic matters and matters of commerce and cooperation. This link will be further reinforced by the accreditation of Macao' s economic and trade office to the European Communities and the accreditation of the Commission' s Hong Kong delegation to Macao.
The example of Hong Kong will give us cause to believe that the transfer of power in Macao will proceed without conflict. Macao' s small size and unity, as well as the international support she receives, will safeguard the future development of the special administrative area.
This weekend I will be travelling to Macao to represent the Commission at the hand-over ceremonies. As honourable Members might imagine, there is a certain sense of déjà vu for me in all of this. Some might say that I am becoming rather an aficionado of hand-over ceremonies. I have been referred to by some as the last Governor but that has never actually been true. Certainly, my great friend and former colleague, Vasco Rocha Vieira, has more claim to the title than I do.
In making this statement this morning I want to place on record my admiration for all he has done in Macao in his long tenure as Governor. His distinguished record as a public servant of skill and integrity is, I am sure, recognised in his own country as it is in Macao, and in this Parliament as it is in the Commission. I am much looking forward to being able this weekend to salute that service as my gubernatorial colleague leaves his office.
Macao, like Hong Kong before it, will begin a new era after 19 December as a special administrative region of the People's Republic of China. It will be different but, in crucial respects, life must and will stay the same. That is what is meant by the concept of "one country - two systems" under which Macao, like Hong Kong, will retain its freedoms and fundamental rights and enjoy a high degree of autonomy as a special administrative region of the People's Republic of China. Those rights and freedoms, as the Presidency said a few moments ago, are set out in terms in the Sino-Portuguese Joint Declaration which both parties have solemnly pledged to uphold.
The European Union will continue to take a close interest in Macao after 19 December. The Commission has recently published a communication entitled "The European Union and Macao beyond 2000". The Council endorsed the communication last week and welcomed and reinforced the commitments it makes. In particular, the communication underlines the central importance we attach to the full implementation of the joint declaration. It makes clear that, as in the case of Hong Kong, the Commission will take a close interest in this matter and - again as we do for Hong Kong - we will publish an annual report on Macao. We will follow the implementation of international conventions of which Macao is a member, in particular the UN Covenants on Civil and Political Rights and on Economic, Social and Cultural rights.
We also intend to work to strengthen EU-Macao relations, notably by encouraging EU companies to continue to invest in the territory. The trade and cooperation agreement between the European Community and Macao, signed in 1992, will remain in force. The Commission welcomes the accreditation of a Macao economic and trade office to the European Communities. It will help to maintain and reinforce our dialogue on trade, economic and cooperation issues.
I feel strongly, as honourable Members will understand, about our continuing interest in Macao, about our continuing obligation. We want to have as good a relationship with the future chief executive of the special administrative region as we have had with my friend the present Governor. I would like to invite the chief executive to pay an early visit to Brussels; and it would also be good to welcome the chief executive of the Hong Kong special administration here when he can manage it or, alternatively, his internationally renowned deputy.
What is happening in Macao next Sunday is an important moment in Portugal's history, in China's history, in Europe's history.
Portugal, like the country I know best - or used to know best - has done its own best to discharge the responsibilities bequeathed by history honourably and well. We all have to take account of different circumstances, of different challenges; nothing is ever quite the same. But when I was in Hong Kong I always felt that when I talked to my colleague across the Pearl River Delta I was working with someone who shared my values and who had a profound sense of duty.
We all run our course. Portugal has run her course in Macao and is fortunate that her honour during this passage has been in the hands of Governor Vieira and his officials in the Government of Macao.
Thank you, Commissioner. At times I was not sure whether you spoke in your capacity as Commissioner or as Governor, but in this case both problems are very much linked.
Mr President, the European People' s Party has repeatedly stated that it considers the Council and the Commission' s adoption of a public position before 20 December to be of fundamental importance. That is the date on which the transfer of sovereignty of the territory of Macao to the People' s Republic of China will take place.
I would therefore like to show my appreciation and approval of the positions adopted here by the representatives of the Presidency of the Commission and my wholehearted agreement with the tribute paid by Commissioner Christopher Patten to Governor Vasco Rocha Vieira. The other political Groups have finally accepted the position of the European People' s Party and we therefore consider it essential that this debate takes place here and now, by happy coincidence on the day on which a delegation from the Chinese Parliament is visiting us.
The intervention of the European Parliament, of the Council and of the Commission will not only contribute to providing a more substantial safeguard for a combination of interests that were stated in good time, but will also reaffirm a genuine leading role for the European Union, which will ensure that China continues to see it as a favoured partner in discussions on a global strategy for peace, to the building of democracy, to the safeguard of human rights, to development, to dialogue and to modernisation on a worldwide scale.
For more than four and a half centuries, the presence of the Portuguese in Macao has almost always been peaceful and has almost always been as important for Portugal and for Europe as it has for China. Therefore, what is about to take place in this quite unique case must involve the European Union in a very special way. It is worth recognising the importance of the fact that Macao was the first permanent point of contact that Europe established with the Far East, in the middle of the 16th Century. Macao is therefore a symbol of almost five centuries of peaceful coexistence and of mutual advantages in a framework of the most varied diplomatic, cultural and commercial activities. This has facilitated contact between the European and Chinese civilisations, the promotion and protection of China' s external trade and a significant assertion of European interests. All of the following has contributed to Macao' s uniqueness - its history, its traditions and cultural forms and the racial mix and coexistence which have held sway there for such a long time and which are an extraordinary asset to the new relationship between the European Union and China.
This is also why it makes perfect sense and presents a major political opportunity for us to adopt a clear position, one which will express the well-founded expectations and the commitment of the Union' s citizens concerning the future of the special administrative region of Macao in the political context of China and concerning Europe' s relations with both, with regard to defence and the promotion of human rights, of other constitutional values and those of the specific legal framework which applies to the region by means of its new statute and of the principle of "one country, two systems" .
Let the same thing also be said for the principle of autonomy and Macao' s current economic and social systems as well as, on a wider scale, for the European Union' s relations with that part of the Far East, once the experience brings to an end certain possibilities, which may be of extraordinary relevance to this part of the world. As far as these and other aspects are concerned, some of which involve my country more specifically, it is to be hoped that the conclusions of this debate will make an appropriate contribution to achieving the aims that have been stated.
On the other hand though, the proposal to produce annual reports on the European Union' s relations with Macao, which has been put forward by the Commission and which should also be welcomed, should not preclude the European Parliament itself from paying the closest attention to the matter, particularly by following its development from 20 December. It could do this by broadening the exchange of information and interinstitutional cooperation in this area, by creating its own interconnecting contact group, by analysing and debating the periodical reports that are presented to it, in short, by studying the development of all aspects of Macao' s overall situation. This should be done in view of the transformations in international relations in the Far East and in view of the changes due to take place in this area, not forgetting the new situations which will eventually result from China' s entry into the WTO and by the development and/or qualitative change in its relationship with the United States of America.
Mr President, the motion for a joint resolution, the draft of which has been presented and the substance of which will progress very quickly if it is favourably received, will be able to make a significant contribution to achieving all of the objectives that have been mentioned.
Mr President, on behalf of the European Socialist Party, I would like to say that we are delighted with the declaration by the President-in-Office of the Council and also with Commissioner Patten' s very pleasant and intelligent statement concerning Governor Rocha Vieira.
I have personally been connected with the issue of Macao since the revolution of 25 April. I remember that, as Minister for Foreign Affairs, I met my Chinese counterpart at the UN immediately following the revolution, and he expressed his feelings by saying "for us, Macao is not a colony; therefore, although you are shedding your colonies, do not touch Macao; it will sort itself out in its own time" .
The process was actually settled in a fairly cordial manner and in line with the friendship that has traditionally existed between Portugal and China. The joint Sino-Portuguese Declaration - which Commissioner Patten has already referred to here - is a good declaration and contains, on the whole, the broad ideas that should guide Macao for the next fifty years as a special zone, with its own uniqueness in the overall context of China, that is, by respecting the legislation established by the Portuguese in Macao.
Macao, as has already been said, has always been a melting pot of cultures and of new meetings of cultures, of religions too, and has always been a territory where peace, tranquillity and coexistence between peoples of the most diverse ethnic backgrounds have reigned. This must continue. The role of the European Union, the Commission and the European Parliament is crucial in this regard, given that, as has already been emphasised, many conventions between the European Union and Macao have been signed, and it is right that over the next fifty years, the European Parliament and our European Institutions should be able to follow Macao' s development, which I think will be a happy one. I also feel honoured that I shall be present in Macao on 20 December. I am sure that the ceremony will be exemplary and I must say that, as a Portuguese Member of this Parliament, I am delighted with the circumstances in which, at the end of the century and of the millennium, Portugal' s cycle of imperialism is coming to a close.
Portugal was the first European Empire and will be the last European empire and we might say that the cycle is being closed with a "golden key" , to the extent that, on the one hand, Portugal is conducting a peaceful and friendly handover of the territory of Macao to the People' s Republic of China and, in the same sense, that Timor gained its independence in a fortunate way. These were the ideals of the democratic revolution, which transformed my country in 1974. Portugal is a different country today, a free country, a country in which people coexist peacefully, one in which human rights are respected and whose main objective is peace. It is in the spirit of peace and respect for human rights that we shall be sincere in handing over the administration of Macao to China, as it now falls within China' s competence, in the hope that China will respect the commitments that were signed jointly in the Sino-Portuguese Declaration.
I am grateful for the way in which the Governor of Macao was spoken of, whom, moreover, I had the honour of appointing to this post when I was President of Portugal, and I can say that Governor Rocha Vieira is truly a man who has honoured Portugal and who has enabled Portugal to leave the territory of Macao with its head held high and with a clear conscience.
Thank you, President Soares. I am sure that you will represent the European Parliament well in Macao, even if, as a Portuguese person, your heart will be slightly heavy.
Mr President, I welcome the Commission's communication and today's statements. Macao offers an opportunity for trade, dialogue and engagement which is the way to bring freedom and democracy to the Communist dictatorship of the People's Republic of China. I welcome too Commissioner Patten's honourable personal commitment and record of success in this regard. However, for the Union to talk of a shared legal system between Europe and Macao stretches credibility. Recently, a private commercial dispute involving the financial interests of the mainland's political leaders led to the kidnap in Macao of an innocent Australian-Chinese businessman, Mr James Pang, and his jailing on the mainland for seven years on trumped-up charges. Since China has refused to agree to the establishment of a court of final appeal, Macao has barely even the semblance of an independent judiciary which Hong Kong has.
Today's news from Hong Kong in this regard is not good. The court of final appeal has reversed the judgement of a lower court and convicted two young men for defacing a flag at a peaceful demonstration, despite the incorporation of the ICCPR into the territory's law. It shows how supposed safeguards on freedom in Hong Kong are being quickly eroded.
Let us keep talking to China on Macao and other issues but let us not fool ourselves that the Christmas gift we give Macao next week will protect the freedoms of its people.
In the communication, the Commission talks of "a solid relationship in terms of culture and civilisation". I hope the Council and Commission will assure us that they will not shrink from expressing Europe's outrage at the continued assaults on human rights and human liberties which pose a major challenge to us in the next century.
Mr President, after the transfer of Hong Kong from the United Kingdom to China, with the admirable leading role played by Commissioner Patten, the transfer of Macao, by agreement between Portugal and the People' s Republic of China, is a necessary and inevitable act that must be welcomed. However, as the joint resolution that has been presented states, the necessity of this act does not mean that the European Union is no longer interested in the future of a territory which has such close links with our history and even our culture.
Macao is a current symbol of that Portuguese, Hispanic and European spirit of adventure, which led us to establish human and trade relationships on every continent. Today, Macao can and must serve as a democratic door or window which will enable us to continue a new type of relationship with this huge country China, to our mutual benefit and to that of all humanity. To this end, particularly on behalf of my Group of the Greens/European Free Alliance, and although we agree with the joint resolution, I would like to emphasise the need to safeguard Macao' s autonomy by consolidating its civil society and its democracy with freedom of political association, by keeping the Union open to the territory' s inhabitants and by strengthening trade relations with it.
Taking advantage of this opportunity to speak and of the opportunity provided by the presence here of President Xanana Gusmão, I would like to state my belief that, taking into account its pressing needs and our common identity, the European Union must immediately establish special links with Timor in order to guarantee its economic and social development and independence.
Mr President, we are delighted with the way in which the preparation for the region of Macao passing into the sovereignty of the People' s Republic of China on 20 December has taken place.
We hope that no doubts remain as to the climate of mutual understanding and of political will shown by Portugal and by the People' s Republic of China and that no one still feels ambiguous about the outlook for the future development of the special administrative region of Macao.
We think that conditions have been created for economic and cultural relations to develop on a basis of cooperation and mutual benefit between the People' s Republic of China, specifically through Macao, and the European Union and its Member States. We agree with the joint resolution presented here despite some differences of opinion, which shows our firm desire to work together in developing these friendly relations at this historic moment, which we welcome wholeheartedly.
Mr President, four days away from the transfer of power in Macao, the resolution, with which we agree, is extraordinarily valuable because it is confident and because it provides guarantees for the future. Over these few days, there are two other curious coincidences taking place here in Strasbourg. Firstly, with us here we have Xanana Gusmão, who has just arrived from East Timor. Although in different circumstances, which are painful and very harsh, Timor is like Macao: it represents another promise of progress for human rights, freedom and for the rule of law in Asia, another beacon of hope with links to European culture through Portuguese culture and experience.
The second coincidence is that the interparliamentary meeting with the People' s Republic of China is being held now, which gives us the opportunity to communicate the depth of our feeling and the strength of our expectations for Macao and its future.
Portugal takes pride in the efforts that have been made in the territory of Macao and in the hopeful signs that several centuries of peaceful coexistence have left there. One of the lasting symbols that should now be highlighted is the utter uniqueness of Macao, the open cultural tolerance between peoples and cultures, religious freedom, traces of unique symbiosis and a legal culture founded on the principles and values of the rule of law and human rights.
In this peaceful process, one of dialogue between Portugal and China, it was essential that China clearly embraced Macao' s unique nature. It also had to give solemn guarantees that it would preserve and value it in the context of its autonomy, enshrined in law. For China, this is how its policy known as "one country, two systems" works. For us, it is the direct expression of the inalienable rights of the citizens of Macao.
I am delighted at the broad convergence that we have been able to obtain on this joint resolution as well as on the positions stated by the Presidency, by the Council and by the Commission. They are a very positive and promising sign for which the citizens of Macao are grateful and which we Portuguese, still speaking on their behalf, also appreciate. This collective attention on the part of Europe is the best additional, practical guarantee that we can give, the best way that we have of guaranteeing that Macao' s unique nature is safeguarded, and of continuing to deal with Macao in a unique way, not by putting it into the pot with every other country.
Mr President, like slaves in Ancient Rome, Africans in the plantations in the Americas or, better still, like serfs, the inhabitants of Macao change master without anyone having consulted them, without them having been able to express their views on the subject. Once again, a people' s right to self-determination is being trampled underfoot, just as it was in Chechnya. I have heard - and I regret this - Mr Soares and others likening East Timor to Macao. This is a completely shameful parallel: East Timor is going to become independent, whereas Macao is moving towards a communist dictatorship.
Mr President, I agree with the previous speaker that the people of Macao are the main element missing from the 1987 agreement between Portugal and China, and indeed from this handover. They have not been consulted. Why not?
Mr Patten, the Portuguese presence in Macao was not the result of an unfair treaty extracted from a weakened China in the 19th century by force or by the threat of force. It was the result of a properly agreed treaty. Four hundred and forty-two years of continued and peaceful presence have woven economic, cultural, spiritual, family and political ties. Even during the hardest times in Portugal, the population of Macao has remained loyal. It is this loyalty which earned its Council the name of "Loyal Senate" .
These are the links which you are preparing to break. Today at least, Mr Soares, this is not just a lot of hot air. You are abandoning the 440 000 inhabitants of Macao to communism without allowing them to have a say. Macao and Timor were in the same situation. It is ironic that just when the people of Timor are gaining independence, the people of Macao are returning to servitude. In the words of Jean de la Fontaine, "Thus do the courts acquit the strong" - communist China - "and doom the weak" - Indonesia today - "as therefore wrong" .
You talk about retrocession yet you can only retrocede something which was taken illegitimately. You talk about the local population but what guarantees do you have about their rights, for example, the religious freedom of the Catholics bound to a Rome which does not recognise the communist government? You talk about maintaining a European presence in Macao. I am very afraid that this presence will be like the ruined cathedral which overlooks the city and of which only the façade remains. It will only be a remnant of what was, an illusion simply serving as an alibi for abandonment by the West, with gaping holes which, in the past, gave access to a wonderful structure and which will now be open only to the wind.
Mr President, I have nothing else to add other than to say that the Finnish delegation will be led by the Finnish President, Mr Ahtisaari, who will also be representing the country holding the Presidency of the EU, in the ceremony to mark the transfer of power. I am pleased that the European Parliament representation is also a prestigious one, as the former President of Portugal will be representing it. The Council would like to add its voice to the hopes expressed here that the transfer of power will be a peaceful and splendid occasion.
First of all I would like to recognise, as I am sure the whole Parliament does, the role that the honourable Member Mr Soares has played, not only in the restoration of democracy, decency and human rights to one of the greatest European countries, but also the role he has played historically in the end of empire, and in the ending of empire as decently as could be managed, not least in Macao.
It is true, as the last speaker Mr Gollnisch pointed out, that Macao represents a free society: a free city on the edge of China, on the edge of Asia, as Mr Graça Moura pointed out at the beginning of our debate; an extraordinary crossroads between east and west ever since the 16th century. I have enough faith, enough belief, in the values which Macao and Hong Kong represent to believe that, whatever the style of government in the region, those values will survive and prosper, not least because they are rooted in people's hearts.
Mr Gollnisch spoke of his concerns about future freedom of worship in Macao. Well, if I take Hong Kong as an example, I do not think Mr Gollnisch should have too much to worry about. I will be attending mass next Sunday morning in the cathedral in Hong Kong with my friends in the parish, as I used to when I was Governor. There has been no sign of anything in Hong Kong other than the continuing vitality of the Christian churches. I am sure that will be the case in Macao as well.
But we do have to be concerned about the survival of the rule of law, the survival of civil liberties, the survival of human rights, as Mr Watson pointed out in his valuable corrective. Issues like the James Pang case did cause concern to the international community. The international community was concerned about the earlier decision taken by the Court of Final Appeal in Hong Kong, or rather the reversal of that decision by the parliament in Beijing. We are concerned to speak out when there seems to us to be actions taken which threaten the continuance of the rule of law; and we would not be true to the promises we have made to people in Macao and Hong Kong, we would not be true to our own values, if we did not speak out when those values appeared to us to be under threat.
What sensible leaders in China will recognise is that the return of Macao, like the return of Hong Kong, did not just mean an extremely rich and prosperous asset returned to the motherland, but represented something more than that. Hong Kong and Macao are both great international cities; they can play a very important part in the continuing development and successful opening of China to the rest of the world; and in playing that role Macao will have all our best wishes for the exciting period of history which I am sure lies ahead.
I would like to close, as I closed my earlier remarks, by referring to the outstanding record of the present Governor. I would like to say that I am sure the best wishes of Parliament go to his successor, the Chief Executive, who has a difficult job, but one which I am sure he will carry out to the very best of his ability.
Thank you, Commissioner Patten.
I would like to inform you that I have received six motions for resolutions pursuant to Article 37 paragraph 2 of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 10 a.m.
Beijing Action Platform
The next item is the debate on the oral questions
(B5-0035/99) by Mrs Theorin and
(B5-0037/99) by Mrs Theorin
to the Commission and the Council, on behalf of the Committee on Women' s Rights and Equal Opportunities, on the European Union follow-up to the Beijing Action Platform.
All the European Member States adopted the Beijing Platform for Action. We committed ourselves to 12 areas. They are all indispensable for women's full enjoyment of their human rights. Five years later it is time for an evaluation.
The first area is poverty. We pledged to adopt macro-economic policies for the needs of women in poverty and to ensure women's equal access to economic resources. But single mothers and older women remain the main victims of poverty.
The second area is education. We promised to ensure women's equal access to science and technology and life-long education. Unfortunately, education of women and men still follows a stereotyped pattern.
The third area is health. We agreed to increase resources for women's health. Yet middle-aged and elderly women remain beset, more than men, with health problems. Maternity and child mortality are still too high.
The fourth area is violence. We promised to eliminate gender-based violence, yet violence against women remains the single largest injury to European women. Between 15% and 25% of women are battered during pregnancy and sexual trafficking is increasing, while only 2% to 3% of those men who commit rape go to prison.
The fifth area is armed conflict. We promised to increase women's participation in conflict resolution and protect women in armed conflicts, yet women still make up the overwhelming majority of those affected by armed conflict but are absent from peace negotiations and peace transition initiatives.
The sixth area is women and the economy. We pledged to promote women's access to employment and control over economic resources. Women remain virtually absent from or are poorly represented in economic decision making. Women earn, on average, 75% of the hourly wages of men and their employment rate is about 20% lower.
Decision making is the seventh area. We promised to ensure women's equal access to, and full participation in, power structures and decision making, yet nowhere is the gap between de jure and de facto gender equality greater than in the area of decision making.
The eighth area is institutional mechanisms for the advancement of women. We agreed to mainstream gender in legislation, public policies and programmes. Unfortunately, the political will has been absent. Gender mainstreaming and gender impact assessment are far from a reality.
Women's human rights is the ninth area. We promised to fully implement the Convention on the Elimination of All Forms of Discrimination against Women. Today there is still insufficient recognition of the principle that human rights apply equally to women and men.
The tenth area is media. We pledged to promote a non-stereotyped portrayal of women in the media yet, as a result of massive male domination of media power, the media continue to project negative and degrading images of women.
The eleventh area is environment. The European Members pledged to involve women actively in environmental decision making. Women's experience and skill remain insufficiently used in environmental policy actions.
The twelfth and last area is the girl child. We promised to eliminate all forms of discrimination against the girl child, yet statistics show that a girl child is discriminated against from the earliest stages of life, through her childhood and into adulthood.
This is the discouraging result five years after Beijing and after 25 years of effort since the United Nations incurred the responsibility for promoting women's rights at national, regional and international levels. It is high time for the UN "Beijing plus five" special session in June next year to take concrete action to implement the Beijing platform. An action-oriented plan for advancing the Beijing goals is necessary if all governments are to implement strategies for gender equality in all 12 critical areas of concern.
The European Union must play a truly active role. The preparatory work at European level is already far advanced. The European Union work must be speeded up so it can have a real influence before positions are fixed at international level. Our question is: how will the Commission and the Council ensure that Parliament becomes a real partner, both in the preparatory work on the European Union input to "Beijing plus five", and in the European Union's official delegation to the New York Conference?
Mr President, we thought that the honourable Member, Mrs Theorin, would ask her question in Swedish, and we have therefore prepared our answer in Swedish. Thank you, in any case, for having taken up this very important question.
As Mrs Theorin is certainly aware, the European Union' s preparatory conference, which was planned for December of this year within the framework of the European Commission, will now take place in February of next year. The intention is that the applicant countries, non-governmental organisations and, of course, Members of the European Parliament who have already been invited as lecturers and mediators should also take part in this conference. Since this falls within the sphere of the Commission' s activities, it is only appropriate to turn to the Commission for more information. To confine ourselves to the latest development within the Council, the Finnish Presidency has prepared a questionnaire addressed to all the Member States and to all the European institutions on the subject of "Women in the Decision-making Process" . Their answer has made it possible for the Finnish Presidency to prepare a report containing nine indicators, together with recommendations. This report was debated in the Council (Employment and Social Affairs) on 22 October of this year.
Parallel to the debates based on the Presidency' s above-mentioned report, the Council has adopted a number of conclusions in which account is taken of the Finnish Presidency' s report. The nine indicators it is proposed should be used when next monitoring implementation of the Beijing Action Platform are included in these conclusions, and a reminder is provided of the Member States' commitment, in accordance with the Beijing Action Platform, to achieve the equal participation of women and men at all levels where power is exercised and decisions taken. The Member States are urged to take any necessary measures. Furthermore, the Council is following with interest the debates which are taking place in Parliament, particularly in the Committee on Women' s Rights and Equal Opportunities in which the honourable Member is chairperson
My personal comment is that I agree with Mrs Theorin that violence against women is the greatest individual violation of women' s rights. When it comes to the conference in New York, it ought to be pointed out that this is an Intergovernmental Conference and that there is therefore no official delegation as such from the European Union but, instead, delegations from the Member States. Moreover, the Commission has observer status.
Mr President, my answer has two parts: the first part concerns what has been done so far following the Beijing Conference and how the European Commission has supported the action decided on the joint platform, and the second concerns the role of the European Parliament with regard to the United Nations Conference in the summer of 2000.
I agree with Mrs Theorin that the situation is particularly dramatic for women in many places on the planet and is becoming critical. Unfortunately, globalisation, development, technologies, the free movement of capital, goods and, above all, people often have negative rather than positive implications for women and children in the Third World.
I should like to refer to some of the action taken by the Commission; however, I would stress that there is, I believe, a great deal of room for further mobilisation by both the Commission and the Member States and, of course, a special policy to support these issues is needed, both in the run up to the conference and afterwards, within the fifth women' s action plan. As you know, the European Commission drafted an announcement in 1995, in parallel to the Beijing Conference, in which it adopted gender mainstreaming in all development policies.
A vote on gender mainstreaming in all individual policies was held in 1995 and guidelines were drafted for the Commission services to follow. A budget line was allocated to increasing awareness and supporting action for women in developing countries. It was agreed to create indicators and, in April 1999, the first announcement was made of the results of these joint indicators, which take account of the place of women in the economy, in politics and in society in relation to the development programmes approved. The first two-year report evaluating the results of these policies will be presented in 2000. I repeat that some action has been taken since Beijing, but this needs to be stepped up and consolidated with much more specific measures. As far as the participation of the European Parliament is concerned, we must acknowledge that, for years now, the European Parliament has been instrumental in raising public awareness both in Europe and throughout the world and in the decision-making process; i.e. it has affected the decisions taken by the Council and the Commission. The European Parliament therefore has an exceptionally important role and it will have a great deal of input into this procedure up to June. As you know, a committee in which the European Parliament is involved is responsible for pre-conference planning. The Member States are helping to organise the United Nations Conference. As the Presidency has stressed, we shall be taking part as observers. We have the previous experience of Beijing but that will not prevent continuous and fundamental cooperation throughout this period so that we can arrive at common positions in the fifteen Member States. This will be particularly important for the positions which we will put forward and in giving us the strength to put these positions forward in June.
Mr President, would it be possible to conclude the debate now? This should last about ten minutes. Otherwise we shall have to stay here for the whole day.
Commissioner, we have to prepare the room for the formal sitting. That means that we will continue the debate until Mrs Gröner and then break off.
Mr President, in 1995 at the fourth World Conference of Women in Beijing, organised by the UN, 189 countries adopted a platform for action and a declaration in which the participating governments committed themselves to improving the situation of women.
If we examine the results after almost five years and with a view to the June meeting in New York, we should ask ourselves: What progress have we made? What has improved and what has got even worse?
We are witnessing many armed conflicts, violence against women and extreme poverty in many cases. On the borders of the European Union, we have endured the wars in Bosnia and in Kosovo, which have still not returned to an acceptable state of normality. There are currently conflicts in Chechnya, in other regions of the Caucasus, in Afghanistan, especially the Panjshir Valley, in Africa and other regions. Violence and terrorism have been present in Algeria and still no solution has been found to normalise life and allow progress in all areas.
In many parts of the world, women are victims of violence and traditional practices which do not take account of their personal dignity or their human rights. They are barred from professional life and even access to health care.
The trade in human beings particularly affects women, who are victims of organised mafias and prostitution. This particularly affects younger women and, unfortunately, does not only happen in the less developed countries, but also in the wealthy countries.
Women are reacting, however. They are reacting more and more and they are rebelling against those situations which degrade them and marginalise them. They want to participate in professional life, in political life, in the education of their children and in the training of young women. Numerous laws have been implemented to protect women and allow them to fight inequality, as well as allowing them to participate in political activity. Women are reacting: they make use of the laws in their favour, they organise themselves into cooperatives and manage to bring about a form of development which allows them to improve their quality of life. They want to participate more and more in technological innovations; they have discovered the opportunities offered by organising themselves and establishing associations in their places of residence, in their work-places and in their regions. They are getting better and better at fighting the old problems and achieving better lives.
However, despite the progress made, we have to continue working so that many women may have more dignified and fair lives. The meeting in New York, following on from the conference in Beijing, will be a good opportunity to continue working along this line. I therefore ask for more participation by the Parliament and support from the European institutions so that our presence there may be effective.
Mr President, the European Parliament was, and is, the driving force behind the implementation of the Beijing Action Platform, as the Commissioner has just acknowledged. We considered the fourth action programme on equal opportunities to be the consequence of it. We have tried to include the gender mainstreaming policy in all policy areas. We have launched specific measures such as those to combat violence against women.
I was present as rapporteur for the European Parliament at both the NGO Conference in Beijing and at the Intergovernmental Conference of the 189 countries and I have, of course, followed developments over the last five years very closely, both in the European Union and in the developing countries. I recall that the EU spoke out for women with one voice under the Spanish Presidency of the Council and was able during negotiations to argue important points and include them in the Action Platform from this position of strength. That was the happy experience.
That the Members of the European Parliament had an undetermined status and were not fully integrated in the European delegation was the less happy experience. The situation was different at subsequent negotiations, for example, at the WTO in Seattle. We should therefore continue to follow this new practice at future international conferences. This brings me to my specific question, which is directed mainly at the Council, and we expect an equally specific answer: what status will MEPs have at the next conference, the Beijing plus 5 Conference in New York? We are already involved with the Commission in preparing the content for the conference in February but we are still waiting for a clear message from the Council, since the question of if and how many members are to represent the European Parliament in New York has not yet been clarified. Time is running out. The ECE Conference, i.e. the UN Commission on Europe, is being held in Geneva in January and it is not clear whether we have been included in the delegation to it.
We need a straight answer here today. Preparation of the content by the Commission, in which we have been included, is well under way. Firstly, the content of the twelve crucial areas defined in the Action Platform is being dealt with. Secondly, strategies are being clearly discussed. We do not want to formulate new objectives; what we want is a clear analysis and evaluation of where progress has been made in our Member States, where we should concentrate and where we should step up efforts so that the European Union can achieve progress in New York for the women of Europe and throughout the world?
Thank you, Mrs Gröner.
The debate will continue after the Commission' s statement. Unfortunately, this will be after the reports by Mr Papayannakis and Mrs Keppelhoff-Wiechert, but before question time at 5.30 p.m. Does that perhaps answer your question Mrs Theorin?
I must now suspend the sitting for the formal sitting at 11.30 a.m.
As rapporteur, Mrs Theorin would like to ask a further question.
Mr President, although I fully appreciate that we have to break off in order to award the prize to Xanana Gusmão, whom I fully and completely support, I should nonetheless like, on behalf of the Committee on Women' s Rights and Equal Opportunities, to ask whether we are to see as discrimination against women the fact that we do not get to continue our debate at three o' clock on the dot, which I think would have been quite the natural thing to do. I would appeal to you, Mr President, to alter matters in such a way that you also respect the women here in Parliament and in such a way that we might have the final part of our discussion at three o' clock, with the other subjects discussed afterwards.
Mrs Theorin, that was the arrangement from the outset. The agenda was set under the auspices of a lady President, so certainly no thoughts were voiced in that direction. We have indeed often had cases in the past where debates had to be adjourned for formal sittings. It is normal procedure here in this House and, thank God, has nothing to do with the report.
I should now like to suspend the sitting so that the room can be prepared for the formal sitting for Mr Gusmão, the Sakharov prize-winner.
(The sitting was suspended at 11.30 a.m. and resumed at 12.05 p.m.)
Mr President, we have just presented Mr Gusmão with the Sakharov prize in an atmosphere charged with emotion. I hope that Parliament will not stop at applause but that it will also actually follow up the promise of solidarity with the people of East Timor and those responsible. I would remind you - and Madam President has said this, something I am pleased about - how deeply ashamed I feel as a Member of this Parliament when I consider that former Sakharov prize-winners, including Mrs Leyla Zana, are still in Turkish prisons, whilst we make such a song and dance about welcoming Turkey as a candidate country. I find this unacceptable.
Parliament must ensure that winners of the Sakharov prize are not just honoured on the day itself but that their fate is monitored afterwards as well. It should be made absolutely clear that this needs to be done. I blame both the Council and the Commission for overlooking this when Turkey was admitted.
(Loud applause)
Strictly speaking, that was not a point of order but it was apposite in the circumstances. In my view, when Parliament undertakes a solemn presentation, it is also engaging in a solemn undertaking at the same time.
Mr President, I just want to have it confirmed to everyone beyond all doubt that the debate by the Committee on Women' s Rights and Equal Opportunities concerning questions of equality and the Beijing Action Platform will continue at three o' clock. I want this confirmed so that everyone knows about it, because it was previously intended to continue the debate later. However, we must inform all Members of the European Parliament of this so that everyone can be here by three o' clock.
Yes, I am told it will continue at 3 o'clock.
Vote
The next item is the vote.
Procedure without report (Rule 158):
Proposal for a Council and Commission decision relating to the conclusion of a protocol on the adaptation of the institutional aspects of the Europe Agreement between the European Communities and their Member States, on the one part, and the Republic of Hungary, of the other part, to take account of the accession of the Republic of Austria, of the Republic of Finland and of the Kingdom of Sweden to the European Union (9725/1999 - C5-0190/1999 - 1997/0272(AVC)) (Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy)
(Parliament approved the Commission proposal)
Proposal for a Council and Commission decision relating to the conclusion of a protocol on the adaptation of the institutional aspects of the Europe Agreement between the European Communities and the Member States, on the one part, and the Czech Republic, of the other part, to take account of the accession of the Republic of Austria, of the Republic of Finland and of the Kingdom of Sweden to the European Union (9726/1999 - C5-0191/1999 - 1997/0273(AVC)) (Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy)
(Parliament approved the Commission proposal)
- Proposal for a Council and Commission decision relating to the conclusion of a protocol on the adaptation of the institutional aspects of the Europe Agreement between the European Communities and their Member States, on the one part, and the Republic of Slovakia, of the other part, to take account of the accession of the Republic of Austria, of the Republic of Finland and of the Kingdom of Sweden to the European Union (9727/1999 - C5-0192/1999 - 1997/0274(AVC)) (Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy)
(Parliament approved the Commission proposal)
- Proposal for a Council and Commission decision relating to the conclusion of a protocol on the adaptation of the institutional aspects of the Europe Agreement between the European Communities and their Member States, on the one part, and the Republic of Poland, of the other part, to take account of the accession of the Republic of Austria, of the Republic of Finland and of the Kingdom of Sweden to the European Union (9728/1999 - C5-0193/1999 - 1997/0275(AVC)) (Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy)
(Parliament approved the Commission proposal)
- Proposal for a Council and Commission decision relating to the conclusion of a protocol on the adaptation of the institutional aspects of the Europe Agreement between the European Communities and their Member States, on the one part, and the Republic of Bulgaria, of the other part, to take account of the accession of the Republic of Austria, of the Republic of Finland and of the Kingdom of Sweden to the European Union (9729/1999 - C5-0194/1999 - 1997/0276(AVC)) (Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy)
(Parliament approved the Commission proposal)
- Proposal for a Council and Commission decision relating to the conclusion of a protocol on the adaptation of the institutional aspects of the Europe Agreement between the European Communities and their Member States, on the one part, and Romania, of the other part, to take account of the accession of the Republic of Austria, of the Republic of Finland and of the Kingdom of Sweden to the European Union (9730/1999 - C5-0195/1999 - 1997/0277(AVC)) (Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy)
(Parliament approved the Commission proposal)
- Proposal for a Council decision adopting a supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community (COM(1999) 578 - C5-0286/1999 - 1999/0232(CNS)) (Committee on Industry, External Trade, Research and Energy)
Mr President, on a point of order, I have tabled amendments to this because it is a very unusual procedure. The same thing happened four years ago, which is why I protested in committee. It was suddenly placed on the agenda without proper documentation and without the proper procedures, and in this amendment we have asked the Commission to bring it forward three months before the end of the budgetary period so that it can be discussed properly in future.
It is about the Petten reactor in Holland, which we are always assured is for medical research. However, we discovered when looking at the Commission documentation, which as I said was provided very late - in fact, only this week - that it actually deals with military-grade plutonium and research into that. That is a very serious topic and we need to be properly informed on such research within the boundaries of the European Union. I have tabled amendments to that effect. We were not able to discuss it or to debate it either in committee or in plenary, which is why I am drawing it to your attention now.
Mr President, the Committee on Industry agreed to vote on this item only on condition that the Commission would come to the Chamber and give an explanation as to the procedure, and would give us certain assurances. I see that the Commissioner responsible, Mr Busquin, is in the Chamber. Commissioner Lamy gave that undertaking. We will not vote until we have had a statement from the Commission, because of the very strange procedure being adopted.
Mr President, ladies and gentlemen, I appeared before the Committee on Industry on 6 December to present the results of the Research Council of 2 December. I informed the Committee that the ministers had agreed to a new supplementary research programme up to 2003, for the Petten High Flux Reactor in the Netherlands.
The Euratom Treaty does not provide for Parliament to be consulted. However, in accordance with the interinstitutional agreement between this House and the Council, the latter undertook to formalise its agreement only after having requested Parliament' s opinion.
This is the procedure which the Council has followed and in which the Commission is not involved. However, in view of its desire to keep Parliament informed, the Commission was careful to send its proposal to this House at the same time as to the Council. I now understand that the urgency with which this procedure has taken place has not actually allowed Parliament to satisfactorily express its opinion on this proposal. However, the Commission, as the body which will be responsible for implementing this programme, can only hope for its formal adoption.
The importance of this research reactor in the medical field in recent years cannot be ignored. The Petten High Flux Reactor has produced 60% of the isotopes needed for cancer diagnoses and therapies in European hospitals and other medical centres. Over six million diagnoses are made annually in Europe due to this work. In addition, the Community is conducting medical research in this reactor, particularly on the development of new brain tumour therapies.
Finally, I must point out that this programme is being financed by three Member States only, namely the Netherlands, Germany and France. Community financing is not being used. The High Flux Reactor also receives major financing from the European pharmaceutical industry.
On behalf of the Commission, I can only hope that Parliament will add its support to the Council' s. Having said this, I am happy to discuss this matter further with this House at a future date.
(Parliament approved the Commission proposal)
Proposal for a Council regulation (EC) apportioning the quantities of grain provided for under the Food Aid Convention 1995 for the period 1 July 1998 to 30 June 1999 (COM(1999) 384 - C5-0258/1999 - 1999/0162(CNS)) (Committee on Development and Cooperation)
(Parliament approved the Commission proposal)
Procedure without debate (Rule 114):
Recommendation for second reading (A5-0080/1999) by Mrs Grossetête, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council regulation on orphan medicinal products (9616/1999 - C5-0182/1999 - 1998/0240(COD))
(The President declared the common position approved)
- Report (A5-0088/1999) by Mr Miranda, on behalf of the Committee on Development and Cooperation, on the communication from the Commission to the European Parliament and the Council - Effects of the entry into force of the Amsterdam Treaty on current legislative procedures as at 1 May 1999 in the field of development and cooperation (SEC(1999) 581 - C4-0219/1999) Confirmation of first reading: COM(1994) 289 - C4-0090/1994 - 1994/0167(COD) - former 1994/0167(SYN)
(Parliament adopted the legislative resolution)
- Report (A5-0091/1999) by Mr Chichester, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a European Parliament and Council directive amending Council Directive 80/181/EEC on the approximation of the laws of the Member States relating to units of measurement (COM(1999) 40 - C4-0076/1999 - 1999/0014(COD))
(Parliament adopted the legislative resolution)
Report (A5-0097/1999) by Mrs Pack, on behalf of the Parliament Delegation to the Conciliation Committee, on the joint text, adopted by the Conciliation Committee, on a European Parliament and Council decision establishing the second phase of the Community action programme in the field of education "SOCRATES" (C5-0267/1999 - 1998/0195(COD))
(Parliament approved the joint text)
Report (A5-0084/1999) by Mrs Palacio Vallelersundi, on behalf of the Committee on Legal Affairs and the Internal Market, on the decision on the verification of credential following the fifth direct elections to the European Parliament on 10-13 June 1999
(Parliament adopted the resolution)
Report (A5-0100/1999) by Mr Virrankoski, on behalf of the Committee on Budgets, on the supplementary estimates to Parliament's budget estimates for 2000
(Parliament adopted the resolution)
Recommendation for second reading (A5-0086/1999) by Mr Rothley, on behalf of the Committee on Legal Affairs and the Internal Market, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and amending Directives 73/239/EEC and 88/357/EEC (Fourth Motor Insurance Directive) (14247/1/1999 - C5-0027/1999 - 1997/0264(COD))
The Commission considers that the common position is a pragmatic and efficient solution which solves in a satisfactory manner the problems of most accidents involving two European parties, that is to say, those which occur inside the European Union. I should therefore like to sum up the Commission's position on the amendments suggested by Parliament's Committee on Legal Affairs and the Internal Market, as follows:
Firstly, the Commission accepts Amendments Nos 10, 11, 12 and 13, which will contribute to clarifying the common position.
Secondly, the main problems concern Amendments Nos 1, 2, 8 and 9, which are designed to extend the directive to accidents between two European Union parties insured by European Union insurance companies which occur in third countries. These are only a small minority of cases and, for reasons explained during the debate yesterday, these amendments cannot be accepted at this stage and in their present form. However, the Commission may be able to consider an extension of the scope of the directive which takes account of considerations expressed during yesterday's debate. However, any compromise should duly identify the third countries to which the directive can be effectively extended. Furthermore, any solution would have to avoid a conflict with third countries' legislation.
Thirdly, concerning Amendments Nos 3, 4, 5, 6, 7, 14, 15, 16, 17, 18 and 19, the Commission considers that the draft amendments detract from the legal certainty of the proposal and will work to the disadvantage of the injured parties. The Commission is therefore regrettably not able to accept them. Given that conciliation seems unavoidable, the Commission will play a full and constructive role in facilitating a compromise in order to avoid a failure of the directive which would affect all of us and be of considerable detriment to motorists visiting the EU.
Mr President, I would like to draw attention in Amendment No 13 to an important difference between the German text - which of course is Mr Rothley's source text - and the English and I believe also the French versions.
In requiring response to claims, the German text uses the word "unverzüglich", which means "without delay", whereas the English text uses the word "immediately". That is a significant difference in terms of how the insurance companies have to respond. I would ask that in Amendment No 13 - and I have discussed this with the rapporteur and he agrees with me - the English text should read "without delay" and not "immediately".
In view of Mr Bolkestein's statement that Amendment No 13 will be accepted by the Commission, I believe this is a very important clarification and I would ask that it be accepted.
Mr President, Mr Harbour' s interpretation is correct. The text should in fact be translated in English as "without delay" . For the rest, I would ask for a vote in favour. The conciliation procedure is unavoidable. But I am highly confident that we will find a compromise on the basis of the Commission' s explanation yesterday.
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0077/1999) by Mrs Hulthén, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position with a view to adopting a European Parliament and Council regulation on substances that deplete the ozone layer (5748/1999 - C5-0034/1999 - 1998/0228(COD))
As regards the Commission position with respect to the amendments tabled by Parliament I would like to confirm what my colleagues stated during the debate held in this House on Monday evening. In particular, the Commission can accept in full Amendments Nos 1, 4, 9, 11, 17, 25 and 29. We can accept in principle the second part of Amendment No 12, provided that the deadline is set at 30 June 2002, and Amendment No 15, on condition that the date for the ban on the use of virgin HCFCs is set at 2008 and that the ban on the use of recycled HCFCs is set at 2010.
We can also accept in principle Amendment No 26, provided that the text specifies that reports be sent to the Commission by 31 March each year, and Amendment No 27, subject to the addition of a reference to the Scientific Assessment Panel under the Montreal Protocol. Equally, the Commission can accept in principle Amendment No 32, subject to redrafting of the text specifying that any essential use for a substance banned under the Montreal Protocol will also have to be approved by the parties to that Protocol.
The Commission can accept Amendment No 31 in part and in principle, subject to redrafting that makes the text clearer. The Commission can accept the first part of Amendment No 12 and the part of Amendment No 24 that makes reference to Articles 12, 13 and 14.
Unfortunately I have to say that the Commission cannot accept Amendment Nos 2, 3, 5, 6, 7, 8, 10, 13, 14, 16, 18, 19, 20, 21, 22, 23, 28, 30 and 34, the reference to Articles 6, 7 and 11 in Amendment No 24, and the last paragraph of Amendment No 31. I am very grateful to Parliament.
Thank you, Commissioner, and we are very grateful to you.
(The President declared the common position approved as amended)
Report (A5-0075/1999) by Mr Aparicio Sánchez, on behalf of the Committee on Regional Policy, Transport and Tourism, on a proposal for a European Parliament and Council regulation (EC) on the distribution of permits for heavy goods vehicles travelling in Switzerland (COM(1999)35 - C5-0054/1999 - 1999/0022(COD))
(Parliament adopted the legislative resolution)
Recommendation (A5-0079/1999) by Mr Bodrato, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision concerning the conclusion of the agreement concerning the establishment of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or used on wheeled vehicles ("Parallel Agreement") (10167/1999 - COM(1999)27 - C5-0073/1999 - 1999/0011(AVC))
(Parliament adopted the decision)
Report (A5-0092/1999) by Mr Busk, on behalf of the Committee on Fisheries, on the proposal for a Council regulation laying down certain control measures applicable in the area covered by the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (COM(1999) 345 - C5-0201/1999 - 1999/0138(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0081/1999) by Mr Valdivielso de Cué, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council regulation (EURATOM, EC) concerning the provision of assistance to economic reform and recovery in the New Independent States and Mongolia (COM(1998)753 - C5-0038/1999 - 1998/0368(CNS))
Mr President, I would like to hear the opinion of the Commission on the amendments which we have just adopted.
I spoke at some length yesterday evening in the deepest hours of the night about Parliament's views on TACIS and I set out those amendments that we were able to accept. I pointed out that we agree with many of the ideas underlining the amendments Parliament has put forward. I said these would be reflected in the text. I noted that reasons of form prevented me from accepting the specific wording now advanced in many cases, but in particular I noted that we fully agreed with Amendments Nos 4, 5, 8, 22 and 32 as well as parts of Amendments Nos 1, 14 and 19.
I should like to make one point which I hope Parliament will take in good faith. The conclusions of the European Council at the weekend met the sort of views that were being expressed in this Parliament the last time we debated Russia and Chechnya, at the last part-session. We have proposed a way of taking TACIS forward which does not penalise other countries and which makes a distinction between the development of democracy and human rights, on the one hand, and other programmes, on the other. We are not talking about suspending TACIS. We are talking about targeting TACIS on those areas of activity which we think we should still be sustaining. It is a sensible message for this Parliament, the Commission and the European Union to be sending. We can make this work, though as I say there are one or two problems with precise wordings that we will want to come back to.
Mr President, the Commission' s reply seems very reasonable and I have no objections.
(Parliament adopted the resolution)
Motion for resolution (B5-0316/1999) tabled by Ms Caullery and others, on behalf of the UEN Group, on the WTO Millennium Round
(Parliament rejected the motion for resolution)
Joint motion for resolution on the Third Ministerial Conference of the World Trade Organisation in Seattle
(Parliament adopted the joint resolution)
Motion for a resolution (B5-0313/1999) by Mrs Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the follow-up to Parliament's opinion on genetically modified food labelling
(Parliament adopted the resolution)
Joint motion for resolution on Chechnya
Mr President. I should like to table an oral amendment with regard to recital C on my behalf and on behalf of the Members with whom we negotiated this joint motion. The German version says "in acknowledgement of" . We move that this be amended to "in the knowledge of" . That is the only oral amendment which I wish to table.
Mr President, I raised this issue before, at the other sitting. I do not think that we have the correct procedural conditions for voting on this motion for a resolution. The Rules of Procedure clearly state, in Rule 115, that texts must be made available 24 hours in advance. This is a decision for which it will be difficult to achieve a balance. I draw your attention for example to clause f). The very broad deadlines which follow do not allow some Members to make suggestions for amendments and I would therefore suggest that we postpone the vote on this resolution until tomorrow and that a new deadline is set, which would be an attempt at a compromise, just until the end of the day, for the presentation of proposals for amendment.
But the reality is in fact that this 24-hour rule for the distribution of texts is not being observed in many compromise resolutions. On very delicate matters such as this one, I think that this is extremely serious and dangerous.
The point you raise is a genuine matter but the House is sovereign in terms of its own deadlines. The easiest way to resolve this is to put, firstly, the principle of whether we move to vote, to the vote.
I would like to ask, as politely as possible, if we may interpret this vote as an irregular amendment to our Rules of Procedure?
The House is free to set the deadlines and timetables as it wishes.
No it is not! There are procedural guarantees that have...
(The President cut the speaker off)
We are not having a debate on this. We are moving to the vote. We have a joint motion by five political groups.
(Parliament adopted the joint resolution)
The House has made its decision. We are not discussing it.
(Mixed reactions)
Mr President, I wish to raise a genuine point of order.
Perhaps you could start by telling me under which Rule you wish to make a point of order.
It concerns Rule 51 and also Rules 180 and 181, Annex 6 and Annex 15 which deal with amendments to the Rules of Procedure.
This is clearly not a genuine point of order. Rule 51 deals with written declarations. I can see nothing on our agenda today dealing with written declarations.
Joint motion for resolution on the OSCE
(Parliament adopted the joint resolution)
(Mrs Muscardini rose to protest) President. Mrs Muscardini, if there is a problem with the spring in your chair we will get an usher to come and deal with it. Otherwise, please sit down.
(Loud applause)Please resume your seats. Take your seat. Take your seat. Sit down!
If you are not prepared to take your seat I will ask for you to be removed from the Chamber. It is as simple as that.
(Commotion in the Chamber)Take your seat. This House wants to get on with its business. I want, at this stage...
Oh, just a minute! Sit down!
(More heckling)(Several Members left the Chamber)
Colleagues, this is that last vote that Mrs Green will take part in before she moves on to a new career as Chief Executive of the Cooperative Union. I am sure, given the service she has given to this House, the whole House will wish to join me in wishing her every success in the future!
(Loud and sustained applause)
Motion for resolution on climate change
(Parliament adopted the resolution)
Mr President, the point of order I am making is based on Rules 142 and 180 of the Rules of Procedure. As President, I believe you have the right to interpret the Rules of Procedure, but certainly not to contravene them, yet your decisions must be complied with. However, I have not found any Rule that says that it is the House that can decide to derogate from a Rule in the Rules of Procedure. You asked for a vote on the failure to comply with the deadlines and this procedure is not provided for in the Rules of Procedure.
Let me read Rule 19 to you: "The President shall direct all the activities of Parliament and its bodies under the conditions laid down in these Rules. He shall enjoy all the powers necessary to preside over the proceedings of Parliament and to ensure that they are properly conducted."
Mr President, I too should like to make a complaint. I have been trying to make a point of order for the last ten minutes. It is not right of you to lump all of us sitting up here in the last two rows together and to refuse to acknowledge points of order.
I wanted to point out that the German translation was, unfortunately, lost in the commotion. It makes no sense to turn the public address system in the House up so loud that we can no longer hear anything over our headphones. That is my first point.
On my second point, I should like to ask that the seating arrangements be changed in future. If you look at the seating plan, you will see that the four members of the PPE group up here in the last two rows are sitting between other groups. It is not a very happy arrangement and it should be changed, especially in view of what has happened here today.
Mr Zimmerling, I would like to respond to your point.
Firstly, regarding your point about seating, that is a decision between the groups. The Presidency has no say over the seating arrangements in the Chamber. It is the groups who decide the seating.
On your first point, I agree with you, but it was very difficult to tell between genuine points of order and false points of order. In that event I decided to try to proceed with the session rather than interrupt it. But you are right, it is difficult to discriminate between different people sitting together. I apologise for not noticing you earlier.
Mr President. I should like to endorse what Mr Zimmerling has just said. In the uproar, I withheld my vote on proposed Amendment No 3 of the last resolution, whereas I actually wanted to vote against it. I would be obliged if you could take note of that.
We will ensure that is changed.
That concludes the vote.
EXPLANATIONS OF VOTE - Hungary (C5-0190/1999)
Mr President, I asked to take the floor for the explanation of vote on the Hulthén report too. I did not hear it announced, and in any case, it does not matter, I can have a reply afterwards. I voted for this attuning of the institutional aspects of the European agreement between the Communities and their Member States on the one hand, and the Republic of Hungary on the other. I would like to emphasise that this once again shows that, before proceeding to enlarging the European Union, we need to consolidate existing relations between the Member States, even political ones, after which we can consider extending them. Even here, we find ourselves in the position of having to revise some institutional clauses in order to take into account the enlargement we have already carried out.
Grossetête recommendation for second reading (A5-0080/1999)
Mr President, the Grossetête report on orphan medicinal products responds to an important requirement. It is to be congratulated for providing an immediate although imperfect solution to this problem.
The absence of proper research into these supposedly rare diseases is prejudicial to thousands of patients.
However, this report has several shortcomings. Firstly, it takes into account only private research and research carried out by the pharmaceutical industry, as if only these were capable of finding therapies to research medicinal products. No support is given to public research or to non-profit-making bodies which may also be capable of finding therapies.
The second and most important shortcoming is that, although mentioned in the preamble, the text does not provide a solution for one vital problem. This involves research into diseases which are common but for which there is no market for the pharmaceutical industry, in particular diseases affecting people who cannot pay for their treatment. This is particularly the case with tropical diseases and even malaria and tuberculosis.
No incentives for research into these diseases and no regulations are suggested which is astounding in view of the millions of deaths caused by these diseases. Parliament and the Commission must consider this issue in the coming months because the lives of millions of people are just as important as the profit of a few businesses.
Mr President, I voted for Mrs Grossetête' s report, just like very many other Members, because it is important to contribute in every way to ensure that cures for rare diseases are found scientifically, even when the pharmaceutical industry is not involved. Obviously, it is equally important to increase the Community' s commitment to scientific research to find cures for all types of disease. Indeed, there are many diseases which affect mainly the elderly and pensioners and which, unfortunately, lead to millions of deaths throughout the world: I am referring to respiratory diseases and heart diseases. We must further increase scientific research into cures for diseases, whatever their nature.
Pack report (A5-0097/1999)
Mr President, I voted for the SOCRATES programme. The education of citizens in the European Union is very important. I would like to stress that in this programme it is necessary to provide for those who have completed their compulsory education, therefore workers too, to have access to education, which is important for everybody' s cultural development. Moreover, I would also like people to take into account the fact that the behaviour of States, which depend on individuals' willingness to learn and, by extension, their culture, has shown that the more educated a population is, the fewer external wars, civil wars and injustices there are in areas where culture has made headway.
I am pleased to see that we have finally emerged from the impasse reached in the discussions between Parliament and the Council on the Socrates II programme. This House has managed to remain very firm on its position during this long conciliation procedure.
The Commission' s basic proposal on the renewal of the Socrates programme dates from May 1998! It has therefore taken over a year and many meetings of the Conciliation Committee to reach agreement on this programme. Its purpose is to encourage high-quality, general education by supporting cooperation, strengthening mobility and developing the European dimension in all spheres of education. This will supplement the actions of the Member States in this area.
I do not need to remind you of the enthusiasm generated by this programme! It has developed the educational mobility of hundreds of thousands of European university students and lecturers, headmasters, schoolteachers, pupils and educational decision makers. In addition, the programme has supported hundreds of transnational projects developing the European dimension and improving the quality of school and higher education, language learning and so on.
The allocation of an additional budget to renew and develop this programme is therefore justified. This is what Parliament was proposing when it suggested an overall budget of EUR 2 billion for this multiannual programme, whereas the Council was proposing EUR 1.55 billion. After long negotiations, the Council has agreed to EUR 1.85 billion over seven years.
The Council has also agreed to insert a review clause on the financial consequences of the accession of new Member States. This will allow the financial effects of enlargement to be defined through the codecision procedure, with Parliament having an equal say with the Council on the matter. We have also agreed on an assessment report to analyse the specific results achieved by this programme.
Furthermore, it is planned to simplify the procedures for selecting projects. This is essential as it will prevent programmes from being held up for more than two weeks in the event of an objection being made by a Member State. The original provisions did not specify any time limit which meant that projects could have been delayed for up to two months.
The Conciliation Committee has also achieved a compromise on how the Socrates programme will contribute to the development of a "European dimension in education" rather than a "European educational area" , as Parliament had requested or "educational cooperation" , which was the weaker wording favoured from the start by the Council.
I must say that I deplore the lack of commitment among our ministers. This is even more incomprehensible as the concept of European citizenship must be developed among our young people and the educational system has a key role to play in this!
The experiences we have had of the Socrates action programme have been extremely good, especially with regard to the Erasmus student exchange scheme. There have been practical problems with arrangements for those taking up exchange study places that have been organised on an individual basis, problems that we have managed to avoid with the focused student exchange programmes.
We should be encouraging cooperation among the countries of the EU in every possible way in areas that are important for our citizens, by supporting them in their acquisition of the knowledge and information that promotes active citizenship and, what is more, employment. In my opinion, many European citizens derived immense benefit when Parliament and the Council adopted the conciliation solution.
Hulthén recommendation for second reading (A5-0077/1999)
Mr President, this time I voted against the Hulthén report. The European Community has the delicate task of deciding how best to proceed as regards making further progress on the one hand and considering the care, health and environment of our great great great grandchildren on the other. I therefore think that before adopting any measure, we must ascertain, by consulting scientists and experts who are constantly making scientific progress, whether it is right to continue with the ban on certain substances in the future and whether, on the basis of the research carried out by scientists, every step we take really is important. What I mean is that we have to realise that we are not as good at predicting the future as we unfortunately think we are.
It gives me great satisfaction to welcome this proposal for amending Regulation (EC) No 3093/94 regulating the production and use of substances which deplete the ozone layer.
In my opinion, it was high time for new measures to be adopted to protect the ozone layer given the alarming figures being reported. The depletion of the ozone layers in the stratosphere is one of the most momentous environmental problems we are facing. There has been a 6% to 10% decrease in ozone since 1980. The ozone hole over the Antarctic covered an area of 20 million km2 for over 40 days in 1996, and the depletion of the ozone layer over Scandinavia, Greenland and Siberia reached a record 45% level.
The depletion of the ozone layer has adverse effects on human health by reducing immune defences and increasing skin cancer. It also affects the ecosystem in a particularly worrying way. We must react as quickly as possible, particularly as we know which substances deplete the ozone layer. Firstly, there are the hydrochlorofluorocarbons or HCFCs. These are used mainly in refrigeration technology and air-conditioning systems, as solvents and in the production of insulating foam. Secondly, there is methyl bromide which is primarily used for soil fumigation to combat pests and plant diseases. It is classified by the WHO as "highly toxic" . Thirdly, there are the chlorofluorocarbons or CFCs which are now only contained in refrigeration systems but which were originally used in the production of plastic foam, solvents and aerosol propellants. Lastly, there are the halons which are used in fire extinguishing systems, especially in critical applications, such as aircraft, where there are now harmless alternatives.
We must therefore make every effort to eliminate these substances and to use alternatives. This is the essence of the proposal under discussion today. However, it is not as forthcoming on the timetable as we might have hoped, as noted by the rapporteur. This is why amendments have been tabled which, in the main, have been rejected by the Council. The latter' s attitude is truly regrettable. The targets proposed by the Committee on the Environment can be achieved because there are alternatives. For example, the Council proposes that the production of the substances in question should not exceed 35% of 1997 production levels by 2008. Yet, also with reference to 1997 production levels, the Committee on the Environment demands that production levels be reduced to less than 75% by 2001, less than 55% by 2004 and less than 30% by 2008. By 2014, the Committee demands a level below 15%, whereas the ceiling proposed by the Council is 20%.
I deplore the Council' s lack of ambition. This is even more regrettable because it is in an area in which not only the protection of the environment is at stake, but more particularly human health!
The fight against the ever-increasing hole in the ozone layer is of major concern to the people of Europe and the world. The studies provide enlightening reading. For example, ozone has decreased by 6-10% in 20 years. In 1996, the hole covered an area of 20 million km2 for over 40 days and a record depletion of 46% in the ozone layer over Scandinavia, Greenland and Siberia was recorded.
Yet recent studies show that the efforts made to combat greenhouse gases are far from adequate. There is no point in compiling figures: these issues are crucial and our health and long-term survival are at stake.
Is there any need to highlight the increasing frequency of cancer and the acute immune disorders caused by this depletion of the ozone layer? This is why we unreservedly support this proposal which sets deadlines for eliminating a range of toxic substances.
To be effective, these measures must deal with two concerns. Firstly, they must be justified in the eyes of the people. This means that the changes which will occur in our daily life with regard to HCFCs, CFCs and halons must be correctly explained. We must tell people why and how the EU has come to legislate in this very technical area.
Secondly, we must respect the capacities of our enterprises to adapt. In the main, these have incorporated the environmental dimension into their product development policies. However, we must pay specific attention to the small and medium-sized enterprises which, due to their smaller size, sometimes have fewer opportunities or facilities than others for diversifying. With this regulation, enterprises are being confronted by new challenges which they must meet successfully and dynamically.
Aparicio Sánchez report (A5-0075/1999)
Mr President, I refer to the report by Mr Aparicio Sánchez on the distribution of permits for heavy goods vehicles travelling in Switzerland.
Firstly, I would like to congratulate the rapporteur, Mr Aparicio Sánchez, on the work which he has done on this matter, and I would like to protest at the fact that we have not received the full text of the agreement between the European Union and Switzerland before the section on the distribution of permits, which is only one part of the whole agreement.
The Group of the Greens and the European Free Alliance has rejected the proposal to reduce the number of permits to be distributed amongst the Member States, which had been proposed by the Group of the European People' s Party.
We support the idea that taxes on heavy goods vehicles should be applied in accordance with the real level of contamination and that this revenue should be invested in the railways and combined rail/road transport and, finally, we agree with the idea of distributing the 91% of the permits which are not distributed according to an equal quota amongst all the Member States, not only in accordance with actual transport needs, but also taking into account the origin and destination, for example, of goods which are passing through Switzerland originating from airports and ports such as Hamburg, Rotterdam, Genoa or Marseilles. I believe that this would make things easier and make the distribution of permits fairer.
Mr President, I have voted against the Aparicio Sánchez report. The Treaty remains very controversial within Switzerland. The chance is great that it will as yet be rejected during a referendum. In Switzerland, the protection of the environment is high on the agenda and rightly so. This is why, so far they have opted for the transport of goods by rail and for banning large articulated lorries on transit roads. This is the only way of preventing more and wider motorways from being built in the Alps and of protecting mountain valley air from further pollution as a result of exhaust fumes.
This has also been Austria' s standpoint in the past. But since it has become a Member of the Union, the Swiss are on their own. The Union has exerted a great deal of pressure on a small non-Member State and has, in the process, set aside the internal democratic decision taking in that country. In this way, more scope was created for a transport method which, if the environment is taken seriously, has no future.
Furthermore, the scale of apportionment is being submitted to Parliament before the latter has been consulted on the agreement itself. In short, this proposal is not yet ripe for discussion and has unacceptable consequences for the environment and democracy in Switzerland. If I were Swiss, I would vote against in the referendum and as a non-Swiss, I will show my solidarity by voting against.
A few years ago, the people of Switzerland decided to control the heavy goods traffic through their territory.
This kind of traffic is now strictly regulated. This has allowed the people in the Alpine valleys to choose real quality of life and is a positive measure for the environment and for the people.
Far from welcoming this effort to protect the environment, the European Union has only one objective in the bilateral negotiations with Switzerland. It wants to make Switzerland repeal its regulations on the pretext that these form an obstacle to free competition and cause European countries to be treated differently. Actually, the EU' s goal is for profitability to gain the upper hand over ecological and social considerations.
We examined with great interest the proposals aimed at developing alternative, non-polluting means of transport such as piggyback transport. In its current state, the report comes out firmly in favour of the use of lorries in Switzerland to the detriment of other means of transport.
As we do not approve of this goal, we will vote against this report.
Recommendation Bodrato (A5-0079/1999)
WTO millennium round
. (EL) Events at the World Trade Organisation Conference in Seattle confirm the important and justified reactions to the way in which globalisation is being promoted.
The European Union, shaken by the resignation of the Santer Commission during preparations, pursued a policy of seeking compromise with the other major powers which was far removed from the claims of developing countries and the concerns of civil society.
The policy of the European Union needs to be fully reviewed so that it comprises and includes: the democratisation of the World Trade Organisation, support for the family farming model, mechanisms for improving the lot of workers in the Third World without damaging their productivity or trading status, environmental protection, the dissemination of technology to poorer countries, action on the international debts of weaker countries and finally, protection of the multi-cultural identity of the world from the American superpower of entertainment.
I can only agree with what has just been said. The Seattle fiasco was far from being a victory and we can therefore make only a very modest assessment of these aborted negotiations.
Clearly, we should welcome the emergence of popular concerns in the discussions on international trade. This was due in particular to the mobilisation of the NGOs, trade unions and other associations. Viewed from this angle, the Interministerial Conference in Seattle was a real turning point in the operation of the WTO. Previous rounds have been conducted with the greatest discretion between well-informed negotiators taking into account only the trading interests of their countries. However, the next round, whose starting date is still unknown, must now be transparent and include in the debates all trade-related issues, namely social standards, the environment, consumer protection and culture. In order to cope with these changes, the WTO must be reviewed. It was not actually formed to manage so many areas but was created by nations to serve their own interests. The new order requires an assurance that the developing and least developed countries will be able to participate fully. This was not the case in Seattle, hence their legitimate discontent. The good intentions must now be enshrined in the operation of the WTO.
We must therefore properly examine the review of the WTO. The European Union must play a leading role in future discussions as it is clear that it was able to act as an essential intermediary between the United States of America and the developing countries. We must also stress the European Parliament delegation' s initiative to create a parliamentary body within the WTO. This clearly constitutes just one element of the future reform but is one which will allow the characteristic lack of democracy in the WTO to be tackled.
The European Union must also prepare for other negotiations which will start from next year. It was very well prepared for the WTO discussions and its position remained very consistent. It therefore did not give any ground on the agenda which it wanted to see adopted, namely a broad agenda going beyond the issues of agriculture and services to which the USA wanted it to be restricted. However, it is on these two issues alone that discussions must start at the beginning of next year in accordance with the provisions of the Marrakech agreements. We must therefore be very vigilant with regard to these negotiations which look like being difficult.
A final very positive point is that our negotiator, Pascal Lamy, was outstanding in terms of his clear-sightedness, his sensitivity, his knowledge and his authority.
This is an extremely positive sign for the future.
During the pre-Seattle debates, some of us in this House said that Europe should start by demanding an assessment of the previous rounds and a joint diagnosis with the developing countries, before embarking on a new round of liberalisation. We were told that time was short and that nothing could delay the start of the Millennium Round. Yet surely we would have saved time by beginning at the beginning. We should have been slightly more modest and slightly more receptive to the opinions of the people who are not particularly convinced by the results of the WTO or by the results of its work, given the ever-widening gap in development between North and South.
Some of us warned against an impenetrable and over-greedy WTO trying to impose its decisions and its choices on everyone, in all areas, according to its own clearly unjustified criteria. We warned about the refusal expressed by numerous countries in this respect. Europe should have started by demanding a revision of the organisation and its operation and a clearer demarcation of its area of competence to ensure respect for other international bodies and conventions, on the environment and social rights in particular. We said that the WTO could no longer simply be followed without understanding the need to place the precautionary principle, cultural diversity, social rights, environmental protection and the reduction of gaps in development at the top of the agenda. We must now consider these issues.
Seattle was a failure for those who wanted to continue charging blindly towards generalised free trade and global merchandising. It was a victory for the various branches of the popular movement, similar to the one which rejected the MAI.
A powerful protest movement raised its voice against a WTO which, through its rules and structure, has favoured private interests at the expense of collective interests. The challenge was not against the existence of rules aimed at organising world trade or the existence of a world trade organisation as such. It was against the fact that the WTO claims to be the source of all rules, the arbitrator of all disputes and the supreme judge of tomorrow' s world. The social movement formed by many NGOs, civil associations and trade unions has demanded a new type of globalisation, one which is not dominated solely by the logic of blind profit with no regard for people and societies.
Europe must support this movement and this new world public opinion in order to promote a different type of world economic regulation. This should be based on the redistribution of wealth and a new balance between markets and democracy and between free trade and cooperation. Europe must promote a multi-faceted view of tomorrow' s world. It must encourage the formation of large regional assemblies which are economically and politically integrated and which allow the people to control their future, to influence globalisation and not be subject to the domination of mega-multinationals resulting from mega-mergers.
If Europe fails to become involved in this movement, in this refusal to treat the world like a piece of merchandise and in the hope expressed in Seattle, the only option left to the people who reject this destructive globalisation will be to withdraw into nationalism. In this respect, the differences of opinion which arose on the subject of biotechnologies and which formed a potential challenge to the protocol on biodiversity are even less acceptable as they in no way corresponded to the European mandate and the position adopted by this House.
A new balance between the international bodies must be developed. A world environmental organisation must be created with real powers. The ILO must be made the appeal body for decisions involving basic social standards. UNCTAD is the most legitimate framework for dealing with the issue of direct foreign investments while respecting the democratic right of countries to legislate on environmental and social matters.
As for the WTO itself, it must be brought under the control of the people. NGOs, trade unions and parliamentarians must be able to exercise this control. Is it not natural and normal, in view of the ideas and beliefs which we all represent in this House, for the Left and the Right not to be able to completely agree on these issues? What is the point of aiming for convergence at any price when this ends up being artificial and is achieved to the detriment of clarity in our positions? It would certainly have been preferable for all the left-wing groups to try and speak with one voice, while respecting their plurality, and I am convinced that a united European left, whose voice is needed in Europe, could have been formed on these issues.
Yet I regret the choice of a PPE­PSE­ELDR compromise resolution which allows nothing to be learnt from the lessons of Seattle and which prevents preparations from being made for the future. I will therefore vote against this text.
I voted against the motion for a resolution for the reasons indicated by Mr Désir.
. (PT) We must draw the right lessons from the lack of results at the Seattle Ministerial Summit, which was supposed to fix the agenda for the "Millennium Round" at the World Trade Organisation.
The failure of the negotiations, which we see as something positive, is not simply the result of chance events that were more or less forced by circumstance.
In good time, we stated the need to provide a balance sheet of the effects of the Uruguay Round. We even suggested a moratorium on the start of negotiations with a view to being able to produce this kind of balance sheet and to produce a subsequent study of the routes that international trade relations are taking.
We were thinking about the obscurity of the methods that have been followed. The negative consequences for the world' s poorest countries were - and are - particularly obvious.
We were aware of their concerns and finally, the reason behind them.
We were also aware of the growing concern among world public opinion in general about a form of globalisation that creates inequalities and injustices because it is fundamentally determined by the rules of the market and consequently by the interests that control it.
Today, as we are aware of the failure to which I referred, the study, which we have previously suggested, becomes even more imperative, before any negotiations are restarted. The WTO must be reformed from top to toe. It has become crucial to move towards a limitation in the power of its rules. It is crucial that we build a serious and deep alliance with developing countries, an alliance that respects their right to economic and social progress. It is also becoming inevitable then to envisage a new trade order - in the context of a globalisation based on progress and solidarity - which respects fundamental political rights, social progress and the environment.
The Bonn Conference was held several days before the WTO Conference in Seattle. The frantic liberalisation of trade orchestrated by the WTO and the major industrialised countries is in total contradiction to the policies needed to protect the environment. It is not therefore surprising that, as noted by the motion for a resolution, the Member States of the European Union have not adopted the measures needed to meet their Kyoto undertakings while, at the same time, systematic deregulation is underway in Europe.
The European Union must sort out its own problems first. Although we have regulations on local atmospheric pollutants or even products depleting the ozone layer, there is no regulation aimed at limiting emissions of carbon dioxide. The opening of rail freight to competition which has just occurred goes against the European development policy needed for this means of transport.
GMO (B5-0313/1999)
Mr President, I voted for the proposal for a resolution and I have nothing against putting a label on genetically modified food products. However, I would like to ask you if it would not be more correct for the European Union, that is, Parliament, to decide that if these genetically modified products are harmful, their production and trade should be banned, or if they are not harmful, they should be allowed on the market. Putting them on the market with a label amounts to putting the phrase "harmful to health" on cigarette packets, which does not prevent anyone smoking as they do not attach any importance to what is written on the label.
Mr President, on behalf of myself and the other Labour Members, I want to point out why we voted against today. It was in no way because of the resolution presented to this Parliament by Mrs Jackson, which we fully supported. But we have to bear in mind that, although this resolution was only advisory, the Commission had specifically said that it would take careful account of what we said in it. It specifically said that, whilst under the present modus vivendi this resolution could not have any binding impact upon its actions, it would be taken fully into account.
Regrettably, some Members of this Parliament have not taken up the serious responsibility that the Commission has put in their hands and have not acted sensibly, particularly with regard to Amendment No 4. This contains labelling proposals for products derived from animals that have been fed GMOs. This is something which is bound to happen to almost all the animal livestock within the European Union and is happening now. The consequences would be that the vast majority of meat products in our shops would be labelled as having been derived from genetically modified organisms. This would not give beneficial information to the consumer but simply cause confusion and create an atmosphere in which the whole issue of genetically modified organisms would take a new and more confusing turn. It seems to me that, whilst Labour Members are fully in support of the resolution, we have to accept our responsibility and acknowledge the maturity of our position.
- (FR) I voted against the draft resolution on the labelling of foodstuffs containing genetically modified organisms, because its sole aim was to give a green light to the Commission to propose a regulation establishing that labelling indicating that GMOs are present would not be compulsory in the event that a food product contains less than 1% GMOs.
This measure would be contrary to the position adopted by the European Parliament on 14 May 1998, which requested that labelling be compulsory when GMOs are present, regardless of their percentage proportion.
Today, the Council is requesting that the Commission relax the rules on the pretext that, in certain cases, industries cannot prevent a minimal accidental contamination of their products by genetically modified material during transportation or processing. The problem is a real one, but the solution proposed seems to me to be unacceptable, even on a temporary basis.
The true solution is not to tolerate the absence of consumer information, but rather to increase the efforts to separate genetically modified products from conventional products throughout the production process. I maintain that labelling should be compulsory, regardless of the quantity of GMOs present in the food, even if it is minimal. If the producer is in doubt, the following statement should be affixed: "this food product may contain genetically modified organisms" .
I must congratulate the members of the Committee on the Environment, Public Health and Consumer Policy, and particularly its chairperson, for this motion for a resolution on genetically modified food labelling.
I share the opinion given in this text that current legislation within the European Union on this particularly controversial subject does not meet the requirements of consumer protection and information.
Given the uncertainties which surround GMOs, we must be extremely vigilant and use the precautionary principle where necessary at all stages of our action.
On the subject of genetically modified food labelling, the Council has adopted Regulation (EC) No 1139/98 on foods and food ingredients which are to be delivered as they are to the final consumer, produced in whole or in part from genetically modified soya beans covered by Decision 96/281/EC, and genetically modified maize covered by Decision 97/28/EC.
The specified foodstuffs are subject to the additional labelling requirements laid down in this Regulation.
However, foodstuffs which contain neither protein nor DNA resulting from genetic modification are not subject to these requirements.
The new Commission proposal aims to fill in these gaps. It covers the accidental contamination of a product by DNA or protein originating from genetically modified soya or maize crops. Labelling should become compulsory as soon as a component of a product contains more than 1% of this type of substance.
As indicated in the motion for a resolution, the text proposed by the Commission is far from sufficient. It has an overly sectorial view of the labelling of foodstuffs containing GMOs whereas this issue actually requires a comprehensive and coherent approach. The European Commission must submit new proposals on novel foods for animals and on foods without GMOs, in order to allow the consumer to choose with full knowledge of the facts.
I totally support the demand that this regulation should contain a review clause accompanied by a deadline so that the maximum tolerance level of 1% can be lowered within 12 months. The European Commission does not actually give any justification for this figure.
At a time when European consumers have been traumatised by food scares, we must adopt all the measures which can reassure them and give them the means to control their food. Their confidence in the European consumer protection policy depends on this.
- (PT) As the motion for a resolution presented by Mrs Jackson states, current legislation in this field is fragmentary and inconsistent. Consumer protection demands extremely accurate and complete information on food, including information relating to new animal feed and to the labelling of GMO-free products.
Moreover, we need to review all the legislation concerning food and products derived from genetically modified organisms in order to be able to guarantee an advance assessment of the risks, with the aim of protecting consumer health.
Thus, it is crucial that the Commission proposes new criteria for the testing and labelling of all new foods and processing aids derived from genetically modified organisms, paying particular attention to products obtained from animals fed with products containing GMOs.
It is also essential that the figure of 1% as the minimum tolerance threshold can be revised after 12 months in the light of relevant scientific and technical studies and opinions.
- I believe that consumers have the right to know when GMOs are used in products in all circumstances; this pertains not only to food consumed by human beings but also animal feed. This requires clear labelling in all circumstances.
Chechnya
The European Parliament must condemn the savagery of the Russian military attack on Chechnya, which does not strike a handful of terrorists; instead it strikes tens of thousands of women and children who have been forced from their homes in the harsh conditions of a Caucasian winter.
The European Union should support efforts by the OSCE to stop the bombing, repatriate refugees and find a political solution.
We should, however, stress that the European Union, together with the USA, are not without responsibility because they set the precedent in Kosovo, with their disdain for international organisations and for the peaceful settlement of differences and they gave cause for concern with aggressive enlargement to the east which is reflected in the rise of nationalism and violence within Russia.
Climate change
This is a major issue but I will not at this stage repeat all the arguments used to demonstrate its importance. Instead I will just express my pessimism. Yet I refuse to give up hope because in life there is always room to act and to change things. Today I will just mention two points.
Firstly, the pre-eminence of money is not acceptable as this allows countries which have the means to do so to buy the right to pollute from poorer countries! This is unacceptable, immoral and criminal for the future.
Secondly, at a time when we are making great efforts to reduce pollution from new cars, we should be developing a proactive European programme for rapidly eliminating old cars which are often major sources of pollution, but excluding vintage cars. In this area too, I believe that where there is a will, there is a way.
- I just want to say that I strongly oppose the Liese resolution on climate change as it was approved by the Parliament. Nuclear energy has been, is and will be a very important part of decreasing CO2 emissions.
That concludes the explanations of vote.
(The sitting was suspended at 1.38 p.m. and resumed at 3 p.m.)
I give the floor to Mr Gollnisch on a point of order.
Thank you, Madam President, I will be as brief as possible. In a spirit of appeasement and without wishing to cause any controversy, I want to return to the incident which occurred at the end of voting time. This concerned the point of order which I raised based on Rules 180 and 181 of the Rules of Procedure.
What actually happened? A Member pleaded a provision of the Rules of Procedure. After listening to him, Mr Martin decided to move to a vote of the House. I am not questioning Mr Martin' s extensive ability to conduct our business swiftly but, like other Members, I am questioning a general practice which seems to completely contradict the letter of our Rules of Procedure and the spirit of the parliamentary institutions.
The Rules of Procedure guarantee the rights of the minority groups. An amendment should not therefore be made by a majority of Members present but, under the very terms of our Rules of Procedure, according to extremely strict conditions. An amendment must be made through a proposal which must be discussed in the committee responsible. This committee must appoint a rapporteur who must produce a report and the amendment, if adopted, can be approved in this House only by a qualified majority consisting of over half the Members. Even then, this amendment can only apply from the opening of the next part-session.
These guarantees are absolutely essential to ensure the correct operation of this House in particular and any parliamentary institution in general. I consider that the rather Anglo-Saxon practice, in terms of legal sociology, of submitting perfectly clear provisions of the Rules of Procedure to a vote of a majority of Members present is absolutely detestable.
This is what I would have said to Mr Martin if he had not immediately decided, without even listening to me, that the comment which I wanted to make under Rules 180 and 181 was not a point of order. I must say that he acted in a manner rather lacking in courtesy and which ignored the requirements of democracy, respect for the rights of minorities and parliamentary practice. In my opinion, Mr Martin contravened the rules governing his position with regard to myself, the Member who spoke previously and other Members who wanted to speak, particularly Mrs Muscardini whom he refused to allow to speak and even threatened with expulsion.
Mrs Lienemann, I wish to protest very firmly but very calmly to you, and to President Fontaine and, I hope, to the Bureau about what I consider to be an abuse of power.
Mr Gollnisch, I take note of your statement which will be examined by the Bureau and which will certainly appear in the verbatim report of proceedings of this House.
Madam President, I would like to draw the Presidency' s attention to the increasingly difficult working conditions as regards Parliament' s computer services. For two weeks, the computers and their Internet connections have been incredibly slow and, what is more, a lot of Internet sites cannot be accessed. This is due directly to the system chosen by Parliament' s computer service, that is, to protect the MEPs and screen their access to the Internet, with the upshot being that it has been impossible to connect for a couple of weeks. Now we have even heard that the Internet connection of the European Parliament' s computer in Brussels will be down from 22 December to 4 January: this means that the Members will, in fact, be prevented from using it, so it will be completely impossible for them to work in their offices in Brussels from 22 December until 4 January. I think that the Presidency should urgently ascertain the reasons behind this interruption. I would like to think that such a long interruption can only be caused by very serious, insurmountable problems. However, I fear that it is in fact down to the bureaucratic stupidity of the computer services. Unfortunately, since there is no other formal way to request verification, I am asking you to do this directly, in this House.
Mr Cappato, your concerns have already been voiced by other Members and even at times by the services. Your comments will be forwarded to the IT department and the President will also look at this problem with the Bureau.
Beijing Action Platform (continuation)
The next item is the continuation of the debate on the oral questions to the Commission and Council, on behalf of the Committee on Women' s Rights and Equal Opportunities, on the EU follow-up to the Beijing Action Platform.
Madam President, I want to begin with six words which in Danish all begin with an "m" , as in men. The six words are: muren [der faldt i Berlin] (the Wall which came down in Berlin), markedet (the market), mainstreaming (mainstreaming), magt (power), mæslinger (measles) and menneskerettigheder (human rights). These words are used in the following question: did the fact that the Wall came down, that the market took over and that we, as a result, seriously accepted the word mainstreaming in Beijing, mean that men stepped - if not a little into the background - then at least a bit to the side, so surrendering a little power and being willing to take care of the children when they have the measles? Does it also therefore mean that human rights are respected so that women, like everyone else, are not discriminated against and exposed to violence? The answer is no.
I would call attention to this situation because women such as ourselves in the rich countries of the world, that is to say also in the EU, should always remember that those who make the decisions and so who also decide the fate of our sisters in the developing countries, in Kosovo, in the Balkans etc., continue to be men and that there is therefore a risk of the results of our work and of the programmes as a whole not representing women' s wishes and needs in a balanced way. We still need a discussion about equality and change in the EU but, above all, there must be active efforts in respect of the developing countries and in connection with aid to Kosovo, the Balkans etc. to ensure that women are part of the process and are also involved in development and reconstruction. The stability pact, which has a shortage of women in its leadership and in which women generally are not involved, shows that there is still a lot to be done. There is a great need for the men and women in the European Parliament to support their fellow Members of the European Parliament, together with the NGOs, in their endeavours to become involved at all levels of the societies concerned.
I would end by thanking both the Commissioner, for a speech which demonstrated her commitment, and the President-in-Office of the Council.
Madam President, the political groups are agreed on the main question here, as are those of us in the Committee on Women's Rights. The "Beijing plus five" Conference is of major importance and the European Union has to be very well prepared to take part in the most effective way possible if it is going to have the impact that we want. As a Parliament, we owe that to all women in the European Union and beyond - in fact throughout the world - in view of all the commitments that were made before Beijing and following it.
We need very clear guarantees that we, as Members of Parliament, will be fully involved and be taken seriously in the planning of the pre-conference before the New York meeting. As Members of Parliament we are the direct democratic link with the people of the European Union, and the Committee on Women's Rights itself is a direct link with many women's organisations and representatives. As was said earlier, the preparations for Seattle were a good example of the way this could be done, and I hope we will achieve this.
Mr President, we have in fact observed that, everywhere in the world, women are the subordinated sex. In view of this fact, this Beijing Action Platform was created. Here in the European Community too, it has been said that the overarching goal is to promote equality between the sexes in all political programmes and areas of policy.
Scarcely a year ago, we were discussing a report monitoring how the concept of gender mainstreaming had been implemented specifically in the institutions of the EU. We noted on that occasion that the Beijing Action Platform says that a series of measures must be taken which ought to lead to fundamental changes. We ascertained in February that this had not happened. It was noted that there must be clearly defined goals and mechanisms of accountability, but we do not have those either. It was noted that women ought to be actively engaged in applying and following up the Action Platform. Nor is that happening, either. It was observed that a proper application of the Platform would also demand changes to the inner dynamics of institutions and organisations, including to such values, forms of behaviour, rules and routines of theirs which damage the position of women.
When we in the Committee on Women' s Rights and Equal Opportunities then looked at this issue, we saw that a lot of small steps forward had been taken in all the institutions of the European Union and that none of these had changed anything overall. Now we are to see how the Beijing Action Platform has been implemented. Unfortunately, the European Union is not going to be able to demonstrate any major positive successes, not even if we were to send a delegation of Members of the European Parliament. What we are going to do is to go to the conference and affirm what was already affirmed in 1995 in Beijing. I think that is incredibly sad. We from this Chamber urged the Commission at that time to give priority to overhauling all its advisory and decision-making structures, so as to obtain a proper balance between women and men, and to encourage the Member States to implement fully the Council' s recommendation of 2 December 1996 to the effect that there should be a proper balance between women and men in the decision-making process. Obviously, this exhortation still stands.
We also urge the Commission to pursue, and to work more intensively on, its strategy aimed at achieving a proper balance between women and men on the staff. Obviously, this exhortation too still stands. We urged the EU' s institutions to submit plans for achieving a situation in which equality was practised and pursued in their own particular activities. This is also a demand from this Chamber which still holds.
To put it briefly, we have not taken more than the tiniest step forward. This is something we regret but, if we are now to go to New York, we hope that we shall be able to obtain good advice from people there - that is to say, sisters from other countries - and see if anything positive has happened anywhere else.
Madam President, it is regrettable that the EU' s Conference is only taking place after the regional conferences in Europe, especially when it was unfortunately decided at these conferences to only discuss four of the twelve themes included in the Beijing Action Platform. The four themes were violence, economics, decision making and institutional mechanisms, and this means that one of the most important themes, namely health, will only be discussed at the EU' s Conference. I therefore hope that, in its preparations for the conference, the Commission will focus strongly upon this subject, and especially upon the issue of reproductive health.
In the Beijing Action Platform, women' s health was singled out as an area in which there is cause for critical concern. Reproductive health was linked with human rights, while it was stated clearly that, for women, human rights include their right to have control over, and freely and responsibly make decisions about matters related to their sexuality, that is to say to their sexual and reproductive health, too. The statement from Beijing goes further than that which was employed in Cairo in connection with reproductive rights. There is a risk, moreover, that this hard-won victory may be jeopardised in the course of the "Beijing plus five" process, even if the pre-conference planning committee has given an assurance that the Beijing Action Platform is not open to renegotiation. We in the EU ought to be involved in ensuring that this is in fact the case.
The European Parliament' s representative group concerned with reproductive health has repeatedly called attention to the connections that exist between the fight against poverty, women' s equality and reproductive health. We have emphasised that reproductive health is in fact a prerequisite for the fight against poverty and is to be conceived holistically. It is also necessary to tackle the question of HIV/Aids. The proportion of HIV-infected women and, therefore, of the number of cases of the virus being passed from mother to child are steadily increasing.
I therefore hope that the Commission can today assure me that reproductive health will be given a prominent place at the EU' s Conference and that, in one way or another, the European Parliament will be able to participate in the New York Conference, just as it did in the arrangements for the WTO negotiations where we were in fact represented.
Madam President, Beijing 1995 was a special event. Never before did so many countries, NGOs and journalists take part in a UN Conference. The Beijing Declaration and the Beijing Action Platform were adopted by 192 government delegations. The Beijing Action Platform serves as a major catalyst worldwide and in all areas policies have been tightened up, reviewed and renewed. Despite this, the problems have not yet been solved and the emancipation policy has not reached completion.
In the ' 70s, the European Community and the United Nations placed the topic of 'women' on the map for national governments. Attention has now waned. It is therefore up to Europe to generate renewed interest. I hope that we can accelerate implementation with the same energy and power which typified Beijing at the Beijing plus five Conference in June 2000 in New York. I strongly urge the EU to maintain the momentum and keep the interests of women at heart internationally.
In this context, I would like to raise the following questions, Madam President. Firstly, the PPE deems the importance of NGOs and of women' s movements extremely high. They carry a special significance and strength by their activities at grass-roots level. Decisions do not take effect automatically. There are always inspectors required to ensure that decisions are transposed into policy and that policy is adopted. NGOs play a key role in the mobilisation of the political will to transpose policy. In most countries, the national emancipation support networks are also formed by the government. Hence my question: how does the Commission see the role of NGOs, including women' s movements, and the concerted action between these and the national government networks?
Secondly, a European preparatory meeting had been planned for December 1999. This has now been postponed to February 2000. There is a great deal of confusion about this at the moment. The confusion which pervaded the previous preparatory conference should be avoided. Hence my second question: could the Commission indicate which NGOs will be invited and what will be expected from them?
Thirdly, there is an ECE Conference in Geneva in January. The results of Beijing will once again be tabled there. Could the Commission give an indication as to what the EU' s input will be in this ECE Conference in relation to the Commission' s opinion of how much we have achieved, what hurdles still need to be overcome and what action is required?
Finally, my fourth question concerns one of the results of Beijing that agreements have been reached regarding gender mainstreaming. This means the inclusion of emancipation objectives and the implementation thereof in regular policy. My question is: can the Commission indicate what it intends to do to 'mainstream' the results of Beijing and those of New York in the fullness of time, in European policy?
Madam President, Commissioner, without doubt the fifth UN Conference on women held in Beijing was an important step on the road towards equality of the sexes, culminating as it did with the surprising agreement by the representatives of all the UN countries to a joint worldwide platform for action. Five years on, we need to take stock, evaluate any progress or reversals which have been made in the twelve areas of action, take any corrective action needed and lay down policies which will allow us to achieve the objectives established in Beijing.
The European Union, or rather the European Parliament, must not just be present during this procedure; it must make a decisive contribution, both to the evaluation of the five years of action and to future plans. It is a fact that, in comparison with other parts of the world, such as Afghanistan and Kuwait, where millions of women are still deprived of fundamental human rights, women in Europe lead a privileged existence. It is true that a great deal of progress has been made in all areas in the Union and, if we look back at our achievements during the 20th century, we should perhaps be celebrating the huge victories which women have achieved. To mention just one of the many victories: education, where women surpass men, both in numbers and in achievement, at almost every university in the European Union.
The European Parliament and the Union have made a decisive contribution in promoting equal opportunities. The application of the Amsterdam Treaty, action programmes and mainstreaming have strengthened European policy significantly. However, despite the progress made, serious problems of inequality and discrimination against women still need to be resolved: higher unemployment, violence, sexual exploitation and, above all, the exclusion of women from the centres of policy and decision making.
In view of the forthcoming UN Conference in New York, we need to speed up the European Union' s preparations if we really want to make a fundamental contribution to pre-conference planning and to the conference itself which is commensurate with the prestige of the Union. I was pleased to hear the Commissioner and the Presidency representative this morning express their intention and commitment with regard to the organisation of the European conference and participation in the pre-conference planning for the Beijing plus five Conference in New York.
Madam President, there is a certain air of depression here. I do not think that this accords at all with the good image we had of the conference on equality held in Finland under Finland' s Presidency and under the leadership of my party colleague, Eva Biaudet. What has happened to the good mood that was created then?
It sounds, rather, as if, in the course of this discussion, we ought to use the image of a bicycle. The EU is like a bicycle which has to be kept moving all the time. If it is not moving, it does not go forwards. I have the feeling that this image could also be used for the work following the Beijing Conference. Not much has happened, and it is important that we should not be satisfied with the situation but instead establish goals for the future. What do we want to have achieved by the year 2005? What do we want our goal to be now? We are not satisfied with what has happened in our Member States. We are not satisfied with what has happened at EU level. We are not satisfied with what has happened within the UN. We must also infuse other UN organisations and other UN conferences with significantly more in the way of a perspective of equality. I was very pleased indeed that the applicant countries have also been invited to the conference which the Commissioner was talking about.
I believe that we are also dissatisfied with how our own Parliament looks from the perspective of equality. Look, for example, at the numbers of Vice-Presidents and Presidents. The representation of women is not at all adequate.
Where the applicant countries are concerned, there is an incredible amount to be done. Communism betrayed equality, and women in the applicant countries do not believe empty words about working towards equality. In many ways, the process has to be completely restarted in those countries. Poverty has especially affected women in the applicant countries. One frightening statistic we have heard is that, before the fall of communism, there were 13 million people in Eastern and Central Europe living below the poverty line. Today there are 120 million.
Madam President, I am to give the speech which should have been made by my fellow Member, Geneviève Fraisse. She joins the protests made by Mrs Theorin this morning.
I am pleased that the European Commission feels responsible for following up the Beijing Conference. Yet we need precision in order to ensure effectiveness. The same applies to the situation of women today, as much in terms of equality - education, citizenship and employment - as freedom - habeas corpus, the fight against violence and the trading of women.
We must therefore be precise. In order for this European meeting to be successful and not just the scene of some fine words, the following conditions must be met. A European conference may be held in parallel with a UN meeting if, and only if, this works to produce an internal European policy and demonstrates a common determination within the UN dynamic.
The Finnish Presidency must be thanked for having identified nine indicators for assessing the access of women to decision making. Would it not be judicious to generalise these quantitative methods? Gender-based statistics must be provided in all areas. Additional indicators must also be identified to measure the situations of inequality in fields other than politics.
Could we not also comprehensively assess the means which Europe, as such, has had for several decades to develop equal opportunities, particularly in terms of compatibility between family and professional life, and to combat all violence against women? Without any common indicators, no serious assessment can be made of the measures taken by the Member States. The conference in February 2000 could have this specific and formative policy as its objective.
The future enlargement of Europe, confirmed by the Helsinki conclusions, poses the problem of the applicant States respecting the requirements of developing equal opportunities and promoting women' s freedom. In these countries as elsewhere, the role of the NGOs, particularly since Beijing, has become indisputable. The Commission must be a capable participant in the work undertaken by these associations.
Madam President, the 1995 World Conference on Women has given the worldwide fight for freedom and equality for women a shot in the arm. I would like to briefly outline three milestones.
Firstly, the right to sexual self-determination has been recognised as an inherent component of the human rights of women. Secondly, it has been established that the argument of cultural identity cannot justify the on-going suppression of women. Thirdly, it has been stated that women' s policy is not about fancy things for women and a place in the sun, rather the gender dimension should be added to all policy-making decisions.
These achievements, most of which I have listed, must be translated into concrete action. National governments carry most responsibility here and their commitment must be assessed. But hang on. What about the European Union? How is the common position on the follow-up to the World Conference on Women determined? How can the European Parliament carry out its task in this respect?
The conference which the European Commission will organise next February can only help form opinion, it cannot determine policy. Under the rules of the Common Foreign and Security Policy, under which, indeed, the Member States coordinate their action in international organisations, initiative and power of decision lie entirely with the Council, in practice a small group of specialist officials who have the natural tendency to focus on their own mutual problems. I dare say this because I belonged to such a set-up myself for years, namely during the Beijing period.
Such bodies move in the twilight zone of secret diplomacy. Openness and political responsibility, however, should be top of the agenda. This is why I ask the Presidency, by referring to Article 32 of the Treaty on European Union, to brief Parliament as fully as possible, but mainly also to consult Parliament in time. "In time" in this case means in any event before the so-called "preparatory conference" , to be held between 3 and 17 March in New York, because we are probably too late already for the ECE Conference in January. The Committee on Women' s Rights and Equal Opportunities of this Parliament has the explicit responsibility to monitor the follow-up and implementation of international agreements, such as the Beijing Action Platform. This Committee cannot wait to give its input. It would preferably do this on the basis of tangible, current information and in a constructive dialogue with the Council and the Commission. Talking to a brick wall is, after all, not very productive. This is why I somewhat regret that, because of the strange set-up of this debate, we are having to make do without the Finnish Presidency.
Madam President, here, at the end of the debate, I just want to say that I do not think it has been negative but that it has been very realistic indeed. It has been clear-sighted, and we have shown where the problems lie. There is a clear consensus between the Commissioner, who is dealing with these questions, and Parliament' s Committee on Equality. The Commissioner has emphasised Parliament' s position and Parliament' s important role and said that the action plans are inadequate, that these must be developed further and that a clear political stance is required. I believe we should see this as being very important indeed.
May I just warn against the Commission and the Council confining themselves to just four areas when they now produce the concrete programme following the Beijing Conference. I say this after 20 years' experience of the United Nations. As soon as you begin to unpick any of the twelve points we laid down in Beijing, you have also begun to dismember the whole of the Beijing document. It is therefore incredibly important that the EU should have a very clear policy and that all twelve areas of policy carry due weight. It is all twelve areas which have to be established and for which action plans have to be prepared, and not merely three of these. Otherwise, the whole of our Beijing document might be forfeited.
I want to say as well that we have also quite rightly demanded that it should be possible for the Committee on Equality and the women in Parliament to also be present at the conference which is to take place in New York in June. Just as representatives from Parliament participated in the WTO Conference, the women in Parliament ought also to be involved in this one.
Allow me finally to turn to the men here. Do not see this as being something especially for the women. Do not look askance and with irritation at the fact that women are raising those problems which, right around the world, are problems faced by women. See it as an important task for you, as our male colleagues here in Parliament and as our male colleagues in the Commission, to accept your responsibility and ensure that these questions are raised to such a high level that they also become real issues in the national parliaments and the national governments and in the European Parliament, the Commission and the Council.
Madam President, I should like to thank all the lady MEPs who took part in this debate. There is no doubt that the Beijing Conference continues to have a widespread effect, as we see every year. I think that, when we make our first evaluation in June, apart from the negative conclusions which we will draw on the basis of statistics, numbers and data on the situation of women at worldwide level, we shall also draw some positive conclusions on several developments worldwide.
I shall try to reply specifically to all the questions which have been asked. Following the Beijing platform and the commitment of the 189 countries to the platform, there have been three levels of action as far as our region, the European Union, is concerned: first, at Member State level, secondly, in the form of political strategy at European Union level and, thirdly, at the level of European Union policy vis-à-vis developing countries. Conclusions have already been drawn at all three levels and the planning will shortly be presented. All three are particularly important. However, I wish to stress, as certain speakers have said, that the commitments to the Beijing platform are mainly binding on the Member States, they are mainly binding on governments, with the European Union coming in at a second level with a horizontal strategy.
What are we doing and what procedures have been programmed? We have three events on the agenda before the conference in June: the Economic Commission for Europe, which will meet in January, the European conference on the Beijing issues, which will be held in February, and the meeting of the Women' s Committee of the UN, which will be held in March. We must combine these events in the best possible way if we are to have an efficient presence in June.
First, as far as the regional conference is concerned, it is most important that we arrive at specific, unanimously accepted results which will be discussed and taken into account at the February meeting of the European conference. Who is attending the European conference in February? First, the European Parliament, of course, then the non-governmental organisations and, as the question was asked, allow me to say here that the women' s movement and non-governmental organisations have played, and continue to play, an exceptionally important role and have acted as a real driving force behind the policies formulated at European level, together of course with various services from the Commission, the Member States and the Presidency. During the preparations - you already know about the committee to which I referred - the twelve areas of interest selected at Beijing will be discussed. As Mrs Theorin pointed out, we are not able at this stage to select four or five areas, given that we are required by the Beijing platform to give equal priority to the twelve areas but we could, of course, focus our attention on the fifth action programme when we discuss the selection of priorities at European level. These twelve individual areas of interest will be examined in the following groups under the general heading of "mainstreaming" : gender issues in development policy, in other words, how sexual equality intervenes in all cooperation agreements between the European Union and developing countries, the involvement of women and human rights. There will be a horizontal and vertical link between these groups and the twelve Beijing areas of interest. The results and the extent to which we agree and take a common European Union position at the June conference is vitally important.
Since certain parallels have been drawn with Seattle, I should like to remind the House that the institutional framework is not the same, nor does the Commission have the same institutional role in New York and at the Beijing Conference as it did in Seattle. However, provided that the political will is there, nothing prevents the Presidency, the Commission and the European Parliament from collaborating and joining forces during the six months up to June. I, of course, give my word that the Commission will not only collaborate continuously and provide a continuous flow of information but will also accept proposals and studies from the European Parliament up to the very last day. I believe that by June we will be able to find the final formula which, as you know, is not based on a Commission decision or even really on a Council decision, because it is a matter which comes under the auspices of the United Nations Organisation and participation is at national level. However, I repeat that there is the political will and the political conditions are in place for us to proceed jointly, given that we have totally concurring views on numerous matters.
Finally, I should like to make one last comment: movements, political initiatives and campaigns can often play an extremely important role. I would like to single out the last initiative of the Women' s Committee on the strategy against violence. It is interesting how a simple movement, a simple idea can take on huge proportions and catch the public imagination. I think that the European Parliament could act in this area and the Commission is ready and waiting to support such campaigns or initiatives at worldwide level, provided that they relate to the matters to which you have already referred.
Thank you, Commissioner.
The debate is closed.
The vote will take place on Thursday at 10 a.m.
Ban on British beef and veal
The next item is the Commission statement on the follow-up to the French Government' s decision to uphold the ban on British beef and veal.
I would like to begin with a word of apology on behalf of my colleague David Byrne. Unfortunately, owing to the cancellation of the morning flight from Brussels to Strasbourg due to exceptionally adverse weather conditions, he is not able to be here in person. I will therefore speak to you instead on the important issue of the Commission action in relation to the continued refusal of France to lift its ban on imports of British beef.
Commissioner Byrne will, however, be arriving in Strasbourg later this afternoon, and will be in a position to take any questions when he speaks on the draft regulation on the labelling of beef products. He will also be happy to meet interested Members of Parliament individually or as a group to discuss the issue further. In these unavoidable circumstances I am only in a position to deliver Commissioner Byrne's script on his behalf.
The Commission yesterday, as you are already aware, adopted a decision to issue a formal reasoned opinion to the French authorities over their continued refusal to lift their national restrictions on imports of British beef. The French authorities have five working days to reply to this letter. In the absence of a decision to lift the ban, the case will be filed with the European Court of Justice.
The failure to resolve the dispute in an amicable manner is a huge disappointment to the Commission. I think it fair to add that it is a disappointment to all the parties concerned, given the huge efforts that went into finding a solution without recourse to legal action. The Commission has always made clear its preference to solve this dispute without legal intervention. This approach is in the interests of all parties. I would add that it is especially in the interests of the parties most affected - British beef producers. The reality is that legal action to lift the ban is likely to be a lengthy process, very much a second-best solution as compared to an amicable agreement.
The Commission's efforts focused on establishing that the original decision to lift the ban on UK beef posed no threat to public health. The decision was based on a series of important safeguards which were firmly rooted in scientific advice. They also followed the orientations of the European Council in Florence in June 1996 on the procedures, timetable and safeguards required to lift the ban.
Unfortunately, the French authorities, on the advice of their National Food Safety Authority, AFSSA, were still unprepared to lift their national restrictions. The Commission took the precaution of referring to its Scientific Steering Committee these concerns for an opinion on whether they called into question the decision to lift the ban and the terms of the date-based export scheme in particular.
The unanimous opinion of the SSC that there is no need to review the decision to lift the ban on UK beef exports was hugely reassuring in this respect. Unfortunately, however, this reassurance did not prove sufficient to allow the French authorities to lift their ban.
Efforts have subsequently focused on additional reassurances and clarifications on the provisions of the date-based export scheme.
These efforts led to the agreement between the UK, France and the Commission on a memorandum of understanding on 23 November, which provided the reassurances and clarifications required. It is fair to say there was an expectation that this memo would prove to be the key to lifting the French embargo.
The opinion of AFFSA on the memo, however, again did not prove sufficient for the French authorities to lift the ban. On 9 December they officially informed the Commission of this decision. This, in turn, has led the Commission to adopt a reasoned opinion yesterday.
There have been criticisms that the Commission's efforts to resolve the dispute in a diplomatic manner were a waste of time and effort. The argument, instead, is that the Commission should have immediately resorted to legal action. These criticisms are unfounded, and are indeed dangerous. As I pointed out earlier, they are especially contrary to the interests of the most affected party, British beef producers. These criticisms also ignore the very determined action the Commission has taken to uphold its treaty obligations to ensure compliance with Community law.
In effect, the Commission has adopted a carrot and stick approach: the carrot was the very intensive effort to bring the parties together and to get them to agree a solution through negotiation. The stick, on the other hand, was to take action when it was clear that these efforts were not proving sufficient. It is useful to bear in mind that the Commission's letter of formal notice issued on 16 November allowed a period of only two weeks for reply, rather than the normal two months. Similarly, the reasoned opinion adopted yesterday also allows five days for reply rather than the normal two months. In effect, therefore, there has been no slippage in the legal calendar in ensuring compliance with the decision to lift the ban on exports of UK beef.
The intervening period has also served to provide much-needed reassurances and guarantees that the original decision to lift the ban was soundly based. In particular it has established that the scientific basis for lifting the ban was sound.
I am sure that if we are ever to find an amicable solution to this dispute, which I hope can still be found, it will have been due to the efforts which took place over the past several weeks.
Thank you for your attention. Once more let me apologise on Commissioner Byrne's behalf that he is not here in person, but he will be available to take questions later.
Thank you, Commissioner.
Madam President, I should like to make a point of order and table a motion. We in the European Parliament have asked time and again for the debates held here to be held in the presence of the competent Commissioner. We understand that Commissioner Byrne has been held up by transport problems and that Commissioner Monti has read the Commission' s opinion. However, I consider it absolutely necessary that the competent Commissioner should hear what Members have to say before being given the opportunity to reply, since otherwise the debate which we wish to hold does not in fact take place. I should therefore like to move that we adjourn this debate and begin the debate on competition, as suggested, so that the Members concerned with the beef question can speak in the presence of the competent Commissioner. I therefore move that this debate be adjourned now and that we proceed to the next item on the agenda.
Madam President, I should like to add to that. I thank Mr von Wogau for his motion on a point of order. We have learned that the Council passed a decision yesterday evening. I deliberately repeat: passed a decision to postpone labelling for one year, before Parliament has formed an opinion or made a decision on the matter. I move that the Council representative also be present at the debate.
Madam President, it distresses me greatly to have to contradict Mr von Wogau and it perhaps distresses me even more to have to contradict Mr Goepel, but let me take the formal part first. The formal part is that we agreed and decided on the agenda this morning. Mr von Wogau, you are a great stickler for procedure, even more so than I. I am perhaps on occasions somewhat more relaxed, which is why I think it is important that we keep to this agenda.
The second argument is that, apart from the fact that Mr Byrne will probably arrive at any moment, we should be clear Mr von Wogau - and this is a fact, as you well know - that nothing which we say today will come as a surprise to Mr Byrne. We can always ask Mr Byrne questions afterwards. As to the first part of what you said, Mr von Wogau, I would ask you to have a little respect for Members' engagements, i.e. the engagements of those of us who have perhaps put off other things in order to be present here and the engagements of other Members who have not yet had time to prepare for a different debate.
Now to what Mr Goepel said. Mr Goepel, as to what the Council is doing, allow me to say to you quite plainly that that is the second part of the debate which is to follow, namely the report by Mr Papayannakis on beef labelling. What the Council is doing is a matter of indifference to me. This Parliament has the right of codecision on this proposal. This Parliament has the right to decide alone. If the Council thinks it should be present, fine. If the Council does not think it should be present, so much the better, because we shall take the decision here which we consider to be right; if necessary, we may even go to the European Court of Justice and then decide. Then we shall consider how to deal with the Council. I do not need a Council representative here in order to tell them that I think they are undemocratic. We can say that afterwards in the debate. I think it is important that we proceed with the agenda as it now stands.
Madam President, I am more distressed to have to disagree with Mrs Roth-Behrendt than she is to have to disagree with Mr von Wogau. There are precedents for delaying the debate for some period of time. Commissioner Monti will remember that on one occasion in the last Parliament he had to come in when a debate had already begun, because of transport problems. These are problems endemic in our meeting in Strasbourg in the way we do. It is a good week for this point to be brought to our attention.
I would like to support the suggestion that this full debate takes place in the presence of Commissioner Byrne. I mean no disrespect whatsoever to Commissioner Monti, but Commissioner Byrne has been the honest broker in this terrible dispute from day one. We need to have him here when we attempt to reach some conclusion on it.
I too believe that we should not hold this debate without the relevant Commissioner here. It is far too important. We want the debate settled, we want the Commissioner to act, but we want him to act having heard all of the debate and not on the basis of information passed on second or third hand.
We must adjourn the debate until the Commissioner is here.
Unfortunately, Mr Whitehead has stolen my line. I totally agree with him that if a Commissioner, with today's modern transport methods, cannot get to a meeting in time we should be holding all our part-sessions in Brussels.
However, I would like to move on to the point made by Mr von Wogau and also Mr Goepel' s very important point. The suggestion that Council may have taken a decision already without Parliament is particularly important. I am not sure about that. I have the conclusions here from the Presidency and the Council meeting. When the Commissioner arrives, I would like to have a clear statement from him saying whether or not the Council has taken a decision on beef labelling. Otherwise, there is no point at all in our debating it and making fools of ourselves.
Madam President, I would just like to say that this question of the labelling of beef, in political terms, is one of the most sensitive issues in relation to agricultural and agro-food policy. Therefore, it is unthinkable to hold a debate on such a delicate issue without the Commissioner responsible being present. It makes no sense! It is a question of respect for the issue and for European consumers.
I support the appeal made by Mr von Wogau but I would also like to elaborate on the request made by Mr Goepel, because he has made a very interesting constitutional suggestion, namely, that the representative of the Council should speak in connection with the Papayannakis report. I would like to support that and I hope that the Council, which, under the Finnish presidency, has professed to be as open, transparent and communicative as possible with the Parliament, takes up this suggestion.
Last night, I understand, the Agriculture Council not only adopted a position on the Papayannakis report resolution, which it was rather beforehand in doing - but it also, I believe, altered the legal basis of the text on which Mr Papayannakis drew up his report. We would like a full explanation of that, but it makes sense to have it from the Council, which carried out this decision, rather than from the Commission, which was, I suppose, only a spectator. So please could we put off this debate on the French beef ban, and could we also make sure that the Council speaks in the Papayannakis report?
Madam President, it is never too late, as they say.
I have here the text of a decision made by the Agriculture Council. The Council is therefore making decisions and, apparently, deftly transferring the responsibility for these to Parliament' s Committee on the Environment. This is very interesting. We had a rather confused debate in the Committee on the Environment, Public Health and Consumer Policy and we are having this debate here today. The Council claims that, as soon as we wanted to make amendments, it distanced itself and went down another route, in league with the Commission. It even says in its decision that it believes that the Commission has another proposal to make which will circumvent Parliament and lead the Commission and Council to decide on their own. All this appears in the document which I have here.
We clearly need an explanation because you could say that the debate on my report is pointless if the Council is allowed to decide what it wants. The Council should therefore be here. I am not sure whether we have the power to force its presence. The possibility of an agreement certainly exists, but we need the Council here in order to find out.
I have a proposal to make. I have just learnt that Commissioner Byrne will not be here for at least another half an hour. We therefore have two options. We either continue the debate started in his absence or, and this is what I suggest, we adjourn the item we have started to discuss until 9 p.m. I will put this proposal to the vote and everyone must decide with full knowledge of the facts. Either we keep to the agenda or we resume at 9 p.m. to debate the Council' s statement. Mr Papayannakis, your report will, of course, follow this statement which will therefore inevitably be later this evening.
Madam President, you are holding my nightlife to ransom! However, as it is for a good cause, I accept.
I am only suggesting 9 p.m. because it is traditional. I believe the Rules of Procedure state that when a joint discussion involves three reports, as is the case with the von Wogau, Rapkay and Jonckheer reports, we must continue to the end of the discussion. I am in no way trying to cut short the debate, but I must ensure that our Rules are respected.
As my proposal seems to have caused as many reactions as if I had not made one, I suggest that we resume the points of order.
Madam President, I take exception to the fact that a Commissioner arrives late for a meeting in Parliament, never mind where it takes place. We did not choose to be here in Strasbourg. In my opinion, if he is half an hour late, the debate should start then. I find it in any case unacceptable that he is late.
I would like to address my second point to Mrs Roth-Behrendt of the socialist group who referred to the fact that we should start as we would all be making similar points in any case. I am from the Group of the European People' s Party. We are not a record which you play over and over again. We hold original views and our input will bear witness to the fact that our ideas are clear and that we act on current situations.
Madam President, I fear that we may waste a great deal of time on this debate on a point of order. I moved, quite clearly, to adjourn this debate and to resume it after the debate on competition. We have heard at least one speaker in favour and one speaker against. We know the arguments. I should now like to move to put it to the vote.
Madam President, I raised a point of order some time ago. According to the original agenda, the competition reports should now follow. The order of this agenda was specifically amended by the Conference of Presidents in order to give Commissioner Byrne the opportunity to attend. That was why the original agenda was amended on Monday. As he is not yet here, I urge the House to deal with the competition reports. Commissioner Monti has been here for some time. He can deal with Mr Byrne' s reports in this regard. I therefore support the motion.
Ladies and gentlemen, I must inform you that it was the Conference of Presidents which suggested the change to the agenda. This change was approved by Parliament on Monday. It is therefore as a result of this vote that we have this agenda for today.
I think if we go on for a few more minutes then these points of order will get Mr Byrne here in time for the debate. If we have to adjourn and take up another subject, we should have an urgency debate on transport to Strasbourg! It is quite intolerable that this House should be messed around by Commissioners who are unable to come here to respond to debates, particularly when, as we have already heard, the agenda has been changed to suit their convenience. That is not acceptable, and with the greatest respect to Commissioner Monti, he is not in a position to answer this debate because, for example, when I asked Commissioner Byrne in the Committee on the Environment whether it would be possible not to waste a lot of time on legal procedures but simply go straight to a legal injunction, he said that would be possible. That was not in the statement we heard from Mr Monti just now.
I want Mr Byrne to be here to explain the position with regard to injunctions. That is not possible if he is not here. We should adjourn - if we have to move beyond the competition debate that is fine, but we should not have to wait until 9 o'clock because of the incompetence of whoever is responsible for the travel arrangements of Commissioners.
Madam President, if this is a question of legal competence, then Mr Monti is as competent as Mr Byrne to give the Commission' s collectively decided opinion. If this is a question of scientific competence, then Mr Byrne is as incompetent as any scientist who knows nothing about prions. We know nothing about these particles. If this is a question of good sense, then it involves French consumers not wanting the few kilos of British meat in question and discussions will make no difference. So this must be a question of psychoanalysis. The British Members are upset. The quicker they are able to vent their feelings, the quicker we can start the psychotherapy by listening to them and the quicker they will be able to calm down. We should therefore start the debate straightaway in order to calm them.
Mr Byrne has left the airport - I assume that is Strasbourg airport - and is on his way here. Therefore under Rule 146, 32 Members can set the specific time and date when this debate should resume. I am therefore proposing that the debate should resume at 4.45 p.m. today, and I would ask 32 Members to support this. If they do, then that ends the matter until 4.45 p.m.
I suggest that you decide on the proposal which has just been made.
Do 32 Members support this proposal?
(Parliament gave its assent) (The sitting was suspended at 4.15 p.m. and resumed at 4.45 p.m.)
Ban on British beef and veal (continuation)
The next item is the continuation of the debate on the Commission statement on the follow-up to the French Government' s decision to uphold the ban on British beef and veal.
Madam President, I refer to Article 142, paragraph 1 of our Rules of Procedure, under which an infringement of the Rules of Procedure can be pointed out to the President. In this case it is Article 147 of the Rules of Procedure, which states that a motion to suspend must be put to the vote. You have not allowed us to vote. You declared the vote of 32 Members to be a vote. That was a clear infringement of the Rules of Procedure. We cannot allow our Bureau to push us around whenever we have a tight agenda.
Mr Langen, I acknowledge my mistake. You can put it down to the fact that this is the first time I have acted as Vice-President. I should have put it to the vote. However, it appears that the House would probably have confirmed the decision which was taken. Nevertheless, I apologise for this flouting of the Rules of Procedure and I will try not to do this again.
Commissioner Byrne considers that, as his statement was read by Commissioner Monti, we can immediately start the debate at the end of which he will answer any questions.
Madam President, it is now 18 weeks since the European Commission ordered the lifting of the ban on British beef; 18 weeks during which time France and Germany have prevaricated while blatantly defying the law; 18 weeks during which naive attempts at appeasement by the Commission and the hapless UK government have been rebuffed in circumstances which have caused deep humiliation to both; 18 weeks during which British beef farmers have continued to suffer catastrophic losses, exacerbated by the titanic efforts of the French government to blacken the good name of British beef internationally.
The time for dithering and delay is now past. In the face of clear evidence that the French government has engaged in a devious game of cat-and-mouse with the Commission and the UK government and clearly never had any intention of removing the ban on British beef from the outset, they must now be held to account. They must be made to answer in the European courts and the procedure must be fast-tracked to ensure compensation is paid to the British beef industry, not only for the loss of trade to France, but also for the loss of our trade worldwide as a result of the damage done to the reputation of our high-quality products.
Can I also deal with the red herring that Prime Minister Jospin has introduced into this debate. He claims that last October he made an offer to Prime Minister Blair to lift the ban on grass-fed Scottish beef. Let me say this to Prime Minster Jospin: all British beef is safe. It has been judged safe by the European Commission and by the Scientific Steering Committee. Under the chairmanship of a French scientist, that committee unanimously approved the safety of British beef and unanimously rejected the French position. It is preposterous, therefore, for Mr Jospin to endeavour to drive a coach and horses through the European directive and the British date-based export scheme by introducing his own conditions. It is Mr Jospin who is in the dock and it is not for those who break the law to attempt to revise the rules.
Can I also ask the Commission what action they intend to take against Germany? The German Government has been content to hide behind the French coat-tails throughout this dispute, blaming the intricacies of their federal system of government for the delays in lifting the ban in Germany. I would remind this House that the German Government was able to introduce the ban on British beef in a matter of hours. It is therefore quite unacceptable that they continue to apply this illegal ban 18 weeks following the directive ordering that the ban should be lifted.
On my final point I would point out to this House that on an issue of this crucial importance there are very few Socialist Members sitting here taking part in this debate - and that is a disgrace.
Madam President, at this moment in time, Socialist members have been debating BSE far longer than most of you and, in all events, far longer than Mr Stevenson, but that is just a brief rejoinder to the last comment.
As chairman of the last BSE committee, I have probably spoken more frequently in this House and in other fora on BSE than most of you since 1996/97. I believe therefore that many of you will already have heard much of what I have to say here today from me on previous occasions. Permit me nonetheless to summarise the background to the lifting of the export ban. The lifting of the export ban on British beef followed long scientific debate, long reports and numerous inspection visits to the United Kingdom and was approved by this Parliament. We now have a legal situation where there is an internal market and free movement of goods. Only where there is scientifically substantiated and provable cause for concern can the free movement of goods be excluded and suspended in order to protect consumer health. This applies to all Member States and it also applies in other respects.
However, as this scientific proof always takes the form of an up-to-date expert opinion based on the information available, we must all take an interest in the latest scientific knowledge. Like most of you, I am no scientist. I must refer to the expert opinions of the scientists and I am interested in any new information which may cast fresh light on the situation. I was therefore most interested and curious to know what new information was available. Unfortunately, no new information has come to my attention either from France and other Member States or - and this remark is addressed directly at Mr Stevenson - from Germany. The reaction is therefore quite clear and unequivocal. Commissioner Byrne and the Commission have chosen the only correct reaction. Member States call time and again for legal security in the European Union, Member States call time and again for everyone else to respect the law when their own interests are at stake. And so there should be no exceptions for them either and there should be no arbitrariness in the European legal systems.
Nonetheless, it would have been nice if the Commission had made the BSE test evaluated several months ago compulsory, i.e. if they had made it a duty incumbent upon all Member States. That would have given some Member States additional security and additional reassurance and all the Member States would at last obtain a clear and unequivocal picture. Then we would finally know exactly what the BSE situation is. My question therefore to Commissioner Byrne is this: when will we have a proposal on compulsory BSE testing in the Member States? Apart from BSE testing, we also need a record of provenance. We shall shortly be debating the Papayannakis report on beef labelling. This, too, would simplify and improve the situation of the Member States and help to protect consumers. Here too, and I say this loud and clear, the Member States have been dragging their feet. They have been dragging their feet since 1997 and the Commission has also failed to take the necessary action. That is inexcusable.
Allow me to conclude with a few words on consumer protection as a whole. I have been in the European Parliament for 10 years, during which most of my time has been taken up with environmental policy and consumer protection. I do not always have the support of the Member States, despite hearing so much from them about consumer protection. May I remind you of the legislation on product safety and product liability, where I tried to obtain legal security. However, I was ignored by countries such as Germany, France and others when it came to protecting victims of Creutzfeldt-Jakob disease in the longer-term. I would have wished for more consumer protection and more support than I mustered. Perhaps there is now a new trend in consumer protection. I call on the Commission and on you, Mr Byrne, to pass your homework on to the Member States. The Council is usually pretty dozy. All the members of the Council are usually pretty dozy. Make BSE testing compulsory and ensure that beef is labelled with its origin, that would be a major step forward.
Madam President, Commissioner, the partial lifting of the embargo is valid law. However, it is also valid law for a Member State to take precautions to protect its people if there is a risk to public health. What interests me in this respect, in the short time available to me, is this: if you state in this compromise, in these two recitals, that testing will be carried out and that there will be a facility or duty to label, then we must be sure that this testing and this labelling will indeed be carried out if the import ban is lifted. There are no logistics in place for either and no results from the possible application of this testing, including in Great Britain, have been submitted.
I therefore consider it premature to step up the debate. You for your part, at the Commission, should implement and test the measures agreed and then reintroduce them into the negotiations.
Madam President, this is not only a crisis for British farmers, it is a crisis for French farmers as well. But above all it is a crisis for the European Union. France has to decide whether it is in the EU or not. If it is in the EU it must play by the rules.
In the UK our support in the European elections was very shaky. There was a very low turnout, as was the case in a lot of Member States. I believe that if we had an election today that turnout would be even lower because of France's refusal to lift the ban and the fact that the European Union is brought into disrepute.
The results of the Scientific Steering Committee back on 1 August ruled that British beef was as safe as any other beef and that was led by a French chairman. I happen to believe that it is safer than other beef because we have got some of the highest hygiene standards in the world now. The Food Standards Agency in France did not come up with any new evidence at all. I believe it was purely a political decision by France but we must now move forward. I would like to see a fast-track legal procedure. I would like to see, if possible, an injunction taken out against France before the legal process has run its course. I would like to see interim compensation and I would like to see when a fine is imposed, that high compensation is given to British farmers.
British farmers are fed up. The British public are fed up with France refusing to lift the ban and I am sure the Commission is fed up as well. It is about time that France obeyed the rules.
Madam President, in refusing to lift the ban on British beef and veal, the French Government has decided to face a limited and short-lived crisis with its European partners rather than risk a scandal breaking in a few months or years linked to Creutzfeldt-Jakob Disease. This decision is based on the scientific conclusions of the French Food Safety Agency which, while acknowledging that progress has been made, has identified continuing and serious potential risks, as demonstrated by the persistence of the disease. Seattle has also affected this decision, with the growing importance of the precautionary principle and the pre-eminence of health over the market. There is no point today in making things worse or in exacerbating Francophobe or Anglophobe feelings. We are right to be careful. It is the inadequacy of the guarantees on the definition and implementation of testing programmes and, in particular, the lack of European regulation on labelling and traceability, which has led France to this decision. In addition to these elements, the efforts made in recent weeks, which no one disputes, must be clarified and supplemented in particular by the establishment of a compulsory labelling and traceability system from the producer to the consumer. This would clearly allow the consumer to be reassured and would also combat the re-routing of products in the context of triangular trade. Beyond this specific case, should we not be working to impose the pre-eminence of the precautionary principle over all other considerations in trade, both within the EU and with third countries? Are the Commission and Council not using a similar approach to that of the French Government in rightly opposing the lifting of the ban on hormone-treated meat originating from the United States of America, despite the WTO injunctions?
Madam President, my British colleagues must realise that this is a scientific, political, legal and moral problem. On the scientific level, first of all this disease is due to an unknown agent. It is not a bacteria and it is probably not a virus, even though the German Professor Diringer believes otherwise. It is due to a mysterious prion. Secondly, there is no ante-mortem test. Thirdly, the disease is not disappearing despite the ban on meal. Fourthly, acarids full of prions are being found on fodder. This shows that the disease can be transmitted through fodder or grass and might mean that your soil is blighted forever and should not be used for breeding cattle. For the moment therefore, science cannot settle the matter.
You have played the ball into the political court and it is therefore a question of whether trade or health takes priority. Is selling or living more important? The majority of the world' s countries, including your American and Canadian cousins and even your Australian and New Zealand friends in the Commonwealth, are saying that they want to live first and then sell. Yet you are demanding sanctions and creating a legal problem.
Legally, there are two problems, the first of which is the priority among regulations. Should we give priority to the principle of free movement or to the precautionary principle? On the issue of BST, which does not present any danger to human health, we gave priority to the precautionary principle which we pleaded in Seattle. The second legal problem is one of legal responsibility. You are the guilty party because you created this disease from start to finish. In financial terms, we assumed the risk for two years but we cannot accept this risk in terms of health.
There is also a moral or theological problem, as previously identified by Saint Thomas Aquinas, Antigone and Creon. Should human law come before natural law? It appears that, using human law, you have created an epizootic disease and a zoonosis. I would remind you that the latest child to be dying from your disease is only 13 years old. Well, we do not want to die. Finally, on the religious level, your Agriculture Minister told us two years ago in the Committee on Agriculture that this disease was due to God. As Christmas approaches, you should pray to God and hope that Father Christmas brings us a diagnostic test. You should try to ask forgiveness from God. Yet to do this, you need to repent your sins ...
(The President cut the speaker off)
Madam President, first of all, I would take exception to the previous speaker who wrongly quoted Thomas Aquinas, but this is just by the by. We are now in the middle of a crisis which has been going on for eighteen weeks and a beef conflict between France and the United Kingdom which, as I have noticed, has taken on a suspect nationalist dimension. It appears that we still to this day battle out national conflicts by means of soccer and beef. Especially the latter aspect is very detrimental as this is on the back of farmers and consumers. This is simply not acceptable.
The second point which becomes clear is that Member States appear to be unable to handle this sort of issue. It is completely clear why this is the case because we have one internal market, we have an open market. If we do not solve this type of conflict at Community level, then this sort of problem will emerge.
When Mr Prodi made his declaration here, he said that a food safety bureau should be set up at the earliest convenience. I would like to find out from Commissioner Byrne when this will eventually happen so that we have a powerful and independent bureau in the European Union which can actually take action and which can adopt powers from national Member States.
The second point which has struck me in this whole political debate is that, first of all, a solution is being sought between two key Member States and that maybe after that, the Commission will be able to have some input. I find this a dangerous tendency in EU politics. It is not acceptable that key Member States are increasingly solving problems amongst themselves. I also say this as a representative of a smaller Member State.
We have opted for a common market, for a common approach and there is no room for a culture in which major Member States thrash out issues amongst themselves. In this respect, I am concerned about the Commission' s position and I would like to know where the European Commission stands and if it is actually able and prepared to take the lead in conflicts like this. Once again, however, in Europe, we live in an era in which food in Europe has probably never been safer and the consumer' s confidence in food is actually diminishing by the day, not only in France and Germany but also in other countries, because this discussion is dragging on due to a lack of political decisiveness. In this light, I would like to know exactly what the Commission is going to do about establishing a food safety bureau on a European scale which is independent and has far-reaching powers.
Madam President, I want to speak here today as a Member of the European Parliament, and not in terms of nationalist rhetoric. I do not personally believe that British bluster is as exportable or as healthy as British beef. I want to look today at the decisions which have been taken in the light of the Commissioner's earlier statement, to which very few have so far referred.
The facts on this matter are quite simple. The decision to lift the ban followed the scrupulous adherence of the UK to the Florence Agreement. When that ban was challenged by the French Food Safety Agency, as they had the right to do, I guess, in terms of their own remit, it was referred to the Scientific Committee, which unanimously endorsed the safety of British beef. That was, as the Commissioner's statement says, "immensely heartening".
So what went wrong after that? With the Commissioner's help - and I pay tribute to him, and I can share his sense of exasperation - we went into a process of negotiation when many said we should not. The result of that was the memorandum of 23 November, which we believe was the beginning of the end of this wretched dispute. What happened as a result of that? We got the decision on 9 December by the French Government that it would continue with the ban; and that did come to most of us as a complete surprise.
I want to say a word to Mr Jospin, and I do so in no nationalist spirit. I believe that his subsequent briefings on this matter have deepened this dispute in the most serious way. Mr Jospin was a party to the memorandum of agreement, which accepted the date base scheme in its entirety. Now he says he would take, or would have offered to take, some beef from some herds in some parts of the UK, irrespective of the date-based scheme. That is a total misunderstanding of the position as he knows it to be.
He has also said that he would rather be crucified by British public opinion than by French public opinion. That is a ludicrous thing for a statesman whom I have always respected to say. The former Prime Minister of France, Mr Mendès-France said: "Gouverner, c'est choisir" - you have to make choices. You cannot always drag behind public opinion.
Mr Blair took a risk, and I think sensibly so, in taking the route of negotiation when others argued for confrontation, crisis, boycotts and bans. I think he was betrayed by what has happened in the wake of that, and I do not personally believe that is the way to proceed. The alternative, if you are going to choose not what is right but what is popular, is to pursue a process of confrontation between two Member States which threatens this whole institution. We have to be based on the rule of law, we have to be based on some form of arbitration, which allows us at the end to say: "There we are, that is the best opinion we can get. It is unanimously in one direction. Let us endorse it". If we do not do that we are going back to the kind of rhetoric that we have heard from one or two Members in this debate today. Surely this Parliament and this continent have gone beyond the days of Henry V and Joan of Arc? What we need now is a sensible way out of this situation. I would like to end with one question to Commissioner Byrne directly. We do not want this dispute dragging on in the courts for years. Nobody, I think, sensibly does. Therefore, what interim measures can he propose which would make it possible for a temporary lifting of the ban, up to the point where this can be settled between the two governments in an amicable manner? His job is to be an honest broker. I believe he is trying to do it. I think this Parliament should support him in that effort and should talk down those who want to widen the division between our two countries.
I very much regret that France continues to maintain its ban on beef from the UK and, as I have made very clear in previous debates here, I expect the European Commission to urgently proceed with enforcement action. However, I also believe that political representations should continue to be made, and for that reason my SNP colleague Neil MacCormick and I remained in this Chamber yesterday rather than sulking outside in the corridors. We took the opportunity to personally draw President Chirac's attention to the quality of Scottish beef. Since the start of the beef crisis, SNP members here have consistently advocated that the situation in Scotland should be assessed separately with a view to a phased re-introduction of export trading. I am challenging the Scottish Minister for Agriculture to bypass London and support the SNP's request, which I delivered yesterday to the French Government, that the French authorities study in detail and with urgency the scientific evidence, the traceability and labelling situation in Scotland; and I call upon French colleagues in this House to advocate that line with their government.
On a point of order, I really must protest. This is an extremely important debate. We adjourned it for the Commissioner to come here, and now we have other meetings taking place inside the Chamber. Quite frankly, this is unacceptable.
I propose that we continue the debate. We will ask our colleagues to interrupt their confabulation which is, however, connected with the agenda problems which have arisen due to the adjournment of the current debate.
Madam President, do you want to wait until the meeting has finished here or not? Could I first of all address my comments to the Commissioner? Commissioner, I have attacked you vociferously on three previous occasions for not taking a decision, because I thought you were weak. I would like now to first of all extend my thanks to you for the way in which you have at long last taken a decision and are going to take the position you are with the French.
We know that it is extremely difficult. I actually believe that you have been - and I will use British words here, "stitched up"; and "stitched up" not only by the French. I also think you were used by the British Government. I look forward to seeing a quick response to your actions.
I might add to Mr Whitehead that I speak here now not just as a Member of this august Parliament but as a farmer. It is particularly important that people understand that this crisis has affected every individual farmer, not just in France, but right across Europe. I have with me today - and I risk being arrested, I brought them for you, Mr Byrne - two British prime steaks. They are from a local butcher and farmer who lives next door to me, who will almost certainly not be in business by the end of the week.
I have to say, after hearing what Mr Martinez had to say, that I am deeply concerned that BSE may now be transmitted to human beings. I would just like to add, since you are about to announce a White Paper on food safety, that, whatever people say, food right across Europe can never be 100% safe. I would just like to suggest to Mr Martinez that last year over 20 people died from listeria in France - more people than caught BSE. Therefore I do hope that you use objective scientific evidence when it comes to food safety, and not just a precautionary principle, which is understood under Article 30 (ex-Article 36). I look forward to hearing your reply later on.
Madam President, Commissioner, Mr Monti has just told us that the criticisms made of those who sought dialogue were unfounded. I fully share this point of view.
At this stage in the debate, I want to mention the three parties in this affair, with the first clearly being the British Government. We should congratulate the efforts towards dialogue made on both sides of the English Channel. The efforts made on the British side since the start of the BSE crisis to improve the situation and food safety should be welcomed. Part of the task has been completed but only part. I would cite as proof the rumour that parents are still being told that beef is not on the menu in British schools. Confidence has clearly not yet been totally restored. The action taken by France with others and against others must help to definitively resolve this crisis.
The second party in this affair is my own government. What principle has France sought to promote? The answer is the much-vaunted and much-discussed precautionary principle which we are collectively seeking to define. We are also trying to ensure essential food safety which cannot be sacrificed to the market logic.
You may imagine that it is easy to pander to public opinion. I believe that the decision taken by my government was a decision to be made by politicians and this is how a government must act. I agree that governing means making choices, and so my government has made its choice. What would all your governments have done if, following an expert opinion, your national agencies had indicated that there was still a risk? The political authority must choose, so this is what my government has done. It has taken a political decision based on an assessment of the risk.
On the subject of agencies, I wish for one thing. We should have at our disposal the expertise of a proper European agency so that in the future the conditions for conducting this type of debate will be better.
I must inform the previous speaker that we do apply the precautionary principle in France. Have you noticed that, following the opinion of the French Food Safety Agency, we have withdrawn some cheeses because of the cases of listeriosis? You will remember that we had five points in the negotiations. We are now satisfied on three of these points but we still need guarantees on the other two.
Others before me in this debate, like Mr Graefe zu Baringdorf and Mrs Roth­Behrendt, have said this. Is there any sense in testing if we do not understand its effective implementation and the application of its results? This is what we demand of you, Commissioner.
I am aware that behind the fight being conducted by France there is also a fight going on in the interests of the British and the whole European Union.
Today in this debate, Commissioner, you are our partner in dialogue and we have four demands to make. Firstly, you must face up to your responsibilities. My country did not happily enter into its current position of being condemned and hauled up before the Court of Justice.
We understand. However, your responsibility is also to effectively implement the testing and labelling without which, free movement is just an illusion. You must also set up this food agency to which Mr Prodi is committed and which we will support in all the actions which it may take.
May I commence by extending my regret to all of you for not being here at the commencement of this debate. I know how important it is and I had had every intention of being here. I had booked a flight this morning, but due to the weather conditions in Brussels that flight was unfortunately cancelled and indeed the later flight I was on was also delayed. Please accept my apologies for being late and having to have my statement on this issue read to you by my colleague, Mr Monti.
Let me now deal with the many important questions you have raised on this issue. First of all Mr Stevenson and a number of others have raised the question about the delay in instituting the proceedings that were launched against France on 16 November. That was the formal notice, the more factual part of the proceedings, and then yesterday the reasoned opinion was agreed by Parliament to be sent to France with a response time of five days.
Let me say this. I am firmly convinced that the line I followed in attempting to resolve this in the manner in which I did was the correct way to proceed. I do not have any doubts about that whatsoever. There are many reasons for this that I have rehearsed here in the committees of Parliament before. A negotiated settlement that is agreed between the parties is always a better settlement than the one that comes about as a result of court proceedings. However, the charge has been made that by adopting that course of action a delay has occurred in the institution of proceedings and that by implication the court hearing will take place later than would otherwise have happened. That is not correct. The true position is that France's position on this situation was not made clear until 1 October. At that time I was just short of two weeks in office. That was the first opportunity the Commission, or rather I, had to give serious consideration to France's response to this issue.
I attempted to deal with this in the manner I believed appropriate. For instance, having regard to the fact that I have responsibility for consumer protection, public health and food safety, my first reaction was to see if there was anything in this allegation. Was any evidence available to the French authorities which should be examined at Commission level by the scientists in the Scientific Steering Committee? You will remember that I asked the French authorities if they would send that evidence to the Scientific Steering Committee for further evaluation and to see if there was anything new. They did that and the Scientific Steering Committee also asked the UK authorities if they would forward such up-to-date information as they had. They also complied with that request.
This gave the SSC an opportunity to fully review all the evidence in this unfortunate situation. The result of that was they came up with the unanimous decision that we are all aware of.
With regard to my own responsibilities that I have just identified, I felt that this was an important first step for me to take in this issue.
The advice that I got, which I was happy to act upon, was that the beef exported from the UK under the DBES scheme was as safe as any other beef in the European Union. Further discussions took place following that. My belief is that the further discussions and the protocol of understanding that was reached between all parties and experts involved give further assurance to consumers in the European Union - and they are not just French - that the beef exported under the DBES scheme is as safe as any beef in the European Union. That also was a valuable exercise.
To address the question of whether there was a delay or whether the proceedings will ultimately come to court later than they would otherwise have done in the formal notice proceeding, the first letter sent by the Commission normally requires a response within a period of two months. In this instance that was shortened to two weeks, extended by a further week at the request of the French authorities.
The reasoned opinion, when that is sent out two months after the formal notice procedure, normally also gives a period of two months in which to reply. These periods have been shortened by the procedure that has been adopted by the Commission. In many respects we have therefore caught up and are no later in the proceedings than we would have been in normal proceedings. So not only do I believe that we adopted the right course of action with the good results that came from that, but I also firmly believe that we are not in any delay as a result of taking that particular course of action.
Mr Stevenson also raises the question of the position of Germany. My understanding is that this will be discussed in the German Parliament on 17 December. There is every expectation that the parliament will come to the conclusion that the embargo in Germany should also be lifted.
To come to some of the issues that were raised by Mrs Roth-Behrendt and Mr Graefe zu Baringdorf, particularly with reference to the tests that are to be undertaken: you will remember that these were among the issues raised by the French authorities and addressed in the protocol of understanding. I said in my hearing last September that it was my intention to establish a proper EU-wide testing system for BSE to determine the levels of infectivity in various Member States. It is still my intention to do that. Progress has been made. A working party has been established in my directorate-general, working in association with Member States, to come up with the procedures necessary to put this provision into place. It is my intention to proceed with that.
Mr Graefe zu Baringdorf and others also mentioned the necessity of putting into place labelling systems and, in particular, mandatory labelling systems. We are going to discuss this later in the evening. Let me just say at this stage that labelling is an issue that is focused on consumer information and consumer choice. It is not a public health issue. We must focus on the public health aspect of this. That is why, in my belief, the test aspect of it is important and must be distinguished from the need for labelling.
Others asked questions in relation to the actual procedures in the Court; how quickly they can begin and when we can expect to get a result. Like all court procedures anywhere in the world they move at their own pace because it is absolutely essential that all parties put their arguments on paper. In litigation before the European Court of Justice not only do the proceedings take place between the immediate parties - in this instance, the Commission and France - but also Member States are perfectly entitled to intervene in those proceedings: the UK or indeed any other Member State. The consequence of that would be that further documents would have to be drafted whereby those Member States set out their position. All of that has to be filed in the Court, it has to be translated. All of this takes time.
The question has been raised whether there are any fast-track procedures that can be applied in this instance. There is an interim measure procedure and the criteria that are laid down for the application of interim measures are quite strict and quite narrow.
I have asked the Legal Service in the Commission to advise me whether the circumstances of this particular case fall within those narrow criteria. In my view this will be, to some extent, an uphill battle but nonetheless I intend to seek advice and if I am advised that it is an appropriate way forward it will be my intention to do that. In the event that the embargo remains in place, and the proceedings are launched next week, it will, of course, require the launching of proceedings before we make any decision on interim measures. Equally it will be necessary for me and for the Legal Service to determine the appropriate response, having regard to the response of the French authorities to the reasoned opinion that was agreed to be sent yesterday because that in essence is a legal document setting out the legal position and I expect that the response will be in similar terms. No final decision can be made on the issue of whether interim measures can be sought until those papers have been filed.
There is one other, very rare procedure, which is the accelerated procedure. I have made inquiries as to whether this procedure is available. This is a procedure whereby the Commission could apply to the Court to have the case heard in an accelerated manner - or fast-track manner. It requires once again certain criteria to be present. It would also require the abandonment of the Commission's right for instance to file certain documents at certain crucial stages of the case. I have to make a judgement on whether it is worthwhile seeking to fall within those criteria if we can and, if so, whether it is a good balance to seek an early oral proceeding or whether it is better to have all the arguments on paper before the Court. That is a judgement call that I will make after I have read the reply to the reasoned opinion that has been sent to the French authorities. However, I should say that if I feel it is the appropriate way forward, that is the course of action that I propose to adopt.
Let me just go back to the issue of compulsory labelling and traceability that was mentioned earlier by one of the Members. The DBES scheme itself provides for traceability. It provides by implication for labelling. The scheme was not devoid of this requirement and therefore to approach this debate on the basis that the DBES did not require these issues to be put in place would be misleading, because it would be unfair both to the scientists who determined what was necessary to make sure that the exportation of UK beef was sound and safe and it would also be unfair to the Commission in the approach that has been adopted so far. This scheme provides for traceability and consequently for a form of labelling.
I was also asked by a number of speakers about the progress of the Food Safety Agency and the White Paper on Food Safety. A number of Members said, and I agree, that this appears to be the way forward in relation to these issues. I think most of you will agree that to have a situation where scientists are disagreeing with one another on issues so important as food safety is a very unsatisfactory situation. It is unsatisfactory from a public health point of view but it is also unsatisfactory from the point of view of consumer confidence. This is an entirely undesirable situation.
From the beginning of this Commission you will remember that President Prodi made this an issue that he regarded as being of the foremost importance. Before any of the rest of us were sworn in he made this a clear priority. He asked me to deal with this. We have been working on this in my DG since then. The White Paper has been drafted, it has been in interdepartmental consultation in the Commission and it is now just about to be presented to my colleagues in the College of Commissioners. I expect that to happen on 12 January. That White Paper includes many of the issues that I have raised here and in the Environment Committee on a number of occasions but it also includes a chapter on the issue of a food safety authority.
I believe that in the establishment of a food safety authority it will be necessary to determine what competences it has. It will obviously have a competence in the area of a risk assessment and in assessing that risk it will be necessary for the scientists employed in this agency not only to rely on their own opinions and advice, but also to liaise with the scientists in Member States, because an agency such as this - agency or authority or whatever - will have to be not only independent but will also have to liaise with scientists in Member States. It cannot be established in such a way that its work is going to be in the form of a series of dictates issued from Brussels as to what the appropriate way forward is.
Such an agency will not have the confidence of Member States and consumers unless there is a broad degree of consultation between scientists in the European Union. But once that consultation process has taken place and once the scientists in the Member States and in the agency have come to a conclusion on the appropriate way forward in any given situation, particularly with regard to a food scare, the opinion of the agency should stand, should be respected, should be followed and should not be challenged. Once the consultation process has taken place there should be no need for such a challenge. It is in those circumstances that the authority of such an agency will permeate throughout the European Union and will not only be a good authority in the area of safety and public health but will also provide a degree of consumer confidence that I believe is absolutely essential and will be a bedrock in the way forward.
I might refer just very briefly to the other issue that we have been talking about a moment ago - courts. The hierarchical system that exists in the court procedures are such that you could not imagine for a moment a court of appeal in any one of the Member States seeking the opinion of the Court of Justice in Luxembourg under an Article 177 reference and then, having got the opinion, not liking it and saying "we will not apply it". It is an unthinkable proposition. Such a situation does not exist in the scientific world.
Here are in fact two areas of expertise. One I accept is more static, or the analysis is of more static facts - that is the law, the legal process. The other is an examination of a more evolving situation. The analogy is not a very accurate one but nonetheless it is valuable in the sense that in circumstances where it is necessary to have the evaluation by experts, whether it is in the legal world or in the scientific world, we need finally to have an authoritative voice on the issue and that is where I expect we will get that - from the establishment of this food safety authority.
I have to say that I am heartened to hear so many of you express yourselves on this subject here this afternoon and say that it is also your belief that this is the appropriate way forward.
I have been asked about the structure of this agency on previous occasions. I am not going to go into it in detail this afternoon other than to say to you that I am aware that concerns have been expressed by many of you on the issue of the relationship between the concept of independence, on the one hand and accountability, on the other. Of course, such an authority has to be accountable in some way to the political process, to those of us who are engaged through codecision in making laws, because we after all are accountable to the people, the scientists are not.
Risk assessment has to be undertaken by those who are qualified and expert in that area - that is the scientists. They have to be independent and be seen to be independent. Once they have made their risk assessment they pass their judgement then to the Commission, when the law-making would be initiated by the Commission. It would then be discussed in the codecision procedures with Parliament and with Council. In that way it is our responsibility to initiate and pass laws that give effect to the concerns that are expressed by the scientists.
Let me just say finally that I believe it will be necessary to have an interaction and a relationship between the scientists and the law-makers and between the risk assessment and the risk management so as to make absolutely certain that those drafting the laws understand what the scientists are saying, and that the scientists are satisfied that the law-makers are drafting the laws in such a way as to deal with the concerns expressed by them in their opinion in the area of risk assessment.
I think that they are the issues that were raised and I hope I have dealt with all of the questions satisfactorily.
Commissioner, thank you for your statement.
The debate is closed.
Question Time (Council)
The next item is Question Time (B5-0036/1999). We shall examine the questions to the Council.
Mr Graefe zu Baringdorf has the floor for a procedural motion.
Mr President, we have adjourned the debate on beef labelling until late this evening. I should like an assurance from Mr Byrne that he will be present at it.
We are going to ask the Commissioner whether he can be present at tonight' s debate.
(The Commissioner replied in the affirmative) Mrs Jackson has the floor for a procedural motion.
Mr President, this is a point of order. It follows from what Mr Graefe zu Baringdorf has said. We notice that the Council is in its place in order to take part in Council questions. Could we have an assurance that the Council will remain in its place at 9 p.m. in order to take part in the debate on the Papayannakis report? We appreciate very much the huge efforts the Finnish presidency has made to work very closely with Parliament. We would therefore appreciate the Presidency being present at 9 p.m. in order to explain to us what happened at the Agriculture Council last night on the issue on which Mr Papayannakis' report is based. Could we please have that undertaking from the Council now, in the interests of the transparency which Finland no doubt wants to be the hallmark of its presidency?
Mr MacCormick has the floor for another procedural motion, which I hope will be the last one.
Mr President, I was interested in what Mrs Jackson said. I had heard a report that the debate on second reading on the late payments directive would also happen at 9 p.m. The timetable has clearly become extremely disrupted. Many of us have other engagements to try to fit in this evening. Can the President give an authoritative ruling on the timing of events later today, please?
Mrs Siimes has listened to you attentively and to your desire for the Council to be present.
Mr MacCormick, can you repeat your procedural motion in more detail?
Am I to understand that you either will not, or are unable to, tell us what the timetable is for later this evening?
As you know, Questions to the Council will take place next, as it is the next item on the agenda, and the sitting will resume at 9.00 p.m. when there will be an announcement on the issues which you are asking about. If you come at 9.00 p.m., you will have the opportunity to participate in that part of the agenda.
Mrs Jackson has the floor.
Mr President, on a point of order, we would very much appreciate it if you could ask the Finnish Presidency - which is sitting over there - whether it can be present at 9 o'clock this evening in order to help us with our debate on the Papayannakis report. The Council, and only the Council, can give us the background to what happened last night in the Agriculture Council. Could you please, so as to preserve the interests of the Members of this Parliament, put that question to the Council for an answer?
Mr President, I should also like to make a point of order and move that the Bureau consider calling the important debate on the four related reports on competition policy - which was originally scheduled for Wednesday morning, was then postponed to the afternoon and is now to be postponed to late evening - for the Tuesday of the January session if need be. I would ask the Bureau to examine this motion so that we can duly complete the other items by midnight. This is a motion which the President can examine.
Mr Langen, the agenda has been set. At 9.00 p.m. we shall resume the sitting, which will begin with a joint debate. I will now ask the question to Mrs Siimes which was put by some Members: whether she can attend at 9.00 p.m. to inform this Parliament and to guarantee it the greatest possible transparency.
If you wish to speak and reply to these Members, Mrs Siimes, you have the floor.
Mr President, as the Council did not receive a request for this in time, the relevant Minister will not be here, and I myself am prevented from being here at 9.00 p.m..
You have listened, as have I, to the Council' s options. In any event, at 9 o' clock at night, which is a tranquil hour, and also in a Christmas spirit, surely you can hold this debate without Mrs Siimes.
If you will be so kind as to allow me, we shall begin Questions to the Council, since Mrs Siimes is currently here with her great capacity for replying to our questions.
Question No 1 by (H-0668/99):
Subject: Economic refugees in the EU In recent years the Member States have taken in thousands of economic refugees from central and eastern Europe in addition to the thousands from Turkey and other countries in the Middle East and Asia who have found sanctuary in the EU over the years. This development is having severe effects on unemployment within the Member States and is a further burden on their already stretched social security systems, particularly in Member States (such as Greece) sharing borders with countries which have recently opted for a free market economy and which are now facing crisis on several fronts with huge numbers of unemployed.
Will the Council say whether it has raised this issue during the EU=s contacts with those countries which have expressed a desire to join the Union and what measures does it propose to implement to stem the uncontrolled flow of economic refugees into the EU, which has pronounced economic and social repercussions (e.g. an increase in crime) in its Member States?
Mr President, conditions for the arrival and residency in the Member States in respect of citizens from applicant countries are normally laid down in Member States' legislation and practices pertaining to immigration on the part of nationals of third countries. The relevant instruments, which the Council adopted before the entry into force of the Treaty of Amsterdam within the framework of Chapter VI of the Treaty on European Union, constitute the first phase in the harmonisation of legislation and practices in respect of immigration. Further harmonisation is being implemented on the basis of Chapter IV of the Treaty establishing the European Community in its amended form by virtue of the Treaty of Amsterdam. Against this background, it is important to have cooperation among the Member States in order to ensure that immigration is controlled and that it is in accordance with the provisions in the laws on immigration in the Member States.
In the Council, this cooperation is assured in two ways. Member States are regularly urged to adapt their legislation and practices to the EU laws on asylum, immigration and border controls and, in addition, there is the Schengen Convention, which became a part of European Union law with the entry into force of the Treaty of Amsterdam. The Council informed the Member States of this by means of a list with reference to EU law in May 1998. The implementation of the law would lead to more effective border checks and reduce illegal immigration on the part of the nationals of applicant countries and nationals of third countries coming via these countries. The Council would like to remind everyone that the partnership agreement made with every applicant country included a survey of the special needs of that country with regard to the areas of legislation and practices, as well as those targets each applicant country should achieve. In addition to the regular contact made in association with enlargement, the Council is monitoring the situation in applicant countries in a Working Group on joint evaluation, which was set up by the Council on 29 June 1998. On the other hand, applicant countries participate regularly in the workings of the CIREFI, which is a Council Working Group in which Member States exchange the latest information on illegal immigration and immigration routes, either on a routine or an ad hoc basis. This participation has itself promoted understanding with regard to the effects of illegal immigration and the need to work together to prevent it.
I should like to thank the Council representative for her reply to my question; however, I fear that my approach to this issue has not been understood. I do not think, at least from the discussions held so far - I am a new MEP - that the economic and social repercussions of illegal immigration or the de facto immigration of the present influx of illegal immigrants and the imminent influx from countries which will join the Community when the European Union enlarges are fully appreciated or taken into serious account, even in a legal procedure. Allow me to quote an example from my own country: Greece, with a population of 10 million, already has one and a half million immigrants, economic refugees or other types of immigrant, meaning that the working population of the country has increased by 20%. This is causing huge economic and social problems and crime problems. Think what will happen when Turkey joins the European Union and at least another 20 million unemployed enter Europe. This is why I wanted to know if there are any Council or Commission studies on the matter.
Mr President, the Council is obviously aware that we have to strive to both improve and guarantee employment in the Member States in Europe, to preserve Europe' s social security systems. One important issue here is that we should prevent employment in the black economy, which thwarts or weakens efforts to improve the employment situation. Furthermore, I would remind everyone that at present the rules that apply to immigration on the part of nationals of applicant countries or third countries in the Member States of the European Union clearly fall within the competence of the officials appointed for this purpose at national level. In addition, border controls and the border police in those Member States having common borders with third countries come exclusively under the authority of the Member States themselves.
I wonder if the Council would agree that the best way to stem the flow of economic migrants is by improving economic conditions in the host country? In other words, if enlargement works, if the Agenda 2000 programme is successful in improving the economic situation in Central and Eastern European countries, this will of itself reduce the flow of economic migrants from those countries to existing Member States of the European Union.
Mr President, this is precisely what the Council thinks. An important part of EU enlargement is the various current programmes of cooperation with those countries seeking membership of the European Union, and the basic principle is the improvement of the state of the economy in those very countries, leading to the creation of employment opportunities there, so that people would not need to move for economic reasons.
Are you sure, Mrs Siimes? In addition to the arguments raised by Mr Martin, I would say that banning migration adds to the flow and traffic in labour which almost inevitably leads to crime.
Mr President, there are two kinds of immigration: that which takes place legally in accordance with the rules of each country, and illegal immigration. In no way do we regard legal immigration in the territory of the European Union unfavourably. The problem is precisely the fact that illegal immigration from third countries is taking place and people are even being smuggled in from them, and we have to address these problems. But there has been no attempt whatsoever to impede legal immigration.
Question No 2 by (H-0671/99):
Subject: Compliance with Community policies and access to information held by the European Investment Bank (EIB) In March 1998 the European Investment Bank granted a loan of about ITL 60 billion to Gardaland S.p.A., for the purpose of enlarging the leisure park of the same name. The author of this question harbours doubts about the advisability of granting the loan to a company which has substantial assets and is located in a region which is flourishing economically and which is particularly valuable and very important in ecological terms. When it was asked about the nature of the investment planned by Gardaland, the Bank argued that it was unable to forward the relevant documents on the grounds of the confidential nature of relations between the Bank and its customers.
In view of the links between the ECOFIN Council and the EIB Board of Governors, could the Council state whether it intends to take measures to make information relating to decisions by the EIB more transparent and accessible, particularly where such decisions have major repercussions on a region's development? Does it not also consider that the effectiveness of the EIB's activities needs to be improved by introducing financial accounting and management procedures which will take environmental costs fully into account?
Mr President, the Gardaland project, approved by the Board of Governors of the European Investment Bank in December 1997, is a subject that has already been raised in Parliament in the Commission' s Oral Question Time. The justification for the project, and its benefits, were gone over in detail then. It evidently has to be stated again that one important precondition for the approval of project funding is that environmental considerations are taken into account in all projects assessed and formulated by the European Investment Bank. This was the case with the Gardaland project as well. Again, with regard to the question of transparency in the Gardaland project, as with other project documents within the territory of the Community, it is most essential to bear in mind that the EIB is actually a bank. Its documents are therefore not public in the same way as, for example, the documents of the bodies in the Council that draft legislation. To preserve confidentiality on all sides, the EIB cannot make public documents and information it holds on borrowers or other agencies that are involved in the formulation and implementation of those projects sponsored by the Bank without their express consent.
We must also remember that, although the ministers appointed to the Board of Governors of the EIB are normally the same as those who attend the Ecofin Council sitting, the Ecofin Council has no authority in itself to lay down rules for the EIB with regard to its lending policy or information on it. The EIB Council adopted rules on public access to documents on 26 March 1997, which were published in the Official Journal of the European Communities C 243 on August 1995 on page 13. The European Investment Bank therefore publicly releases documentation and information within the framework of these rules, although the aim must in general be to maximise exchange of information and the principle of transparency as far as is possible without jeopardising business secrecy. Again, if the Community grants the EIB a security against certain loans out of the Community budget, for example, to grant loans for projects in third countries, the Council has stipulated that the EIB must, in these cases, produce an annual report to both the European Parliament and the Council on the action achieved with the help of the secured loans in question.
Madam President, if what you say is true, we have been particularly unfortunate because, although we requested these environmental assessments, we have not received a reply insofar as we have only been told that this is confidential information. It is therefore clear that there is something that does not add up in what you are telling us. We did not ask for information on the reasons why the EIB granted the funding. We simply asked what the general criteria which justified it were and which assessments were used when considering and granting the funds for the project - which, moreover, affects one of the richest areas in Italy, and which has a delicate environmental balance. According to what you are saying, these assessments should be public but, according to the EIB, this is not the case. Therefore, there is a slight discrepancy between your assertions and reality.
Mr President, as the Council stated in its reply, the European Investment Bank is a bank, and it therefore cannot function in accordance with the same rules on public access as the European Union institutions that enact legislation. There is a lot of business secrecy involved in making decisions on loans and, as I said in my reply, it can be divulged to outsiders only with the express consent of the opposite party. As regards decisions on loans made by the EIB, the Gardaland project affair has already been dealt with in the Commission' s Oral Question Time in Parliament and it was at that time, according to the Council' s information, that the justification for the project and its benefits were explained in great detail, and I shall therefore not return to the matter.
Question No 3 by (H-0673/99):
Subject: Opening up the Council of Ministers to transparency What is the latest situation with the case taken by Swedish journalists to the European Court of Justice regarding the conflict between the undemocratic secrecy of documents of the Council of Ministers and the open transparency of all documents as required by the excellent two-hundred-year-old Freedom-of-Information law in Sweden?
Mr President, on 17 June 1998, the Court of First Instance abrogated Council Decision 174/95 of 6 July 1995, according to which the plaintiff is not entitled to access certain documents associated with Europol concerning the public' s right to access Council documents, by virtue of Council Decision 93/731/EC. The Council re-examined its own decision on the basis of this judgement and stated in a new decision made known to the plaintiff on 30 July 1998 that it could release the documents in question with the exception of one. No legal action was taken as a result of this new decision, and the matter can now therefore be considered resolved. Under Article 255 of the Treaty establishing the European Community, the Council must establish in a codecision procedure with the European Parliament general principles and limitations regarding access to documents to take account of the public or private interest within two years of the entry into force of the Treaty of Amsterdam. According to information available, the Commission is to deliver its proposal to the Council in January 2000, in compliance with the provision in the Treaty.
I am sure that the President-in-Office has noticed that five of the first 16 questions on the order paper, the previous question from Mrs Frassoni, and so on, are all about transparency. Since we represent the public - the people of Europe - I hope that the Council notes that there is a wish for transparency in the Council.
My question is this: is it correct that the decision within the Council on which documents are to be released to the public and which are kept secret is made by a committee of the 15 press officers from the national representation offices by a majority vote? I was told this by one of the 15 press officers. They sit there, completely unelected, and decide what is going to be published and what is not. Is that really true because it is very hard to believe?
Mr President, I will state here just very briefly that the Council Working Group represents the Council. It is a legal body and makes its own decisions.
The legal case which is being referred to here, the so-called Journalists' Case, is of great significance as an issue of principle. One of the key points in the case is that of whether a Member State, in this case Sweden, has the right to abide by its own constitution and publish EU documents. I would point out that, in its address, the Council of Ministers disputed that right. Now, the proposal for a set of regulations in accordance with Article 255 is on the way. I have a draft from the Commission which is very worrying. This says that the Commission wants to use Article 255 to limit the right of national authorities to publish EU documents which have not otherwise been made public.
My question to the Council is this: does the Council intend that, with Article 255 as a basis, it should be possible to limit the Member States' right to publish documents in accordance with their own national legislation?
Mr President, as I stated in my original reply, the Commission is actually to deliver its own proposal on this matter to the Council in January 2000, and after the proposal has come from the Commission, the Council will debate it and determine its own position on the matter. As there is no proposal yet, there is no fixed Council position either.
Mr President, I am interested first and foremost in how relations with Parliament actually stand? Do you envisage the possibility of allowing Parliament to inspect all Coreper and Council documents on the Intranet?
Mr President, during the Finnish Presidency the decision was taken that the agendas for the Coreper meetings would be made available, and this is a step in the direction that the honourable Member would like to see.
Question No 4 by (H-0674/99):
Subject: Air traffic control in Europe What action is the Commission planning to take in order to put right the chaotic state of affairs prevailing within Europe=s air traffic control systems?
Could the Commission propose that a single body be set up to control airspace throughout Europe?
Mr President, the Council is aware of the increasing delays in Europe' s air traffic. This subject was discussed in the Council on 19 July 1999, and it was decided to adopt a resolution. The Council expressed its concern over the problems being caused by delayed flights, which are becoming more serious, and considered that action needed to be taken to find a solution to these problems and in this way respond to the demands by the citizens of Europe for a better service. The Council urged the Commission in particular to produce a report on recent and current measures in place to try to reduce air traffic delays and congestion in Europe. The problem was further discussed in the Council sitting of 6 October 1999, and it was decided that a thorough debate should be held on the issue in the next sitting of the Council in December, on the basis of a report currently being drafted in the Commission. The Council asked the Member States to do their very best before then to reach a positive decision in their current talks on the question of the Community joining Eurocontrol, the European Organisation for the Safety of Air Navigation. Eurocontrol is a key coordinator in Europe' s air traffic control system.
In its sitting of 9 and 10 December 1999, the Council held a large-scale debate on the Commission' s new report on air traffic control, which was delivered to the Council and the European Parliament on the Single European Airspace. That report analyses the situation with regard to delayed flights and proposes some short-term measures to address the problem and puts forward some ideas about how the problem should be tackled in the longer term. The Council noted with satisfaction the Commission' s proposals for short-term action to try to ease the situation that resulted from delayed flights in Europe. The matter will be addressed by Eurocontrol and the Ministers responsible for civil aviation in their meeting to be held on 28 January. In addition, the Council noted the Commission' s approach to the structural reform of air traffic, which was broader in scope and which set out to create a single European airspace. At the same time, it noted with satisfaction the Commission' s intention to set up a high level Working Group to look into the matter and report back to the Council next June on the issues involved. The Council also urged the Permanent Representatives Committee to examine the Commission' s report and agreed to return to the issue at the next meeting.
Thank you very much, Madam President-in-Office of the Council, for the reply you have given me. It is clear that the Council is currently considering this issue, which is of concern to all European citizens. In this case, as an MEP, I have asked you a question which corresponds to the worries of my electors.
I come from a country, Spain, which depends very much on air transport and, in recent years, in Spanish airports, particularly Barajas and Barcelona, delays have been extreme.
Is there any possibility of some kind of accelerated aid from the Council to the current Spanish government and the airport authorities to eliminate this horrendous inconvenience to our citizens resulting from the poor functioning of the Spanish air traffic control service?
Mr President, as I have already said, the Council has looked into this problem of flight delays and called on the Commission to act accordingly and, as I said in my reply, we have also already made headway this autumn in this matter. The fact that congestion and delays are more common in some parts of Europe than others is obviously very unfortunate, and perhaps the quickest way to deal with the problem is for the national authorities to find out what can be done to improve the situation in the individual Member States.
I hope that the national authorities of our shared country of origin, that of Mr Medina and myself, take good note of this advice from the Council.
Mr President, on mainland Europe delays of several hours are quite common, but in the outermost regions such as the autonomous region of the Azores, delays can last days or sometimes even weeks. This is because there is an obvious shortfall in resources for air traffic control and for aid for airports and aerodromes in the outermost regions such as the Azores.
I would like to ask if the Council, which is quite rightly concerned about the situation in mainland Europe, also retains some concern for the situation of regions such as the Autonomous Region of the Azores, which is currently experiencing major problems, particularly following last weekend' s air disaster.
Mr President, it is certainly true that problems such as these are critical in smaller, outlying areas. If I can now add something to my previous replies, I might say that one reason for delayed flights is obviously that, with the present system, an aircraft is cleared for take-off only after making sure it can land at the destination airport. This is obviously annoying for the passengers sitting on board the aircraft or waiting at the airport for the aircraft to be cleared for take-off but, on the other hand, this procedure is more environment-friendly than having the planes take off on time and not being able to land when they get to their destination.
Mr President, may I ask the President-in-Office a question of a different sort on air traffic control. I appreciate she may not have been briefed on this, so if she does not know the answer perhaps she would be kind enough to write to me in such a way that we can publish it for our colleagues.
It concerns the issue of the regulation which is shortly to come in which will enable airline pilots between the ages of 60 and 65 to fly freight traffic throughout Europe, with one exception. The one exception is France. That means, because of the extent of French airspace, pilots over 60 will effectively be out of a job. Will she take that back to the Council of Ministers, raise it with her French colleagues in particular, and answer me, perhaps in writing later, unless she is able to do so today, about what can be done to ensure that these older pilots' jobs are made safe.
We are not sure, Mr Bowis, that this is a supplementary question. You have suggested it already. And there is always the epistolary relationship, which is so interesting, between the Council and the Members, but the President-in-Office of the Council has the floor.
Mr President, it would be wiser to answer this question in writing.
Question No 5 by (H-0678/99):
Subject: Referendum on self­determination in Western Sahara On 3 November 1999 the Moroccan Minister for Internal Affairs, Driss Basri, said in El Aaiún that the referendum on self-determination in Western Sahara, which is due to be held on 31 July 2000, >will be postponed for two or three years= on account of the 71 420 appeals which have been lodged against the provisional list of voters which is being drawn up by the UN mission responsible for the referendum in Western Sahara. The UN has not recognised the authors of those appeals as being entitled to vote in the referendum.
What view does the Council take of the statement by the Moroccan Minister for Internal Affairs, to the effect that the referendum is to be postponed?
Is the Council planning to make representation to the Moroccan authorities in order to persuade them to stop holding up the referendum?
What attitude and what political initiatives is the Council planning to adopt in order to help ensure that the referendum does indeed go ahead on the date set by the UN, i.e. 31 July 2000?
Mr President, the Council cannot comment on the statement by the Moroccan Minister for Internal Affairs. However, with regard to the referendum, the Council has noted the report by the Secretary-General of the United Nations, which refers to the careful consideration given to all the consequences of the affair, including those relating to the timetable for the referendum. The Secretary-General of the UN also stated that he would make a realistic assessment of future action when he delivers his next report to the UN Security Council in December. The Secretary-General has given his special envoy instructions to continue talks with the parties involved. With regard to the enforced hearing of the 79 000 appeals, the UN Secretary-General cannot give precise details of the timetable or the additional staff needed to bring the hearing to a close. This will not affect the commitment on all sides to comply with the UN peace plan for the Western Sahara. The Council has offered its support to Mr Igleton, who is the UN Secretary-General' s special envoy in the Western Sahara, and the Council is prepared to push for a peaceful solution, based on the thorough assessment contained in the UN' s next report. All sides should work together in an atmosphere of cooperation built on trust and refrain from any action that could jeopardise finding a solution to the Western Sahara problem that is based on a respect for human rights and democracy.
Madam representative of the Council, we have listened to Kofi Annan' s report on the most recent information regarding the referendum and we attended the 25th Conference on the support by European NGOs of the Saharaoui people a few weeks ago in the Canary Islands.
The main complaint raised there was that Europe is not sufficiently involved in this issue. It is true that it supports the peace plan, it is true that it sends letters and other things, but Europe has a specific responsibility because my country, Spain, and other countries have a close connection with the current situation in the Sahara.
We have listened to Abdelaziz who has described again the unsustainable situation of the Saharaoui people in the Tinduf camps. It is a situation in which they are making an enormous effort to maintain the education of their children and to feed their population, but which has already lasted more than 20 years. The referendum should have been held in 1992. It is not acceptable that now, as a result of 79 000 appeals by Morocco, it might be delayed by two more years. We cannot judge the parties equally. The Saharaouis are not hindering the referendum. It is Morocco that is making things difficult.
We ask Europe to become more involved.
Mr President, the EU has not been particularly involved in the hearing of the case, but it is considering ways of constructively influencing the progress of the peace process in the Western Sahara. In addition, the Finnish Presidency has been in contact with Mr Igleton to discuss EU participation in the preparations for, and organisation of, the referendum. Mr Igleton has himself requested such participation, and he has also appealed to the governments of the EU Member States to send representatives to the region. In a meeting with the Finnish Presidency held on 14 September, Mr Igleton urged the EU to convey a message to Morocco and Algeria that the international community is aiming for a sense of equilibrium in the Maghreb, and to make it clear that it will be difficult to provide financial aid for the reconstruction of the region without this sort of stability. Furthermore, the Finnish Presidency adopted a resolution on 21 June 1999, in which the EU' s promise of support for the UN peace plan and related action was reiterated.
Thank you very much, Mrs Siimes.
Question No 6 by (H-0679/99):
Subject: Implementation of ECHR judgement against Turkey Last month the Council of Europe's Committee of Permanent Representatives condemned Turkey for failing to comply with a judgement handed down by the European Court of Human Rights in the case of Mrs Titina Loizidou, thereby breaching its fundamental contractual obligation under Article 46 of the European Convention of Human Rights which specifically enjoins the implementation of judgments by the Court. The ultimate sanction for a state which is a signatory to the Convention but which refuses to comply with Court judgments is expulsion or the suspension of its participation in the bodies of the Council of Europe.
Top Turkish officials have specifically declared that they will not implement the judgement by the Court of Human Rights. Thus, on the one hand, we have a scenario in which the EU Member States may expel Turkey from the Council of Europe while, on the other, its candidature for EU membership is being discussed in Helsinki. Is the Council aware of this? Before any further proposal is made to accept Turkey's candidature, will it call on Turkey to provide a specific commitment to implement the judgement of the European Court of Human Rights in the Loizidou case?
Mr President, the Council naturally follows the human rights situation in Turkey closely. Although the Council is not inclined to interfere in the work of another international organisation, it keeps a close eye on whether Turkey is complying with decisions of the European Court of Human Rights. The Council is aware that, in the case of Titina Loizidou, the European Court of Human Rights considered that Turkey was in violation of the European Convention of Human Rights when that country was found guilty of depriving a person of the rights to property in Northern Cyprus. Turkey was ordered to pay compensation. The Council is furthermore aware that the deadline for Turkey to implement that judgement ended in October 1998 and that Turkey has still not paid the compensation specified. The Council wishes to point out that all EU Member States voted in favour of a provisional resolution on the issue, which the Committee of Ministers in the Council of Europe adopted on 6 October 1999, and which stated that the terms of payment proposed by the Turkish government could not be considered to be in compliance with the obligations in respect of the court decision taken, and forcefully urged Turkey to re-examine her position. However, nothing in this provisional document alludes to the far-reaching effects that the honourable Member mentions in the second part of his question.
Madam President, thank you for your reply. The problem is precisely this: nothing has been said as to what will happen if Turkey does not comply with its obligation to compensate Mrs Loizidou. However, the question which was put to you - to you in the Council - is this: what political response do you, as the Council, intend to make to this conduct since Turkey has stated on numerous occasions that it does not intend to comply? As we are now entering into new relations with Turkey, perhaps the question of respect for the decisions of the Court could be raised - and I think that it should be raised - within the framework of these relations?
Mr President, as I said, the Council does not wish to interfere directly in the work of other international organisations but, naturally, it will be following the development of this case as it proceeds, and it will then contemplate the possible outcome. I have already described the current state of affairs in my reply.
Question No 7 by (H-0685/99):
Subject: Humanitarian aid for Serbia With the onset of winter, will the Council take action to ensure that humanitarian aid is sent to the Serbian people, following the reservations expressed by the Stability Pact coordinator himself, Mr Bodo Hombach, concerning the continued embargo, which is causing greater hardship to the Serbian people than to the Milosevic regime?
Mr President, for the sake of clarity I would like to mention firstly that humanitarian aid is sent to the Serbian people via the European Commission' s ECHO programme. EUR 62 million was set aside for humanitarian aid projects for Serbia in 1999 alone. In addition, ECHO is at present considering granting EUR 20 million in aid, inter alia, for heating in special institutions such as children' s homes and homes for the elderly. Furthermore, the Council has made a decision to send heating oil for the winter under the Energy for Democracy programme. The cities of Nis and Pirot in Serbia are involved in trial projects, and they were the first to take delivery of the consignments of oil. The Council has also reconfirmed its readiness to consider including other cities in the initiative.
Madam President-in-Office of the Council, forgive me. I ask you about humanitarian aid and you respond by talking about plans of a mainly political nature, such as the famous programme - the last one which you referred to - in certain towns which is, permit me to say, a quasi-political programme. I am not well versed in religious matters, but I think that humanitarian programmes are directed not at friends but at those who have a problem of a humanitarian nature, be they friends or enemies. Politically, I have no particular sympathies with the regime of Mr Milosevic - on the contrary - but I cannot understand what the position is regarding humanitarian aid to the Serbian people, the final consequence of which would, of course, be the lifting of the embargo. You did not reply to that, Madam President-in-Office of the Council, and I would like a clearer response.
Mr President, this year the European Union has given or will have given Serbia a total of EUR 62 million for different humanitarian aid projects. This is an example of aid reaching its destination. In addition, it is planned that EUR 20 million in aid could be granted under the ECHO programme to special institutions, that is to say for heating for all those who are worst off, such as those in children' s homes and homes for the elderly.
Mr President, Madam President-in-Office of the Council, all of us here must have realised that we are witnessing an unprecedented act of blackmail against the Yugoslavian people, especially the Serbian people. To be specific, these people suffered merciless bombing by NATO for 78 days, with the active participation of the European Union; today they are subject to inhumane blackmail on the pretext of the democratisation of the Federal Democracy of Yugoslavia, in other words, they must overthrow their legitimate government in order for the fuel embargo to be lifted and they are to be given the funds to reconstruct what was flattened by NATO and European Union bombs. As far as we are concerned, this is a policy of de facto genocide. The issue therefore is not whether a few tonnes of oil will be given to orphanages and old peoples' homes, but whether the necessary funds will be given to Yugoslavia, to its legally elected government - let us once and for all respect international law fully, and not selectively - so that we can restore the damage and stop the political genocide of the Serbian people.
Thank you very much, Mr Korakas. I do not know if you have asked a specific question.
Mr President, I am asking if the funds needed to reconstruct everything that was flattened will be released and if the embargo will be lifted and the money will be given to the Yugoslavian Government, the legally elected Yugoslavian Government, with the involvement of foreign observers, etc.
Your question is now clearer: whether the money is arriving and whether the embargo can be lifted. The President-in-Office of the Council has the floor.
Mr President, I have already said that money is being used for humanitarian aid. That is a different matter from reconstruction aid proper. In addition, the Council supports democratic forces everywhere, and would point out that the current government in the region has not been democratically elected. It is still too early to examine the trade embargo; we do not yet know what should be done about it in the future.
Question No 8 by (H-0694/99):
Subject: Overlapping of European Parliament part­sessions and meetings of the Council of Ministers Of the 41 meetings of the Council of Ministers scheduled between September and December 1999, 18 took place or will take place when Parliament is holding plenary sessions in Strasbourg or Brussels. Important Councils such as the Internal Market, Ecofin, General Affairs and JHA Councils fairly often meet during part-session weeks.
Does the Council not agree that this overlapping is undesirable, given that the Commission has to attend meetings of both the Council and Parliament?
Is the Council aware that press coverage of Parliament=s part-sessions suffers as a result, in that journalists cannot be in two places at once and usually give priority to Council meetings in Brussels?
Dos the Council not share the view that public opinion on Europe in general and the European Parliament in particular would benefit if the institutions took account of each other=s calendar of meetings?
Does the Council intend to take greater account in future of Parliament=s presence in Strasbourg each month, particularly since it is the Council that has obliged Parliament to meet there?
Mr President, according to Article 1(2) of the Council' s Rules of Procedure it falls to the competence of the Presidency of the Council to announce the dates of Council sittings planned to be held during its term of office seven months before that term of office commences. The problem that arises from the situation raised by the honourable Member could be brought to the attention of the Member States, which succeed each other as countries holding the Presidency of the Council. However, I shall be more specific and say that the country holding the Presidency generally has little leeway when you consider that 15 ministers convene in the Council, all of whom have very pressing schedules. Furthermore, the Council' s working efficiency could suffer significantly if it neglected to have sittings each month lasting a week and they were, as a result, squeezed inevitably more tightly into the weeks left over.
Mr President, I have to say that this reply is entirely unsatisfactory because I am not bothered about addressing the Presidency. I do want to address the Council. At the end of the day, the current Presidency embodies the Council. It is also a question addressed to the Council and the issue is that very often meetings take place these days when we are in Strasbourg and that the press cannot come to Strasbourg. I do believe that the Council will have to realise that the extent of support for the European Union amongst its citizens is of key importance. Finland too, as one of the 15 Member States, is affected by this. So as far as I am concerned, this does not answer my question and I hope that this will be discussed in a broader context within the Council at some stage.
Mr President, this bears out once again that it is crazy that we are banished to Strasbourg time and again by the same Council. Indeed, if this was not the case, this problem would not arise. I would like to ask the Finnish President to check with her colleagues in the Council and with all 15 Member States whether this could be taken on board in future?
Mr President, it is obviously true that the Presidency represents the Council and that the organisation of Council meetings is the specific task of the Council. In practice, however, matters proceed in such a way that each successive Presidency makes its own schedule for its forthcoming term. I understand very well that Parliament' s work here in Strasbourg is very important, and it is indeed to be hoped that the overlapping of meetings can be avoided. As there are a lot of Councils, and they are made up of 15 members, who should all be present, and as there are many issues to discuss, it is virtually impossible to imagine that some weeks might be left entirely free, as the Councils are quite busy enough as they are. It is clear, however, that the organisation of Council meeting timetables has to be looked at seriously. Finland, as the country that will soon be handing over the Presidency, will carry on with the message that we should always try to avoid overlapping, if circumstances allow. Unfortunately, however, it is not always possible.
Thank you very much, Mrs Siimes.
Question No 9 by (H-0697/99):
Subject: Fiftieth anniversary of the Geneva Conventions In the light of the fiftieth anniversary of the Geneva Conventions, and in view of the armed conflicts that have taken place in the world over the past few years, particularly in continental Europe, what opinion does the Council hold on the level of compliance with the International Humanitarian Law laid down by these Conventions?
Mr President, when the fiftieth anniversary of the four Geneva Conventions was celebrated in August 1999, it was an opportune time for the EU to strengthen its commitment to promoting International Humanitarian Law in all armed conflicts. In this connection the Finnish Presidency reaffirmed that the European Union considers compliance with the four Geneva Conventions and the two protocols to be important, as they are the general agreements relating to International Humanitarian Law. The European Union has urged countries, which have not yet done so, to be a party to the Geneva agreements and other agreements relating to humanitarian issues. The EU, where necessary, has also stated to countries involved in conflicts that the provisions of the Conventions must be fully taken into consideration.
At the twenty-seventh international conference of the Red Cross and the Red Crescent held between 30 October and 16 November, the EU for the first time adopted a resolution which stressed that recent and current conflicts have shown that war is ever more making victims of civilians, especially women and children, or that they have been used as pawns in war situations. The European Union said it was concerned about how serious the situation had become, and regretted the fact that International Humanitarian Law continued to be violated. In relation to this, the EU took a positive view of the UN Secretary-General' s recent report on the protection of civilians in armed conflicts. Many of the major recommendations of the Secretary-General should be looked into right away, as they offer a good basis for active commitment on the part of the Security Council in this matter.
To make the implementation of International Humanitarian Law more effective, the EU gave a general assurance on handheld weapons, light weapons and anti-personnel land mines. In addition, the Council expressed its grave concern, at a recent meeting on 11 November 1999, over continued military action in the northern Caucasus. In this connection, the European Union condemned all the disproportionate and indiscriminate use of force in Chechnya, which has caused severe suffering to the civil population. The Council also reminded everyone that all sides in a conflict have to comply with International Humanitarian Law. Furthermore, the Council urged the Russian Government in particular to avoid civil casualties and ensure that international humanitarian aid gets to its destinations unhindered, including the growing numbers forced to abandon their homes and cross the border into Ingushetia. The Geneva Conventions have an in-built preventative effect, and any who may be in violation of humanitarian legislation are more aware than ever that it can no longer be taken for granted that transgressors will go unpunished. The EU has said on many occasions said that the practice of impunity is not acceptable. If national systems are not effective enough, the international community ultimately has the responsibility to see that the law is enforced.
Trials involving violations of International Humanitarian Law are thus an important means of encouraging compliance with the Conventions. International courts hearing cases from the former Yugoslavia and Rwanda have emphasised the importance of the Geneva Conventions by increasing credibility in the notions of responsibility for war crimes and personal responsibility. In this connection the European Union has taken a positive view of the adoption of the statute for a permanent International Criminal Court. That will go further to promote the commitment to a speedy entry into force of the Rome Statute and the effective and credible establishment of an International Criminal Court.
The EU wants the international community to aim in the future, above all, at closing the widening gap between the existing international standards and compliance with them. The European Union is determined to include this special angle on humanitarian matters on the agenda at international forums. The Finnish Presidency, at the fifty-fourth sitting of the UN General Assembly, called on the international community to find the right solutions and answers to the new and unforeseeable challenges of humanitarian law.
Mr President, last Monday the Socialist Group tried to include a motion for a resolution in the agenda of this plenary sitting which would have highlighted the 50th anniversary of the Geneva Conventions, demonstrated the commitment of the European Parliament to the principles of international humanitarian law and expressed our support for the International Committee of the Red Cross.
As a result of a mix-up amongst the Groups in this Parliament, and we think that this was more a matter of procedure than a disagreement over the content of the motion, it was not included in this debate. In later sittings, however, we will insist on attention being given to the importance of this issue, which has been well highlighted in the reply of the representative of the Council.
In fact, the basic principles of international humanitarian law, which are contained in the Geneva Conventions, are values which must be maintained as a basis for European construction and promoted through institutional activities. In any event, the European Union must be an agent for peace and international humanitarian law and it must assist the ICRC in its task of guaranteeing that this law is upheld. Furthermore, the European Union must provide as much aid as possible to relieve the suffering of victims and we must, at last, contribute to the education of our citizens in terms of respect for peace.
For all these reasons, on the 50th anniversary of the Geneva Conventions, at a time when we must all commit ourselves - Parliament, Commission and Council - to promoting awareness of international humanitarian law and supporting the organisations responsible for its protection, does the Council propose any specific initiative to promote the knowledge of international humanitarian law amongst the citizens of the Union?
Thank you very much, Mr Martínez. I hope that there are no more procedural motions, because in the end you have asked a question after a statement of principles. However, if Mr Dupuis wants to table a procedural motion, he has the right to do so.
Mr President, I wanted to know if this was a real question or a spoof question.
No, in the end, surprisingly, there has been a question, although I did not know initially whether it was a question or not. In fact, it was a question. What has happened is that firstly there was an explanation of the question in the form of a declaration. There has been a question, to which the President of the Council may reply. Perhaps, the President has heard more of a declaration. I would ask you to repeat the question since it has been so brief that we hardly noticed it.
I do not know if Mr Dupuis is a parliamentarian or a false parliamentarian, but I would like to say that I ended with a very clear question, which asked whether the Council proposed any specific initiative for promoting awareness of international humanitarian law. That was my question and I have justified it with arguments which you have all heard. I repeat that I do not know whether others are parliamentarians or false parliamentarians, but my question was not a false question.
We are all real parliamentarians, Mr Martínez, Mr Dupuis, but this type of parliamentary manoeuvring happens and it is quite normal.
Madam President-in-Office of the Council, there is a specific and clear question and you may reply.
Mr President, the EU thinks that this gap between the standards that exist and compliance with them must be closed in future. One concrete move in this direction was made when the Finnish Presidency at the fifty-fourth sitting of the UN General Assembly called on the international community to make a real effort to find the right solutions and responses to the new and unforeseeable challenges of humanitarian law, and it is the EU' s intention to raise this issue in different international contexts.
Question No 10 by (H-0699/99):
Subject: Transport of live animals Does the Council support a limit to the transport of live animals of a total journey of not more than eight hours?
Mr President, the Council would remind the honourable Member that it issued Directive 91/628/EEC on the protection of animals during transportation, and its amended version, 95/29/EC, which established rules for the transportation of animals within the territory of the EU, including maximum time limits for the transport of different types of animal. Furthermore, the Member States are urging the Commission to introduce a proposal for a directive to limit the overall time for the transport of animals to a maximum of eight hours.
Mr President, the Minister has given the right answer. The problem is that the second part of the answer should be to say what she is going to do to make sure that it is implemented. Would she agree that a sign of a civilised society is humane treatment of its animals? In Europe today we still see animals suffering agonies and animals dying in transit as a result of the inhumanity of transport conditions. Too many animals are transported in cramped conditions, without adequate food and water, without opportunities to turn round, to get out, to exercise on their journeys. Eight hours, as she has rightly said, should be the legal limit throughout the European Union for live animal transport. It should be the limit, under the directives; it is not in practice. I ask the President-in-Office of the Council to talk to the Council, talk to the Commission, and say why this is not yet being enforced. Animals are suffering and therefore Europe is not yet a civilised society in this regard.
Mr President, the reference to the Commission in this question is very much in order since, by virtue of the acts based on the Treaty and its provisions, it is specifically the task of the Commission to see that Community legislation is being properly applied. In this capacity, the Commission must also make proposals it sees as fit to correct possible distortions. The Council for its part is prepared to give special attention to any proposals made to it by the Commission that concern the area the honourable Member refers to. If the honourable Member would like to know more about the actual conditions relating to the transport of animals or bring the matter to the attention of the Commission it would perhaps be better if he put his questions directly to the Commission, as the express job of the Commission is both to monitor compliance with the provisions of directives in force and act if compliance is not taking place.
. -
Question No 11 by (H-0703/99):
Subject: Action by the EU against illegal trafficking in nuclear, biological and chemical materials Despite serious evidence of illegal trafficking in nuclear, biological and chemical (NBC) weapons-grade materials, no serious steps are being taken to combat the problem. At the same time, multilateral deliberations on this matter and agreements on the monitoring of NBC materials are proving inadequate. According to many rumours and reports, these networks are situated mainly in the Ukraine, the Czech Republic and Russia and the illegal trading activities are centred mainly in Constantinople and Budapest, while much of the trafficking is carried out through channels in the Balkans, many of which go through Kosovo. What view does the Council take of this major problem and what is its attitude towards those countries within whose territory this dangerous and illegal trafficking is taking place, particularly where there is evidence of a cover-up and especially in view of the fact that some of the countries involved are seeking EU membership or association?
Mr President, the prevention and control of the illegal trade in substances that can be used in the manufacture of nuclear, biological and chemical weapons is the aim behind customs, legal and police cooperation in the Union in matters of crime, an aim that we are attempting to fulfil both directly and via Europol. As the problem mentioned is an international one, crossing the borders of the Union, international regulations have also been established regarding this issue.
In 1996 the Council adopted a decision on the participation by the Member States of the EU in strategic action planned by the World Customs Organisation for the Balkan channels to speed up the process of international cooperation and develop the control of illegal commerce, particularly in the Balkans. The joint operation, called "Roadrunner" , was set up in 1998, and the same sort of operation has also been planned for the Balkan channels in 2000. In addition, the EU' s customs administration each year sets up joint operations to stop illegal commerce. Third countries, especially the Central and Eastern European countries, are invited, as required, to take part in these operations. Furthermore, the Council has agreed on certain joint police operations aimed at the prevention of international crime, which will make it easier to control the routes used by criminals more comprehensively. One of these operations is a route control project, to prevent the illegal trade in weapons.
To bring control into more precise focus, the Member States of the European Union are working to improve the efficiency of risk assessment methods and the exchange of information process that makes prevention possible. We are convinced that the more efficient use of computer systems to circulate information will make it easier to identify consignments that constitute a risk, the dealers and the countries of origin and the destinations. The Member States of the EU are committed to an effective block on weapons policy and participation in operations relating to the control of exports, i.e. action by the nuclear exporters' group, the Zanger Committee, the Australia Group and the Wassenaar arrangements.
Thank you for your reply. I asked you and the Commission this question purely and simply so that we would all sit up and take note of an issue which has always been dealt with in the past either as a question of crime or as a question of international terrorism. I want to use this point of view to draw your attention to the fact that, when the political decision to enlarge the European Union was taken in Helsinki a few days ago, the political criteria of the Europe of the 15 were included, the Copenhagen criteria, were included, and rightly so; however, you should take account of the fact that there are problems in the new applicant countries which did not apply in the past to the fifteen. In this context, when the question includes the matter of what the European Union is doing in relation to applicant countries where these materials are transported through their territory or these situations are covered up, what it means is what policy will it follow or what political commitments will it impose on these countries so that progress can be made with accession procedures. This is the political issue, over and above any others in relation, for example, to the manpower which has know-how on these issues and which has remained unemployed, in relation to the laboratories of the Soviet Union and certain other matters.
My question referred to this political issue and that is why I asked it.
Mr President, firstly, the problem mentioned in the final part of the honourable Member' s question was that there are many former military personnel who are unemployed, both in the applicant countries and the other third countries close to the EU. The EU has tried in part to address this problem through its programmes to specifically support alternative models of employment for these people. With regard to smuggling and the applicant countries, what I said in my reply is clearly the case, that the EU' s customs administration now establishes joint operations, on an annual basis, to stop illegal commerce, and, if necessary, third countries are also invited to take part in these operations. Through these operations and during the general process leading up to membership, we clearly have to tighten up cooperation and our common ability to also function in those areas that fall within the jurisdiction of the EU.
. -
Question No 12 by (H-0706/99):
Subject: Practice of the European Court of Justice with regard to openness Recent events in the European Union have shown that EU decision making must be public. The EU institutions have made considerable efforts to create a climate of openness with regard to decision making. However, unlike the courts in many Member States, the European Court of Justice has a policy of only limited openness. No statistics are kept of the outcome of votes in connection with its decisions and judges do not express views at variance with Court judgments.
Does the Council intend to take steps to ensure that after a reform of its activities the European Court of Justice complies with this principle of openness by introducing more transparent decision making? Does the Council intend to urge that the outcome of votes in connection with decisions should be published and that judges should be allowed to express views at variance with a given judgement?
Mr President, pursuant to Article 321 of the basic instrument of the Court of Justice of the European Communities, Article 33 of the basic instrument of Euratom, and Article 29 of the basic instrument of the ECSC, deliberations in the European Court of Justice are secret, and remain so. In its current practice, the Court of Justice is simply applying those provisions. Pursuant to Article 245 of the Treaty establishing the European Communities, Article 45 of the Treaty establishing the European Coal and Steel Community, and Article 160 of the Euratom Treaty, the Council can amend the rules on secrecy only at the request of the European Court of Justice.
The idea expressed by the honourable Member is naturally one of those approaches that may be adopted when considering theoretically how to solve the problem of openness regarding the deliberations of a body exercising judicial power. However, as the honourable Member quite rightly points out, this is not a question of a practice that might even be adopted in the internal systems of all the Member States. The approach suggested by the honourable Member has both its advantages and drawbacks, as does that adhered to in compliance with the legislation in force that applies to the European Court of Justice. We might, however, imagine that the delicate balance that is being aspired to in this area will duly take account of the different principles to be acknowledged in this case.
Mr President, I might say in response to Mr Bowis' question that not only animals but MEPs also suffer in this Chamber, when timetables change and it is sometimes quite boring to have to wait. However, my thanks go to the representative of the Council for still having answered my question.
The European Court of Justice exercises power in a remarkable way. For the public to really be able to see that the Court' s application of the law meets all the criteria of independence and objectivity traditionally associated with a court of law, the application of law must be undertaken openly. I would like to thank the Presidency of the Council for being of the same opinion as I am on this but how significant would you say the justifications for decisions are, and the fact that the individual opinions of the judges and the bases of interpretation, especially regarding the sorts of cases that have given rise to debate, will remain forever in the dark? Should we not include the future status of the European Court of Justice on the IGC agenda, so that these clauses in the Treaty can be amended insofar as this matter is concerned?
Mr President, I will start with the final part of the supplementary question. With regard to the IGC agenda, this is something that is still alive and well, and it is obviously possible to return to the question raised by the honourable Member on that agenda. This secrecy regarding deliberations which exists in the current versions of the Treaties is, in any case, justified to the extent that it is an effective means of preserving the independence of the judges, the adoption of decisions and, furthermore, the consistent interpretation of Community law. If the varying opinions of the judges were to be made public, that would, at least for the present, be at odds with the structure of the Community' s legal system. This practice, which exists in some Member States, is accounted for by those countries' legal histories and is the result of the distinctive features of their judicial systems. The practice, which exists in one or more Member States, would, however, be quite difficult to transfer to a Community court, without making agreement on decisions harder as a result of the change.
Earlier this evening we discussed a concrete case before the European Court of Justice under question 3, the so-called Journalists' Case. What amazed me, in following the discussion, was the fact that the address by the Council of Ministers too - it was of course the Council of Ministers which stood accused in this case - was classified as secret.
I really do think it is unreasonable for a particular institution' s opinion on a political issue to be classified as secret if there are no very special reasons indeed for this. I wonder if the Council of Ministers considers that the increased openness which is now hopefully to come within the EU ought also to embrace the Council of Ministers' addresses to the European Court of Justice.
Finally, I want to say that it is especially pleasing to have a minister from the Left Alliance here too.
Mr Sjöstedt, I realise that I have infringed the Rules of Procedure because you had already asked one supplementary question and on Council days you can only ask one. This mea culpa shows that errors are committed in relation to the Rules of Procedure, but it was a pertinent question and so the Council may reply. Mrs Siimes has the floor.
Mr President, I believe the Council has already answered the question about the case of the journalist, and I would like to point out that the Council altered its own position in this case regarding public access to documents so that in the end there was just one document, information on which was not to be given out. In that sense, obviously, the Council itself - how can I say this? - corrected its procedures to make for greater transparency, which has been spoken of here. Regarding the original question, I would say that the decisions of the Court and the documents associated with them are obviously rather a different matter from that of decisions of a body drafting legal provisions. In this sense also, the criteria for openness regarding whose varying opinions should be made known and whose should not - as those of the judges are not - are obviously different matters for consideration.
Thank you very much, for your willingness to answer our questions.
Since the time allotted to Questions to the Council has elapsed, questions 13 to 32 will be replied to in writing.
That concludes Questions to the Council.
Mrs Kauppi has the floor for a procedural motion.
Mr President, I am completely satisfied with the Council' s reply but, before this part of this sitting ends, I would like to ask the Bureau when it intends to decide on the issue, as we are having a debate on Mr von Wogau' s report on the important issue of competition policy and state aid policy, which was meant in fact for this morning, but which today was put back by several hours. Now it has been said that it might even be moved to January. I would like to know at what time it might be safe to leave if I want to give my opinion in the debate?
Well, I thought I would have to call on the Holy Spirit to guide me, but luckily the officials tell me that the debate will take place tonight. I did not know, but with full confidence in the team of officials, I can tell you that tonight, in all probability, you will be able to stay because we will be able to discuss it.
(The sitting was suspended at 7.10 p.m. and resumed at 9.00 p.m.)
State aid and competition policy
The next item is the joint debate on the following reports:
A5-0069/1999 by Mr von Wogau, on behalf of the Committee on Economic and Monetary Affairs, on the Commission White Paper on modernisation of the Rules implementing Articles 85 and 86 of the EC Treaty [COM(1999) 101 - C5­0105/1999 - 1999/2108(COS)];
A5­0078/1999 by Mr Rapkay, on behalf of the Committee on Economic and Monetary Affairs, on the XXVIIIth Report by the Commission on Competition Policy (1998) [SEC(1999)0743 - C5­0121/1999 - 1999/2124(COS)];
A5-0087/1999 by Mr Jonckheer, on behalf of the Committee on Economic and Monetary Affairs, on the Seventh Survey on state aid in the European Union in manufacturing and certain other sectors [COM(1999) 148 - C5­0107/1999 - 1999/2110(COS)];
A5-0073/1999 by Mr Langen, on behalf of the Committee on Economic and Monetary Affairs, on the Commission report on the implementation in 1998 of Commission Decision No 2496/96/ECSC, of 18 December 1996, establishing Community rules for state aid to the steel industry (Steel Aid Code) [COM(1999) 094 - C5­0104/1999 - 1999/2107(COS)].
In accordance with Rule 146(1), I have received a request from the PPE-DE Group to postpone this debate.
Mr Karas has the floor to explain the reasons for the request.
Mr President, I would just like to give a brief justification for this motion. As you know, we have had several timetabling problems and postponements today and not only today but also in the run up to the debate of these four reports. Everyone who attended the preliminary discussions of the von Wogau, Rapkay, Jonckheer and Langen reports in committee is aware of the importance of competition policy and of future internal market policy to the future development of the economy and to growth and employment in Europe. Our view is that, given the importance which the work of the European Union and which our relations with Member States, undertakings and workers will have in the future, all four reports should be debated in detail in plenary and substantiated vis-à-vis the public at a more convenient time.
These four reports do not, primarily, represent the culmination of processes; they are important contributions to the future debate on development. I therefore move, on the grounds of timetabling problems and the importance of these four reports to competition policy, that we deal with them during the first part-session next year, i.e. in January, preferably on Tuesday in Strasbourg and I ask you on behalf of all the rapporteurs to support this motion.
Thank you very much, Mr Karas.
We shall now proceed to the vote on the request of the PPE-DE Group.
(Parliament approved the request)
Late payment in commercial transactions
The next item is the debate on the recommendation for second reading (A5-0099/1999) on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive combating late payment in commercial transactions [8790/1999 - C5-0125/1999 - 1998/0099(COD)] (rapporteur: Mr Murphy)
I would like to commend this second reading to the House. It is very much about prosperity, and about creating jobs in the European Union, particularly for our small and medium-sized enterprises, by creating a better business climate for those businesses.
Paradoxically, I do not want this report to be used. In fact I would like to see it go out of fashion very quickly indeed. This sort of Directive should be changing the climate of our business economy, away from late payment to prompt payment. We actually want a culture in this European Union, in our single market, of prompt payment, not late payment.
I would like to place on record a number of thanks before I address the substance of our second reading: thanks to Parliament's services for working so quickly on this report; to the Commission for all its support; and to the Finnish Presidency for the courteous and careful advice it has given through this process. Thanks also to colleagues on the Committee on Industry, External Trade, Research and Energy with whom I have worked very closely, several of whom I see here in this Chamber this evening. In particular, thanks to UEAPME who are very much the voice of small businesses in the European Union and who have given wholehearted support to this proposal.
One further vote of thanks is also due, and that is actually to a ghost of this Chamber: that is, to my former colleague and good friend Lyndon Harrison, who was rapporteur at first reading, now Lord Harrison of Chester. It was Lyndon Harrison who, as rapporteur on 16 September 1998, said to this House: "It is time to outlaw cheating practices and give small and medium-sized enterprises the confidence to go boldly into the single European market knowing that they will be paid on time and in full." I could not agree more.
I have to say, from our position as a Parliament, that the Council's common position was a disappointment - especially when you consider that we share the same aim. Yet because we share the same aim, and because there is goodwill on both sides, I am confident that we will have an effective and efficient directive that will eventually be adopted.
However, it is important to point out that there are large areas of difference between us. These include the rate of statutory interest to be charged when a late payment occurs; the length of the trigger period for interest if no contract has actually stipulated a payment period; retention of title in the course of late payment; the role of the public sector and the treatment of public procurement; and compensation claims arising from late payment. All these areas are very difficult and could cause problems between Parliament and Council. Nevertheless, it is my belief that they are integral to our aim and are broadly safe and sound, and will help create a better business climate for small and medium-sized enterprises as they develop to realise their full potential within the single market.
Shortly after I was elected to this House, Mr President, one of my first pleasurable duties was to bring to the Parliament representatives from Dudley Chamber of Commerce and Industry, which was then in my constituency. They came to a hearing on late payments that was being organised in the Parliament and gave some very good expert advice, recognising that we had problems with late payment in the single market. Those problems have actually got worse, which is why we currently have a directive and a proposal before us this evening. The importance of this directive is that it will help us address that business climate, to have a cultural change so that we move away from late payment to prompt payment as the norm within the European single market and not, as it currently is, the other way around.
The small and medium-sized enterprises of the European Union are watching very closely to see how we react to this particular proposal and the common position. They will expect from this House tomorrow a strong vote backing the vote that was carried in the Industry Committee unanimously on Monday of this week. With those opening remarks, Mr President, I would commend our position to you.
Mr President, at this moment in time millions of small and medium-sized enterprises are watching us and the eyes of even more millions of workers in the European Union are turned anxiously towards us. We are being called upon to deal with a most serious matter. I too should like to congratulate the rapporteur, Mr Murphy, for the excellent spirit of cooperation which we had and to congratulate the Committee on Industry, External Trade, Research and Energy for its full and unanimous support for our joint effort. We must all, Parliament, Commission and Council, reflect on the responsibilities which face us. We must bear in mind that one in four SMEs which goes bankrupt does so because of late payments. We must be aware of the fact that 450 000 workers have lost their jobs at a time when the main problem facing the European Union is how to combat unemployment. We must bear in mind that every citizen in the European Union owes 65 euros due to late payments. We must bear in mind that we owe it to this society and to the entrepreneurial spirit of the European Union to give them the chance to develop on a sound basis. We must also understand that we cannot permit the unfair practice whereby companies or even the public sector, which is the worst payer there is in the European Union, are financed free of charge, thereby condemning thousands of enterprises to death, stagnation or entrepreneurial castration.
What we are now being called upon to do is to restore conditions of healthy competition. We do not intend to protect anyone. However, we do intend to set up a framework of fair practices, to try and lay down rules of healthy competition so that we can all use our abilities and skills to face the future with better prospects. I want us all to understand that several more thousand jobs are at stake if we back-pedal on this report which we are being called to vote upon. I received a call today from an organisation representing thousands of small and medium-sized enterprises to say that they wished to congratulate the European Parliament on behalf of European business people. That is precisely what we are waiting for here. That is precisely what we are attempting to do and I call on the European Parliament, where we have the honour of sitting, to vote by a large majority in favour of the text tomorrow, I call on the Commission to do justice to the text which we give it during its evaluation and, above all, I call on the Council to understand that we cannot proclaim left, right and centre that we are above the law, that we cannot proclaim left, right and centre that we are sensitive to the issue of job creation, that we cannot proclaim left, right and centre that small and medium-sized enterprises are the backbone of the economy and, at the same time, refuse to vote in favour of and adopt the positions of this European Parliament.
Mr President, the globalisation of our economy that is underway, and of which completion of the single market is a part, is made up of regional districts and energy centres which, by managing to form a network, become international. In order to achieve completion, globalisation needs clear, simple and effective rules which, until now, our businesses and our craft industries have not been able to take advantage of in an area as important as commercial transactions.
The Council' s position, which was presented at second reading, is still weak on this point and, in particular, it does not shield small and medium-sized businesses and craft industries from the inefficiency of public machinery and from the excessive power of big businesses. The amendments that Parliament has tabled are intended to fill this serious gap and have an ambitious objective: the creation of a legislative structure which, while careful not to create pointless bureaucratic complications, will allow the sizeable productive forces of the Union to flourish in the internal market, thereby facilitating their activities on the global market too.
The most significant innovations we wish to introduce are the following: careful consideration of the consequences of late payment for perishable foods; recognition of the right to demand compensation for costs incurred from debt collection too; retention of title clauses by the vendor; to ensure that an enforceable title can be obtained normally within 60 days of the lodging of the creditor' s action; and finally, greater transparency in the relationship between the contracting authority and the contractor, and also in a subcontractual relationship. This group of amendments may mark the beginning of a real cultural change in the current relationship between debtor and creditor.
My final observation is of a purely political nature. In the last few days there has been a lot of talk about the role and future of the Community institutions, but I would like to remind you that the credibility of a structure such as Parliament or the Council is closely linked to its ability to resolve the problems that trouble citizens in their everyday life, or to take positive action on these matters.
I would like to compliment and congratulate the rapporteur, Mr Murphy, and the committee, on the work they have done on this. Although we are a small House tonight this is a terribly important subject. It cannot be said too often that small businesses do not have deep pockets and so have greater difficulty riding out cash-flow crises than bigger ones. They often have to wait for money to come in before paying their own suppliers. If payments are delayed it has a knock-on effect. Sometimes they are dependent on one large customer. If this client delays or defaults on payments, that can mean the equivalent of a whole month's work lost, with potentially catastrophic effects. Worse still there is often no real redress. Though there is a statutory right, for example in the United Kingdom, to impose interest on late payments, there is practically no way to enforce this and court action is impractical to recover small debts. We need to have some form of enforcement machinery. There is also the difficulty of different payment terms across the European Union - 30 days in some places, 90 in others. The compromise of 60 days seems to me a sensible arrangement.
It is grand that the Commission has put its shoulder behind the wheel of speeding up commercial payments but it is far from the case that the Commission is beyond reproach itself. The Ombudsman' s report highlighted many instances of late payments to suppliers by the Commission. This point was addressed in the communication from Commissioner Liikanen and another concerning time limits. I am glad that the Commission is seeking to improve its own procedures to reduce late payments as I would like to see it put its house in order. I had a letter from a distinguished academic the other day pointing out that persons coming to give reports are often kept waiting for their expenses money for several months. This is unacceptable. We must make sure that the Commission does as well as it expects others to do.
Mr President, when the common position arrived here, as the former shadow rapporteur of my group, I felt slightly abandoned by the rapporteur of first reading who had left this House. When it also transpired that the file of the Committee on Economic and Monetary Affairs had been passed on to the Industry Committee, then I felt completely orphaned, but the coordinator and the new EPP shadow rapporteur have adopted me in the Industry Committee for a short while, which made up for a lot of things and for which I would like to express my thanks to both.
I would also like to say a word of thanks to the rapporteur, Mr Murphy, who has done a sterling job.
Mr President, the common position is better than the original proposal. The Industry Committee, however, has incorporated a few more amendments and I hope that they can be conciliated swiftly because the SMEs are desperate for the entry into effect of this directive, but quality should come before speed. The report meets with my full approval. I still have questions but only with regard to the bill of exchange, Amendment No 18. I am aware that the bill of exchange is used in one of our Member States as a means to counter excessive payments. However, I do think that the bill of exchange is too strict an instrument. It is an unconditional order to pay a certain sum on a certain day and even if there are serious reasons for challenging the claim, one cannot refer to them as the debtor. If the bill also needs to be guaranteed and accepted by a bank, then this becomes an expensive business. Personally, I hold the opinion that we should confine ourselves to judicial review on account of unreasonable terms. I would like to know the Commissioner' s opinion regarding this Amendment No 18.
Mr President, first of all I want to thank you. A few parliamentarians will know the file very well. The Commission's proposal for a directive on late payments contains a package of measures to combat late payment in commercial transactions in the European Community. The directive applies to late payment between all enterprises including the public sector. It provides the legal framework to deter late payers from paying late or from imposing unduly long payment periods on their partners. Moreover, it renders the procedures for recovering debts quicker and more efficient.
The common position agreed by the Council in July of this year has cut six operational articles of our proposal down to two. I am conscious of the fact that it is not easy for Member States to agree to changes in their legislation. However, the Commission has indicated that it would like to see a more ambitious approach to late payment. Without ambitious provisions, the directive will not reach its objective. I therefore welcome the interest Parliament has taken in our proposal and I congratulate the rapporteur, Mr Murphy, and the coordinators of the other political groups, on their excellent work.
Turning now to the proposed amendments, I welcome most of them as they revive many of the Commission's original proposals and try to correct deficiencies in the common position. In this respect the Commission can accept Amendments Nos 1, 3, 4, 5, 7 to 17, 19, 21, 22, 24 and 26. There are other amendments where the Commission agrees with most of the substance but would prefer to reformulate them. This is the case with Amendments Nos 6, 20 and 25. In particular we would like to reduce the number of reports that the Commission is being asked to produce in Amendment No 25. It is better to use that time to pay bills more quickly, as was said by Mr MacCormick.
Finally, there are a very few amendments which the Commission cannot accept for specific reasons, and these are Amendments Nos 2, 18 and 23. Mrs Thyssen has just spoken about Amendment No 18. We do not think that Amendment No 18, concerning a debtor' s obligation to furnish a bill of exchange in the case of a long contractual payment period has a chance of being accepted by the Council. In fact it seems that this amendment is inspired by the law of one Member State and that the proposed rule has not worked well so far in that state. As a result, 15 Member States have opposed the proposal.
We would also prefer not to modify Article 4 on the duration of recovery procedures. The discussion in the Council was a difficult one. We believe that the result is satisfactory. Reducing the duration from 90 to 60 days, as proposed in Amendment No 23, would have the consequence of causing the Council to revert to the old version of the Commission proposal and exclude the period needed by the debtor for his defence. This would add some 30 days for most countries and the result would be similar to the one we now have.
To summarise, the Commission expects that this proposal will bring significant benefits to businesses, in particular small and medium-sized enterprises. Reducing late payment will improve businesses' cash flow. It will also reduce financing costs caused by being paid late and the heavy administrative cost of pursuing debts.
I hope that early next year we can come back to the broader issues of enterprise policy. We need a new enterprise policy atmosphere in Europe and an environment where creating small and medium-sized enterprises will be easier and cheaper, and will be encouraged. That is the only chance for Europe to guarantee that our unemployment figures, which are too high, will be reduced. We need a lively, growing SME sector. Let this proposal be one part of this new approach.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 10.00 a.m.
Bovine animals and beef: identification, registration and labelling
The next item is the debate on the report (A5-0101/1999) by Mr Papayannakis, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation amending Council Regulation (EC) No 820/97 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products [COM(1999) 487 - C5-0241/1999 - 1999/0205(COD)].
Mr Goodwill has the floor for a procedural motion.
Mr President, on a point of order, although we are not joined by the Council representative tonight, could I ask whether the Commission or a representative of Parliament's secretariat are aware of press agency reports I have seen which state that the decision to extend the voluntary scheme for 12 months was actually made in the Council yesterday, circumventing the codecision procedure and making this debate and the vote tomorrow irrelevant?
Mr Graefe zu Baringdorf has the floor for a procedural motion.
Mr President. I wish to speak on the same point. I do not take the view that the debate here and hence the vote tomorrow are irrelevant. Quite the contrary. What I would like clarified for the Committee on Agriculture and Rural Development, and because the Council is not here I would be happy to hear it from Commissioner Byrne before the debate, is this: how are we to interpret these announcements and the Council conclusions before us. Obviously the Council has decided that, if we react to the regulation presented by the Commission with proposed amendments, it may not agree to the simplified procedure, i.e. to accept this postponement under the codecision procedure. It would then approve another proposal from the Commission, drafted in accordance with the old Regulation 820, article 19 of which establishes implementing provisions which allow a postponement of one year. The Council has apparently decided, should the Commission make this formal proposal, to agree to it.
So, obviously what we have here is a twin-track approach by the Commission and we are naturally curious to know, Commissioner Byrne, now that we are in the middle of a codecision procedure, if the Commission is using a twin-track approach to circumvent this codecision by announcing a different approach to the Council.
I would be most obliged if you could tell me if you condone this approach by the Council, whereby a simplified codecision procedure can only be approved if Parliament does not exercise its right to amend the text presented by the Commission to the Council, in which case we must conclude that, if we exercise that right we are, to all intents and purposes, out of the codecision procedure! We would like this point cleared up by the Commissioner before the debate. I am sorry, Commissioner, but I must put this question to you; the Council is not here and we would like this cleared up before the debate and before tomorrow' s vote. I repeat that I consider that this debate and tomorrow' s vote, i.e. the postponement, are urgently needed. I disagree in this respect with the previous speaker, but I share his view that this needs to be clarified.
Mr President, I am not quite sure what I am being asked to do at this stage. If it is agreeable to you and Members of Parliament I could address you on the issues I have come to address you on or alternatively answer the question that has been asked, in so far as I can, by the two previous speakers in relation to the issues raised in the Council yesterday. As Mr Graefe zu Baringdorf very rightly points out, I am not here to answer on behalf of the Council, but in so far as I can assist Parliament I would be very happy to do so.
I have with me a copy of the conclusions which were suggested by the Presidency yesterday. Before I read that document I should point out that what I am about to read amounts to a political orientation taken by the Council yesterday. The Council recognised that this issue was being discussed today in Parliament. Therefore, they deferred any decision on this issue until after Parliament had discussed the issue. The matter will then go back to the one of the Councils before the end of the year, taking into account the decision of Parliament today. However, if it is of assistance to Parliament I would be very happy to read this document which amounts to a political orientation rather than a conclusion or a decision of the Council yesterday.
The Council, after having examined the Commission proposal aiming at postponing for one year (from 1 January 2000 to 31 December 2000) the introduction of a compulsory beef labelling system and maintaining during this period the voluntary labelling scheme provided for in Regulation (EC) No 820/97, has adopted the following conclusions:
(1) The Council agrees on the following common orientation: the Commission proposal is acceptable without any other amendment than the addition of Article 37 to Article 152, paragraph 4(b) as a legal basis;
(2) Should the opinion which will be delivered by the European Parliament within the first reading of the codecision procedure correspond to the above common orientation, the Council shall accept this outcome and therefore adopt the proposed act thus amended;
(3) If this were not the case, the legislative act could not be adopted before 31 December 1999;
(4) The Council notes that in this hypothesis the Commission intends to submit a proposal having the same objective, but based on Article 19, paragraph 1 of Regulation (EC) No 820/97;
(5) The Council has considered a working document prepared by the Commission services in this perspective - 14015/99 - and noted a large majority in favour of the substance of the text;
(6) Should the Commission submit a formal proposal for a Council regulation corresponding to the text of the working document which received the support of the Council, the Council shall adopt such proposed regulation before 31 December 1999;
(7) The Council will do its utmost in order to have a decision on a labelling provision as soon as possible in consultation with the European Parliament.
That is the orientation of the Agriculture Council yesterday. They have refrained from making a decision in deference to Parliament's discussions here today and the decision is open to Parliament to take tomorrow.
Mr President, having heard the text read by Mr Byrne, of which I have a copy here before me, there is indeed little point in this debate. Mr Byrne, it is not true that the Council has not taken any decisions. The Council has decided on a year' s postponement. It says so. The Council has decided that it knows that the Commission - in other words you - will present another solution which we know nothing about. You know what it is, they know that you will present it to them, that it will be a good solution, that it will approve it by 31 December and that it will approve it without codecision. That too is a Council decision. Consequently, you are trying to fool us here.
Despite all this, I still have to present my report to you. We approved Regulation No 820 in 1997. It makes provision for the identification and registration of bovine animals - this was during the "mad cow" crisis - and it was decided on and entered into force on 1 July 1997. It makes provision for labelling of beef and beef products: voluntary labelling until 31 December 1999 and compulsory labelling as of 1 January 2000. I should point out, just so that we are clear on this, that the voluntary scheme in each country or in certain countries will obviously not become the compulsory system throughout the Union. The transition from the voluntary to the compulsory scheme is effected by approving implementary regulations which should have been drafted by the Commission and which should be approved by 1 January 2000. As yet, nothing has been approved. Consequently, as of 1 January 2000 we must expect to have a sort of legal vacuum and chaos and confusion on the market. Why? Because the Member States have been late sending in the reports which they were required to send to the Commission and the Commission has failed to do its work. Then the Commission comes along on 15 November and tells us, "We are unable to complete, please can we postpone for a year" , adding that this will be on a new legal basis, Article 152 of the Treaty, which is quite right following the Amsterdam Treaty.
This development puts Parliament in a very difficult position, Mr President. Either we accept exactly what the Commission tells us, i.e. we postpone for a year and then codecide on the implementary regulations, or we make amendments, in which case, the Council tells us, these amendments cannot be accepted. It has already told us. If they cannot be accepted, then again we have a problem. What did we do in the Committee on the Environment, Public Health and Consumer Policy? We of course voiced the right criticism which, I believe, should be particularly forceful of the Commission and the Council. We do not accept a year' s postponement. We say it should be reduced to no more than eight months and, of course, with the amendments which the Committee on the Environment, Public Health and Consumer Policy has approved, we have, Mr President, to all intents and purposes, agreed with the proposals to sideline codecision, in order to save time and ensure that a compulsory agreement is reached quickly. We have seen what the Council has decided, it has discounted all of this as impossible. It has already said that it is going to postpone for a year and that it is waiting for the famous proposals which the Commission is hiding up its sleeve and which will solve the problem of implementation.
I think, Mr President, that things have come to a pretty pass. I do not think that any of the procedures being proposed guarantee that we will proceed more quickly towards compulsory labelling. I imagine that the Council will soon meet in extraordinary session, probably before Christmas, and will do something to ensure that there is no vacuum, chaos and confusion. However, codecision has been sidelined and perhaps we are partly to blame. I think, Mr President, that it is only logical after all this to envisage the possibility of going to Court, because these are clear infringements of the legislation.
I personally think that there is no guarantee that we will proceed more quickly. However, I recommend the solution proposed by the Committee on Environment and I hope that we will proceed more quickly, albeit using dubious methods, towards compulsory labelling. We have seen today how important it is in resolving differences between Member States and, above all, and much more importantly, and this is what interests us, how important it is to consumer protection. If we see that even with this dubious method there is no progress towards an urgent solution, I think it is unavoidable that we shall end up taking recourse to Court, if, of course, there is a majority in the House which has the political courage and resolution to do so.
Mr President, ladies and gentlemen, we discussed the question of beef labelling here in plenary as early as February 1997. At the time we, as the European Parliament, voted in favour of the immediate introduction of the compulsory labelling system. However, the Council decided on an initially optional labelling system and postponed the compulsory system until January 2000. We are now being asked to agree to a further postponement of one year, as there has been a delay in the implementation of the applicable regulation 820/97. The Member States and the Commission alone are to blame for these delays.
The Commission justifies the delay by saying that the progress reports from the Member States, which form the basis for the general rules governing a compulsory system, were received too late. In our opinion, the Commission and the Member States did not make a conscientious effort to ensure that the compulsory beef labelling system would enter into force as planned. The Commission must therefore be prepared to answer the question of why it did not take the Member States to task earlier. After all, the Member States were obliged to ensure that the conditions needed for complete proof of origin for cattle were in place and that their electronic data bases were up and running by 31 December this year.
The Commission' s contention, that the presentation of its proposal was delayed because the outcome of the case pending against the Council before the European Court of Justice on the legal basis for Regulation 820/97 has not yet been decided, is also unacceptable. Even if the judgement had been made, it would still have been extremely difficult to complete a codecision procedure on this matter.
We cannot sanction a further postponement of one year without reservation; otherwise we may well be forced again this time next year to agree to a further postponement because some Member States have again failed to do their homework. We will give the Member States a further eight months to catch up but the compulsory system must be definitively introduced in all Member States and for everyone marketing beef on 1 September 2000. The Commission has time until then to submit implementing provisions for the compulsory system. At the same time, the European Parliament and the Council will decide on a new version of Regulation 820/97 under a codecision procedure. This approach will enable the compulsory system to be introduced earlier than envisaged by the Commission in its proposal and will give all those concerned sufficient time to find a lasting and satisfactory solution.
In conclusion, I should like once again to thank my colleagues in the Committee on the Environment, Public Health and Consumer Policy for taking account of the amendment proposed by the Committee on Agriculture and Rural Development; I think it is important, here and now, for the European Parliament to speak with one voice and to send out a clear signal on this matter of fundamental importance to consumers. I would also like, once again, to thank all those who have worked on this and the services for their fast work and self-sacrifice.
The last decades of the twentieth century have been punctuated by a series of food scares. In many cases genuine concerns are blown out of proportion as the media indulge in a feeding frenzy, seldom letting the facts get in the way of a good story. Maybe we do not have enough journalists with a scientific background able to quantify issues like risk or possibly, as I suspect, a sensational front page headline which will sell a newspaper is more important than giving consumers information on which to judge their buying decisions.
Product labelling is one important way in which this misinformation can be countered. It is, of course, possible to go too far and give technical data that confuses rather than informs. When the details of this and other directives are considered I hope we can have at the back of our minds the mother trailing two or three irritable children around the supermarket. She does not have time to read a detailed data sheet. She needs to see at a glance the information on the origin, production method and other details in a simple, unambiguous way.
At present food labelling is at best vague, at worst deliberately misleading. For example, one could be forgiven for thinking that bacon labelled "packed in the UK" was produced in Britain under our most stringent welfare standards; not so. And shepherd's pie labelled "product of the UK" may contain beef from Botswana, Zimbabwe or anywhere else in the world. This is not good enough. Labelling rules should address these problems.
I now come to the intolerable situation we find ourselves in today regarding the extension of the voluntary beef labelling scheme. What would be the attitude of the EU if it were a company, not a country, that chose to ignore legislation which other similar businesses were complying with? The full force of the law would be unleashed of course. We have the situation that 12 of the 15 Member States have not introduced a voluntary system of beef labelling and are therefore not in a position to move to a compulsory scheme in January. The Commission blames the Member States for not providing information about the lack of action in time for the proper democratic procedures to ensue. They should, however, have been aware of how the situation was developing and I am sure a few telephone calls would soon have put the Commission in the picture. Today, despite the fact that both the Committee on Agriculture and the Committee on the Environment of this Parliament were asked to consider this extension, the Council has decided to ignore this House and change the legal basis for this decision, despite the fact that the amendments proposed were both practical and reasonable and could have been adopted under codecision. This is an insult to the Members of the European Parliament.
It is particularly important, finally, that consumers know where the beef they are consuming comes from. In the wake of the BSE crisis we must make it simple for people to identify the safest beef available, which is, of course, British.
Could I also urge Commissioner Byrne to introduce a compensation scheme for British beef farmers who are being hit by the illegal action of the French Government? The cost of this scheme can be recouped from the French when, as surely as day follows night, they lose their court case. British farmers need help now, not the promise of compensation later when some of them will be bankrupt and beyond help.
Mr President, we return for the second time today to the grave crisis over beef, its safety and circulation within this Union under the rule of law. All of us believe that we need the measures which were promised by the Commission back in 1997. We need them especially because of the crisis through which we are passing. The issue of the identification of beef products and the certainty that they can be relied upon is as much at the heart of the dispute between France and the European Union as it is at the heart of the concerns of safety which have preoccupied both the Committee on Agriculture and the Committee on the Environment over the last two years.
I want to congratulate Mr Papayannakis on his patience over the last few weeks. We are all concerned about the apparent fait accompli in the statement by the Council. We are having this debate in a legislative vacuum if we have no flexibility of amendment. We see Regulation No 820/97 slipping away from us into a morass of half-observed voluntary practices with no immediate prospects of the compulsory scheme which every Member of this House knows is necessary. That is partly a result of Member State inertia, but I cannot exempt the Commission from its own responsibilities. They far pre-date Mr Byrne's arrival in office. But now, as he has to clear up this mess, we ought to hear from him how he will do so.
The amendments of the Committee on the Environment, Public Health and Consumer Policy set out to remedy this with a remission of eight months maximum. Some of our amendments clarified and strengthened Article 152 as the legal base.
Today the Council is urging that Article 37 be added to the legal base. This is surely an issue of health and consumer protection. I want to hear from Commissioner Byrne that he will be the defender of everything that was implied in Article 152 once it is added to the Treaty. The whole point of this is that it gives us a right to intervene, a right to be consulted and to be participants in the process of codecision. That right, so recently granted to Parliament post-Amsterdam, is now being snatched away. That has been the cri de coeur of Mr Papayannakis throughout our discussions in the Environment Committee. It is an absolutely scandalous state of affairs that we are sitting here in a nine-tenths empty parliamentary Chamber, one week before Christmas, seeing a regulation which will come into effect no-one knows when or how, with a Council which is treating us with an aloof contempt. I do not believe it is good enough. I do not believe Mr Byrne thinks so either.
Mr President, it is morally reprehensible and completely unacceptable that the EU Commission is to shelve consumers' justified demands to know about the origin of the foods we all eat. The EU Parliament ought to put the screws on and ensure that all EU countries label beef and register cattle. Back in 1997, the governments of the EU countries resolved in the Council to implement labelling and registration. This has unfortunately only happened in fairly few countries, and there is a tremendous amount of trouble getting the resolution implemented in a number of other countries where not even a start has been made on setting up a labelling system.
For the Group of the European Liberal, Democrat and Reform Party, it is crucially important that consumers' confidence should not merely be preserved but also increased, that public health should be protected and that the quality of foodstuffs should be high. It is therefore completely unacceptable that the Commission should not have put this important area in order. Consumers should be able to rely upon the quality of the beef they buy, and they can only do that if it is possible to monitor the animal concerned from its birth until such time as the beef ends up on the dinner table. That is to say, the animal' s country of origin, the country in which it was slaughtered, the name of the abattoir and the identity of the butchers should be known.
The Commission' s proposal to postpone compulsory labelling and registration is quite unacceptable. We can support Mr Heinz Kindermann' s opinion and we also expect at least EUR 15 million to be allocated for the purpose, for it is an urgent matter to get these arrangements in place.
Mr President, Mr Byrne, you have presented the Council decision to us here today. I agree with you that this is really the task of the Council, but I would like to refer to the seventh point, which says that there must be a labelling provision as soon as possible in consultation with the European Parliament. I consider this passage to be cynical, given that this paper again excludes the European Parliament from codecision. It is the same approach as that taken in 1997 when the Commission proposed codecision to us and Parliament and the Commission tabled a proposal. We made a great deal of effort only to see the Council unanimously reject the proposal and decide without Parliament.
That meant that the Council had taken over responsibility. The Council failed to fulfil its responsibility to implement what it itself had decided in Article 19, namely to issue implementing provisions on 1.1.2000. Then Parliament was again taken to task and again it fulfilled its obligation. We have not moaned and groaned, we have sat down and got on with the work - on the subject of which, Mr Papayannakis, heartfelt thanks to you as rapporteur and to Mr Kindermann, the rapporteur for the Committee on Agriculture, and to the administration and legal service. Everyone has made an effort! There was good coordination between the Committee on Agriculture and the Committee on the Environment. We negotiated with the Commission. We put our cards on the table and said, excuse me, but we have a contribution to make to this procedure. The result: do or die! If you want to be part of the procedure, then you must divorce yourself from it as far as the content is concerned, otherwise we will not accept your case!
Mr Byrne, you said earlier that the decision now rests with Parliament. This means that if we adopt what you have submitted to us, then it will go through. If we table amendments which really are justified, over which we have taken time and trouble, then you will decide without us. This is a snub to Parliament by the Council which we are not prepared to accept.
Now to the role of the Commission. The Commission has told us that there is no longer any time for implementing provisions. Please, indulge us! We are indulgent and where does it get us? Since the way in which we have amended it obviously does not suit you, you go on to the next proposal by introducing the compulsory system under Article 19, saying at the same time that the voluntary system will be extended by one year, thereby excluding Parliament from the process. That too is a snub to Parliament which we cannot accept. We take the view that Article 19 does not legally allow this postponement. We have been involved in a procedure since the 1997 decision and we shall most probably find ourselves involved in a procedure again after this decision, which means, furthermore that it would be in the consumers' interest to draw up an urgently needed timetable with us in order to ensure the reasonable and timely application of this compulsory labelling system.
Mr President, I welcome this opportunity to make a brief contribution to this debate and to open with the comment that an early and satisfactory resolution of the controversy surrounding food safety is of paramount importance to consumers, to our farmers and indeed to the food industry.
Already the fall-out from BSE has cost farmers millions of pounds and left consumers both confused and bewildered. While not detracting from the seriousness of the situation, the impact on consumer confidence has been far greater in my view than the actual threat to public health. It is for this reason that we must quickly put beyond doubt the safety of all food, including beef, through a credible and totally transparent traceability programme. Delays at this stage are unacceptable and Parliament must keep up the pressure on the Council and on Member States to conform fully with our revised food laws.
It has been agreed to accept the recommendations of the Scientific Committee as the basis for all decisions on the public health aspect of food production. To do otherwise in my view would be to politicise unnecessarily what is now a priority EU agenda and indeed would do nothing to restore consumer and farmer confidence. I sat through an earlier debate relating to this today and one might wonder whether Parliament is united in accepting the basic principle of the recommendations of the Scientific Committee.
From a consumer perspective, labelling is, of course, part of the resolution of this problem. It must be clear, it must be understandable: a point that has been made here on many occasions, but it is not the answer to the public health aspect of food production.
I believe our farmers - and, if I may say so, particularly Irish farmers - have no difficulty in producing a product of the highest quality and safety. In many respects they have been made the scapegoats in the present controversy and are certainly paying a high price for a crisis that was not of their direct making.
I very much welcome the leadership provided by the new Commissioner, Mr Byrne, and his commitment to the establishment of an EU food safety agency. I know, Commissioner, that you are doing everything possible to bring this proposal to fruition as quickly as possible and it is very important that you do so.
The European agricultural model, based on family farms, in my view provides the infrastructure necessary to give our consumers quality and choice. That particular concept of the agricultural model has been debated and agreed on by our Committee on Agriculture and indeed by Parliament too. It has been reflected in the Agenda 2000 proposals.
I want to make the point that in our anxiety to protect consumers we must be equally careful not to over-regulate a sector which has the capacity to produce a diverse range of quality food. In my view there is no substitute for the quality of beef, lamb and pork produced by European farmers. This fact must be fully reflected in the trade talks still to get under way in Seattle, where our competitors in world trade will have a vested interest in frustrating our efforts to put our agriculture and food sector on a sound and competitive footing.
Mr President, Commissioner, as far as the labelling of beef is concerned, we are not debating the substance here today but the timetable, which needs to be laid down. We are also debating the highly topical issue of the Council' s approach and the Commission' s behaviour and position. The Commission has submitted two proposals to us on beef labelling, one which makes beef labelling compulsory in Member States as of 1 January 2001 and one which is drafted as a transitional regulation up to 31 December 2000, i.e. voluntary labelling.
The timetable submitted by the Commission must be rejected in the interests of the consumer. Mr Kindermann has submitted what I consider to be a convincing timetable. The European Parliament should agree to voluntary labelling up to 31 August 2000, with compulsory labelling to be introduced as quickly as possible. Only in this way can we send out a clear signal to anxious consumers. There can be no question of continuing to allow the slowest link in the chain to set the pace. Nor can there be any question of the new Commission continuing to hide behind what to me look very like the old delaying tactics. The delay in the implementation of the regulation cannot be ascribed solely to the Commission and individual Member States. In other words, this approach would have been totally unnecessary if the Commission had acted promptly at the time. Then there is the point that the applicable Regulation 820/97 still contains the obligation to introduce the compulsory system by 1 January 2000. The Commission' s excuse for the delay is that the Member States were late sending in the necessary reports on the implementation of the labelling system. I really do wonder if the model pupils in the Member States are again being punished here.
We must not tolerate this cat-and-mouse game by the Commission any longer! You should know, Mr Byrne, that none of us can afford to put on such airs and graces. You should bear in mind that we really want to decide on this proposal under the codecision procedure. Consumer interests must come first. Consequently, we should, in my opinion, support the timetable suggested by Mr Kindermann in tomorrow' s vote. With this timetable we really can send a signal to our anxious consumers and we should all bear in mind that we sit here as the representatives of the people, that we have been elected by the consumers and that it is we Members of Parliament who must lay ourselves open time and again to discussions with our citizens. I have the impression that the Council has already distanced itself from them by quite some way.
Mr President, the European Parliament is in favour of these measures and has also shown that it is in favour of operating in a flexible way so that these measures are implemented effectively. But the European Parliament is against the use of deadlines as an excuse for this measure never being implemented.
The manoeuvring of the Council and its secrecy with Parliament, Mr President, are increasing our suspicions in this respect to the point where we almost want to accuse them of having something to hide.
Neither do I share the euphoria of those who think that, by means of labels, we are going to do away with food fraud, nor do I share the fears of those who think that this is a form of renationalisation. It is simply a measure which will offer the consumer more information, and that is significant, Mr President, at a time when, in the European Union, confidence in food safety has been eroded.
Therefore, we believe that the Council has made a big mistake and must put it right as soon as possible.
Mr President, Commissioner, only last week did the annual BAMST workshop take place at the University of Ghent. BAMST stands for Belgian Association for Meat Science and Technology. This year' s theme was traceability, a means to guarantee the quality of meat and meat products. Professor Jan Van Hoof gave a clear overview of the situation in Belgium in terms of traceability of meat and it should be said: there is finally some good news from the Belgian federation. Together with France and Finland, we are the only country which has completed the implementation of the present directive. However, what the Council and Commission are trying to dish up here today beggars belief. I support the observations made by all those who have intervened in the debate so far. This joint protest from our Committees on Agriculture and the Environment ensures that we want to put a stop to the Commission' s proposals and rightly so. A three-year delay for a compulsory regulation is unacceptable to us. Even a one year delay is. Let there be no mistake: we want the compulsory regulation in place by 1 September. Let this be a warning to the Council. If necessary, we will call on the Court of Justice. This is a violation of Community Law; a gross insult. I therefore urge all those present to fully approve rapporteur Papayannakis' report. We will take a hard line on this. After all, we want to use compulsory labelling as a means to help those who want to restore consumer confidence in meat. This should happen sooner rather than later.
Mr President, as I am the last to speak, I shall not repeat what everyone else has said. I would first like to answer the English Member this evening, as there are not many of us and we are all friends here, without stirring up any controversy.
I have already said in this Chamber that British and Irish farmers are in a difficult situation and we must help them. We must work out who should pay and we must make the calculations together. If France has to pay - and perhaps the courts will decide that it must - French politicians will accept their responsibilities, but neither should we forget that those who have not respected the rules on the treatment of meal and who have placed us in this situation must also pay. We must certainly not forget them.
Commissioner, my only concern is that the 1997 political commitment not be jeopardised. Why is the Council taking a step backwards? Who are the pressure groups? Knowing, as we do, what has happened throughout the European meat industry and what is still happening in other countries, I wonder. Are there pressure groups forcing it to move backwards, to go back on what has already been done in this industry in terms of labelling and also in terms of the consumer in order to clarify things?
Can you tell us Commissioner, what proposals you have presented to the Council? Because normally, unless I am mistaken, the Commission makes several proposals to the Council when discussions are held, as was the case yesterday.
How do you expect the citizen and consumer to understand this backwards step? Why is the Council rejecting Parliament' s proposal? These are certainly not budgetary measures. As far as abattoirs and traceability are concerned, I think that the Council is adopting a contrary attitude, and will have to accept sole responsibility. I agree with today' s speakers that Parliament must make the Council aware of this. I am therefore counting on you, Commissioner, to act rapidly - and this will be our New Year present for the end of 1999 and in that way Parliament will not be disappointed at the beginning of 2000. You can still intervene and you can still change the Council' s mind.
The second point which I would like to draw to your attention before the start of 2000 is this: let us not wait until December, as we have waited this year until November, to put a definitive regulation on the table. This will enable us to apply it as rapidly as possible, for which, moreover, Mr Papayannakis' excellent report makes provision.
Let me begin with a word of apology for my delayed arrival this afternoon. Unfortunately, weather conditions in Brussels led to the cancellation of this morning's flight and therefore I was unable to be present in person to update Parliament on the BSE dispute. This has led I know to a change in the schedule of Parliamentary business with this important debate now taking place late in the evening. I have been informed of all the work of the Committee on the Environment, Public Health and Consumer Policy and the Committee on Agriculture and Rural Development on this proposal. I would like to congratulate Mr Papayannakis, the rapporteur, and Mr Kindermann, draftsman of the opinion of the Committee on Agriculture and Rural Development.
The business before us is the Commission proposal to extend the existing voluntary labelling requirements under Regulation (EC) No 820/97 for a further year. I am very aware that Parliament is deeply unhappy that a compulsory labelling regime is not in place as envisaged with effect from 1 January 2000. I note that there is a proposed amendment which criticises the Commission and certain Member States for this delay. However there were good and justifiable reasons for this delay. Firstly, Member States did not submit the required reports on existing arrangements in sufficient time. Secondly, not all Member States will be in a position to establish reliable registration and identification systems for all animals. Finally, the last Commission took a decision, following its resignation, not to present any major new political initiatives and I understand that Parliament agreed with that proposal.
This Commission was therefore faced with a very difficult situation. There was a very tight deadline, 1 January 2000, within which to agree a proposal laying down general rules for a compulsory system to apply from that date. Quite simply, with the best will in the world, this deadline cannot be met. The proposal has been made under the codecision procedure but full agreement between the Community institutions cannot be expected for several months. This is the minimum time necessary to agree such important issues.
In these circumstances, the Commission also presented a second proposal to prolong the existing voluntary arrangements provided for under Regulation (EC) No 820/97. This is also in accordance with the codecision procedure. It therefore is also confronted with the very pressing deadline of 1 January 2000. The challenge is to reach full agreement within the next week or so.
Yesterday the Council discussed this second Commission proposal for a prolongation of the existing regime. The Council agreed an orientation on this proposal with only one amendment - the addition of Article 37 alongside Article 152 - to the legal base. This is, of course, a major amendment which, in my opinion, does not favour a quick conclusion to the codecision procedure. Any amendment by Parliament to the Commission's proposal, which is contrary to the orientation agreed by the Council yesterday is equally certain to block any progress towards agreement before the end of this year.
This puts both the Parliament and the Commission in a very difficult situation. You will be very aware of the implications. In these circumstances, the Commission has a responsibility to act. As already signalled, the Commission would be obliged, in order to avoid a legal void, to present a third proposal. This third proposal would be based on Article 19 of the existing Regulation (EC) No 820/97 and would prolong the existing arrangements providing for voluntary labelling.
My intention would be to examine carefully your amendments with a view to seeing in what measure they can be considered. On this point I must underline that certain amendments which aim to shorten delays go in the direction of improved consumer protection, which of course is an issue that is close to my heart. I can in this context accept amendments which aim to shorten the period during which the existing arrangements can continue for a period of eight months.
However, I cannot accept your amendments concerning bringing forward the labelling of place of slaughter with effect from 1 January 2000. I have a lot of sympathy for this amendment and signal to the Council a strong wish to have it considered in their common position. Indeed, yesterday in Council I drew the Council's attention to the fact that there was an amendment put forward by the Committee on the Environment, Public Health and Consumer Policy on Monday. However, there was virtually no support. It is also a provision which would perhaps be better addressed in the main proposal on the general rules. This proposal is also currently before the Council and Parliament.
The Commission cannot accept the proposed amendment to drop the requirement for real debate between Parliament, the Council and the Commission on the main proposal based on Article 152 of the Treaty. This would be the consequence if this amendment is adopted: Parliament would give up its important obligation to participate in this debate.
I should like to add that the debate is still open in relation to the Commission proposal on the general rules applying an obligatory regime. It is in this context that the main debate should take place. It is unfortunate that discussions of these very complex and important issues have had to take place in the context of an emergency decision with a near-impossible deadline.
The Commission is of the view that Article 152 is the appropriate legal base. This is an extremely important and contested issue which is currently before the Court of Justice. On this question the Commission cannot agree to the addition of Article 37.
There is little or no appetite in the Member States for a fully compulsory system from 1 January 2000. We cannot ignore this reality, nor can we assume that we have a better idea of the obligations involved than the Member States. Member States can choose to impose compulsory labelling for beef cattle born, raised and slaughtered on their own territory. Only three have chosen to do so.
The Commission is in favour of full, compulsory labelling. It is therefore proposed that it should take place from 1 January 2001 for place of slaughter and, in addition, from 1 January 2003 for place of birth and fattening. I can assure you that I am committed to this particular proposal and to the question of compulsory labelling. It is my intention to pursue that in the period of time I am in office, and to do so quickly.
Turning to some of the questions that were raised by some of you, I will try to give you some answers in relation to these issues.
In relation to the question raised by Mr Papayannakis when he said: "You are trying to fool us here". I am not sure if the interpreters made some kind of mistake. I would like to place a benign interpretation on those words rather than a malign one, because they are open to the interpretation that I am attempting to mislead Parliament. That, as you know, Mr Papayannakis, is one of the most serious charges that can be laid against anybody. If that was your intention I reject it and resent it. I have always been open with Parliament. On the first day I came here, when I spoke at my hearings in September, I made it absolutely clear that it was my intention to be open and transparent with Parliament. I have appeared in Parliament in plenary session on many occasions in the short time that I have been Commissioner. I have appeared before committees of this House on a number of occasions also. Never once in that period of time was any such suggestion made to me. I do not accept it.
Mr President, it would be the easiest thing in the world for me just to apologise. I think you misunderstood what I said. It is not in my nature to be insulting when discussing politics. I do not know what the interpreter said, but under no circumstances did I mean that I had a problem with you, not by any stretch of the imagination.
However, Commissioner, the essence of my political question remains and, if you would care to, please reply to it. Did the Council decide yesterday to postpone for a year without waiting to see what we wanted, yes or no? Did the Council decide yesterday to circumvent Parliament' s opinion, yes or no? These are not insults, Commissioner. They are serious conclusions based on the Council' s action. Obviously, you have no reason in the final analysis to act as Council' s advocate.
I therefore repeat that under no circumstances did I intend any slight on your honour or your reputation and if you think that I did or if you were given any cause to do so, I apologise. However, I repeat, the problem is how you interpret what the Council did yesterday. You have no reason to try and defend it.
I am happy to say that I accept the explanation and apology offered by Mr Papayannakis and the gracious way in which he has done so. Let us put it down to interpretation difficulties.
In response to his question, he is perfectly right. I am not here to answer for Council and all I can say is that I read out the conclusions of the Council yesterday. I should say that the Council did not adopt this as its decision, but rather said that this was its view, its orientation, but made it clear that it would have to await the outcome of Parliament's decision tomorrow on this particular issue before finally voting on the issue and adopting a position. For that reason I understand that this issue is going back to one of the Councils before the end of this year for finalisation, having regard to what Parliament said today and what Parliament will vote on and decide tomorrow.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 10.00 a.m.
BST
The next item is the debate on the report (A5-0098/1999) by Mrs Keppelhoff-Wiechert, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council decision concerning the placing on the market of bovine somatotrophin (BST) and repealing Council Decision 90/218/EEC [COM(1999) 544 - C5-0250/1999 - 1999/0219(CNS)].
Mr President, Commissioner, as the ban on placing BST on the market and administering it expires at the end of 1999, this matter has become a matter of urgency to us. This proposal is designed to definitively prohibit the marketing of BST and its administration to dairy cows. The Commission refers to scientific studies which confirm that the use of BST inflicts unnecessary pain on animals. Consequently, I reject the marketing and administration of BST in the European Union, as formulated in the report, on the grounds of animal welfare. May I remind you that all the Member States have approved and ratified an agreement on animal welfare on livestock holdings.
BST use increases the incidence of mastitis and foot and leg disorders and adversely affects reproduction in cattle. There is also evidence of loss of profitability, premature culling and death. The numbers speak for themselves. BST increases the risk of mastitis by 25%, the risk of infertility by 18% and of paralysis by as much as 50%. However, there are not only animal welfare considerations; there are also health and economic considerations which justify the withdrawal of BST.
BST is also rejected by consumers. It is reasonable to suppose that BST could lead to a change in consumption patterns and exacerbate the imbalance in the milk, milk products and beef and veal sectors. What is even more ridiculous is that surpluses are produced even under normal conditions. BST is not a treatment; its only purpose is to increase milk production. The milk quota system was introduced precisely in order to reduce milk production and now we are to take it ad absurdum with BST. That cannot be!
Exports would also suffer. No major buyer or producer of milk and milk products anywhere in the world has permitted the use of this hormone, apart from the USA. We have been elected to represent our citizens and hence our consumers. We must therefore take our duty seriously and fight on behalf of the electorate. BST is a genetically engineered hormone. No Member State has yet carried out field tests with BST. It has not been established what changes could potentially occur in the composition of milk and the effects of genetic engineering on human health cannot yet be assessed.
The fact that a small number of countries have allowed the hormone to be used must not lead to a watering down of international health standards. However, even more decisive is the fact that BST is rejected by consumers. It is not by chance that leading supermarket chains stated, following a consumer survey in 1994, that they would not sell milk from cows treated with BST, even if the EU moratorium were lifted.
What we cannot, however, explain to consumers is that all the Member States of the European Union import a lot of BST milk products from the USA, together with products from the Czech Republic, Slovakia and Bulgaria, and that these products, for example, cheese from milk obtained this way, have been landing on our consumers' tables for a long time. As third countries in which this hormone is permitted are not obliged to notify this officially, the Commission does not have an exhaustive list of these countries. I think this is another challenge facing the Commission. The Commission should check, first, if BST is harmful to human health and, secondly, how imports of BST products can be made really transparent. The Commission proposal has no effect on the production of BST in the Member States or on imports of this substance, provided that it is to be exported to third countries.
Allow me, as your rapporteur, to conclude by saying that we all naturally find it difficult to explain to our voters that BST is already being manufactured in some Member States but that it is not used here. I am not sure if we should go into this point too critically in public, given that jobs are at stake. I hope - and we are at one with the Commission on this - that we can agree on this urgency and wrap the whole thing up tomorrow. Thank you to all those who were involved.
Mr President, I am not speaking on behalf of my group. I will vote with the majority of my group as I always do when they decide in a democratic way, but I am afraid I do not hold the same view as Mrs Keppelhoff-Wiechert. She made her case very well and she "threw the book at it". There was no conceivable argument against use or about the possible dangers that might occur that she did not invoke.
I find myself in the same position I found myself in many years ago when, on the initiative of Parliament, we banned natural hormones in the production of beef. We cost the European beef producers something like EUR 12 to 15 billion. In the meantime we did not enhance the safety of beef. We based our decision on political ideology rather than scientific investigation. The truth is that we ban American beef today because those hormones are there; but the truth is also that we know that, if we allowed the Americans to sell that beef into our market, at good value to our consumers, and if we were to put a label on it saying those hormones were there, they would still buy it. We know that. If we did not know that, why would we ban it? Let them come with their beef and if our consumers are so concerned they would not eat it anyway. But I do not believe they are so concerned.
It is the same with this product we propose to ban today. It is motivated by ideology rather than science. I believe we have a committee called the CVM. This committee for veterinary medical products which works within the European Medicines Evaluation Agency concluded that BST was safe, efficacious and of suitable quality. As such, they recommended that the product was suitable for release. They found that it did not affect the health of animals and that it was a natural product that did not affect the health of human beings.
We had another committee which gave a different point of view. My understanding is that it is the committee that gave the all-clear which is the committee on which we are relying. The only thing I want to say to the Commissioner is, could he please tell us which advice he is taking? Does he regard the committee whose advice he rejects as incompetent, unable to judge what is good for animals or dangerous for human health? Is he going to dismiss them and refuse to accept their advice or opinions any more?
Mr President, today we are at last discussing the definitive ban on the administration and marketing of BST in the European Union and, hopefully, this will mark an end to the ten-year process during which the final decision has been postponed time and time again on the grounds, of course, that there was no conclusive scientific evidence which justified a definitive ban. We are now in possession of this evidence and it confirms that the use of this hormone pushes cows to their physiological limits. The consequences are leg and foot injuries, stomach/intestinal malfunctions and impaired fertility, not to mention the increase in mastitis.
Cows are therefore subjected to unnecessary pain. This is unacceptable for reasons of animal welfare, but have all the risks to human health been excluded? What about BST residues in the body which have not been broken down, what about the possible change in the composition of the milk, not to mention the increase in the antibiotics administered in order to treat the sick cows. I would therefore like to support the rapporteur' s request that we step up efforts to clear up the question of the effect of BST on human health once and for all. On behalf of the group of the Party of European Socialists, I would like to thank Mrs Keppelhoff-Wiechert as rapporteur for her rapid work and we, of course, emphatically support her report.
Mr President, we are able to support the rapporteur' s opinion, but I should like to make a few comments. We agree that the investigations which have been made into animals' health are of decisive importance to our resolution and are also of decisive importance to the fact that BST ought not to be used here in the EU. That is to say, we support Article 1. When we talk about public health, however, I must however say that we still have a number of problems with the results of the seventeen scientific investigations which were not able to distinguish the naturally produced BST hormones from the artificially manufactured ones. We ought not to push these scenarios further than can be justified by the scientific evidence.
Articles 2 and 3 deal with continued licence to produce the BST hormone here in the EU. In my opinion, we are coming close here to practising a double standard. When I think about everything that was said here this evening and in recent months about BST hormones, of the trade war with the United States and about American beef produced using hormones, I feel we are near to courting a double standard, when these hormone preparations are manufactured here in Europe and subsequently sold to the United States which then uses the BST hormone. I cannot therefore support the wordings of Articles 2 and 3.
Mr President, I endorse the statements made by the rapporteur and Mr Kindermann and there is no need for me to repeat them. I would like to express my satisfaction at having reached the point where, after years of discussion, we can consider the matter closed. I should like to stress once again that we must be very careful when it comes to using genetically engineered drugs for preventative purposes. Unlike in the health sector, no side effects can be tolerated in agricultural applications.
I should like to make another point as chairman of the Committee on Agriculture and Rural Development. We have agreed on Amendment No 3. There was also an oral proposal for an amendment which was agreed with the Commission. I will not go into the details, but it was not included in the report. I should like my request for this to be clarified, entered in the Minutes and for us to have the version that we have in fact agreed upon at tomorrow' s vote. As I have said, it was agreed with the Commission.
Mr President, firstly I would like to congratulate Mrs Keppelhoff-Wiechert on the report and the urgency with which she has carried it out. I would like to stress to the Commission - which only now is delivering us a document which was drawn up at the end of October - that Parliament has had to work against the clock. In fact, we only have a few days before the expiry of the deadline for the most recent extension of the deferral of the Regulation whose derogation by the Commission we are going to vote on. This deadline expires on 1 January of the coming year. Therefore, I would ask the Commission - so as not to repeat all the arguments expressed by the previous speakers - to send us documents more quickly so that we do not have to work against the clock.
I would like to stress once again that the consumers do not want BST. Consumers refuse to accept the idea of cows producing milk containing BST. This hormone is never used for medicinal reasons. It is only used to produce more milk, and this can cause us problems, since we have a surplus of dairy products. Furthermore, problems may arise with regard to our agriculture, as well as negative reactions to it and there may be contradictions in our new Community Agricultural Policy guidelines.
I would also like to point out to the Commission that it must continue to investigate the possible effects of BST on consumers' health. At the moment they do not seem to be harmful, but nor do they seem to be entirely harmless.
Therefore, Commissioner, Parliament, which is working rigorously and is taking its work ever more seriously, requests that you do not make us work against the clock and that, furthermore, you take account of the reactions and proposals which we make, which often end up in the waste paper bin.
Mr President, the greatest problem I have with the text on which we are going to vote tomorrow - I have just acquired a copy - lies in article 3 of the Commission proposal, according to which we would ban these substances in the European Union. I ask the Commission to listen because I am going to ask for clarification; according to this article we would vote for a ban on these substances within the European Union, but this ban would not affect their manufacture or marketing within the European Union, since we could send them to another Member State with a view to their export to third countries.
Mr President, this is not acceptable to me, since if we ban these substances and their marketing within the European Union, as the agreement says, it would not be legal to be able to send them, within the European Union, to another Member State. Nor would it be legal, as we are currently doing, to produce them in a Member State. Therefore, I would ask you to clarify whether this is the case because, according to this text and according to the Commission, this ban would not affect marketing or exporting to third countries.
Mr President, I believe that this would be extremely hypocritical. What we do not want for ourselves, we allow for others when it is a question of earning money. I believe that everything has its limit, and if we have principles for ourselves, we must hold the same principles with regard to non-EU countries; and, of course, within the European Union, we cannot produce, manufacture or market these substances.
I should like to thank Parliament for having admitted this proposal as an urgent point so it would be dealt with before the end of this year. As you know, the Council has already banned - in 1990 - the placing on the market and the use of BST on dairy cows under Council Decision 90/218/EEC. The moratorium was extended by the Council in 1994 until 31 December 1999 by Council Decision 94/936/EC.
Article 2 of Council Decision 94/936/EC provided that the Commission had to entrust a working party of independent scientists with the task of assessing the effects of using BST. Before putting a new proposal on the table of the Council the Commission was waiting for the opinions of the two scientific committees which were delivered on 18 March 1999. The Scientific Committee on Veterinary Measures Relating to Public Health recognised that there could be possible links with prostate and breast cancer and, in view of the lack of evidence, indicated that further studies were necessary.
Secondary risks are possible: allergic reactions and an increased use of anti-microbial substances. The lack of evidence will oblige the Commission to follow very closely all scientific research into the potential adverse affects on human health of dietary exposure to products derived from BST-treated cows and, if necessary, make recommendations for further preventative measures. The Scientific Committee on Animal Health and Animal Welfare adopted on 10 March 1999 its report on animal welfare aspects of the use of bovine somatotrophin and stated that BST increases the risk of clinical mastitis as well as the duration of treatment of mastitis, it increases the incidence of foot and leg disorders and it can affect adversely reproduction and induce several severe reactions at the injection site. Therefore it follows from that opinion of the SCAHAW that BST should not be used in dairy cows.
The protocol on protection and welfare of animals annexed to the Treaty establishing the European Community calls on the Community and Member States when formulating and implementing the Community's agricultural policy to pay full regard to the health and welfare requirements of animals. By Decision 78/923/EEC the Community approved the European Convention for the protection of animals kept for farming purposes. All Member States have also ratified this convention. Council Directive 98/58/EC concerning the protection of animals kept for farming purposes states that no other substance, with the exception of those given for therapeutic or prophylactic purposes, shall be administered to an animal unless it has been demonstrated by scientific studies of animal welfare or of established experience that the effect of the substance is not detrimental to the health or welfare of the animal.
BST is not used in cattle for therapeutic purposes but only to enhance milk production and has detrimental effects on the animals. In the light of this opinion of the Scientific Committee on Animal Health and Animal Welfare, the Commission - moved by me at its meeting of 28 October - adopted a decision proposing a permanent ban on the marketing and use of BST in the Community as from 1 January 2000 in accordance with the provisions laid down in Council Decision 98/58/EC on the protection of animals kept for farming purposes.
For the purpose of clarification I should say that BST is not for sale in Europe, but it is manufactured here. There is one company manufacturing BST in the European Union. It is authorised for export to third countries only. It is not authorised for sale in the European Union. I should also say that any further steps to ban its manufacture for sale outside the European Union would not have a legal base and would be something outside the competence of the Commission.
Mr President, I would like the Commissioner to clarify whether a piece of information that I have is correct. It appears that this substance is manufactured in Austria, from there it goes to Holland and from Holland it is exported to non-EU countries.
Commissioner, is it true that it is manufactured in Austria, from there goes to Holland and from Holland is exported?
The Commissioner' s words confirm that this is the case, that within the European Union we are manufacturing it and marketing it.
Yes, for clarification purposes, I can say that it is manufactured in a factory in Austria; that it is, I am instructed, bottled in the Netherlands for export to third countries, but not for sale within the European Union. I should say that there is no legal base for preventing that particular manufacture or trans-shipment through the Netherlands for sale to third countries.
. Thank you very much, Mr Byrne.
The debate is closed.
The vote will take place tomorrow at 10.00 a.m.
Award of the Sakharov Prize to Mr Xanana Gusmão
Mr Gusmão, on behalf of the European Parliament and myself, I must say that it is an honour and a very great pleasure for us to welcome you to this House.
We were overjoyed to hear of your release just three months ago on 7 September. You showed admirable and unyielding courage throughout your detention which began on 20 November 1992. You managed to retain your inner freedom despite the ill treatment which you endured, particularly in psychological terms, and which was intended to prevent you from making your defence.
During your trial, you had the skill and found the strength to denounce before the world' s press the genocidal nature of the occupation of East Timor. Despite the extremely difficult conditions of your imprisonment, you found the courage to take advantage of these circumstances to develop strategies for resistance, to study languages and law and also to write wonderful poems and paint pictures which you very kindly gave to me just now.
I trust you will permit me to give a brief resumé of your life for the benefit of the House. Originally from East Timor, the eldest child of teachers, you studied mainly at the Catholic mission of Nossa Senhora di Fatima. You started work at a very early age as a schoolteacher. Before the age of 30, you joined the team of the A vos de Timor newspaper. At the same time, you became actively involved in the central committee of the Fretilin resistance movement or the Revolutionary Front for the Independence of East Timor. During the invasion of your country by Indonesia, you went into hiding. After three years, you became the head of the guerrilla unit Falintin which was the armed wing of the resistance movement. According to the press, the repressive occupation claimed 200 000 victims, a third of the population.
You worked tirelessly to find a peaceful solution. You proposed a peace plan to the Indonesian Government and talks under the auspices of the United Nations Organisation. You wanted to take the fight for a free East Timor beyond party politics and so you brought together the various forces within the National Council of Timorese Resistance.
You can be sure that this House is proud of having helped, by participating in the pressure exerted by the international community, to prompt the Indonesian President, Mr Habibi, to release you on 7 September. This came just after the referendum of 30 August in which 70.5% of the population of East Timor voted in favour of independence.
The European Parliament, in its work chaired by Vice-President Pacheco Pereira, has been delighted with the courage shown by the Timorese people to the whole world.
Like Mr Mandela in South Africa, you are the spokesperson for peace, justice and freedom in your country. Your compatriots and people around the world know that it was with solid conviction that you declared on leaving prison that as a free man, you would undertake to do everything in your power to bring peace to East Timor and to your people. You said to me just now that everything must now be built or rebuilt, in terms of logistics and training, in the health, justice and public service sectors. The temporary administration which the UN is going to establish will form a basis for this.
You have declared that you want a pluralist democracy with open institutions, a diversified economy and a role for the press and non-governmental organisations. We hope that the experience of 25 years of suffering will enable your people to realise this dream.
I am particularly pleased to be able to highlight the favourable influence which the Sakharov Prize has had on the fate of its candidates. Among these I can think of Mr Ksila of Tunisia and Mr Birdal of Turkey who were released a few days after having been nominated, as well as Mr Mandela in South Africa and Mr Dubèek in the Czech Republic. With regard to Mrs Suu Kyi and Mrs Zana, I have again spoken to the authorities in their countries to protest about the draconian conditions imposed on their freedom. All these illustrious people have taken up the torch carried by Andrey Sakharov in making the defence of human rights and fundamental freedoms their life' s goal.
So, Mr Gusmão, on behalf of the whole European Parliament, I am delighted to give you this extremely symbolic prize.
(Loud applause)
Madam President of the European Parliament, Mrs Fontaine, honourable Members of the European Parliament, ladies and gentlemen, I am greatly honoured and moved to be here with you today, with you, the elected representatives of the citizens of Europe.
I must confess that when I returned to East Timor, I was devastated by the havoc caused by the systematic destruction and I could scarcely have imagined that I would come to Strasbourg and that I would have the rare opportunity of seeing and walking through the corridors and halls of the seat of democratic power in Europe, a Europe that shared with us the pain and suffering of genocide, but also the courage and the strength to resist a campaign of destruction and murder. I would like to take this opportunity, on behalf of my people, to thank you for the attention and solidarity that you have shown by adopting numerous resolutions supporting my people in exercising their right to self-determination.
By giving the name of Sakharov to this prize, you are paying tribute to a man who fought vigorously for the freedom of thought. Nothing characterises human beings as much as the ability to think. To deprive someone of being able to think freely and to express his or her ideas is to deprive that person of their dignity as a human being. Freedom of thought then, is a fundamental right of every human being and in Europe, it has become one of the fundamental pillars of citizenship.
In totalitarian regimes, the oppressors repress and suppress freedom of thought. In Indonesia, our experience showed that through the regime of the Orde Baru (New Order), led by Suharto and his generals, which occupied my homeland for more than two decades, a system of repression and suppression was implemented through the imposition of a doctrine, Pancasila, which regimented thought and consequently human behaviour, in an attempt to destroy the ability to think in an individual, collective and, above all, free way. This doctrine permeated the whole of Indonesian society, was transposed to East Timor and was carefully backed by a campaign of physical torture and mental conditioning.
Ironically though, these acts caused the opposite effect: they strengthened the identity and the determination of our people. After the fall of Suharto in May 1998, ways opened up for the resolution of the conflict in East Timor and for the democratisation of Indonesia.
I would like to take this opportunity to pay sincere tribute to all winners of the Sakharov Prize, particularly Aung Sang Suu Kyi, one of the greatest fighters for freedom and democracy in the whole world.
(Loud applause)
Madam President, by exercising our most basic right, that of determining our own future as a free and independent country, it was easy to foresee tragic consequences, but our people did not hesitate to show, once again, that it is staunchly determined to defend its freedom.
Now that the terrible months of pain and suffering are over, with the murders and the irrational destruction of our homeland having been inflicted in a particularly brutal way, the Maubere people are preparing for reconstruction. The tasks ahead are countless and the responsibilities that we all face are enormous. The period of transition will begin with the first phase of rebuilding infrastructures that have been completely destroyed, in a year which we are calling "the year of emergency" , the year 2000. Reconstruction will not be of a merely physical, material nature. Reconstruction will also target social aspects, the political sphere, the economic domain and, above all, human and psychological problems. Only the interaction of these various components will be able to guarantee a gradual recovery by Timorese society at all levels, in real and universal preparation for independence.
It is also important that what independence means for us is not just having a President, a flag and a national anthem. Independence must guarantee the benefits of freedom for a people that has fought so hard and suffered so greatly. The massive participation of 30 August must continue if the Timorese people are to feel that they themselves are the agents for development. There will be no development without democracy.
(Loud applause)
Apart from the material reconstruction, we are committed to promoting civil society, education about human rights, education about democracy and the precise notion of justice, and we need your support.
East Timor is not only going to need financial support. We are in a difficult, even crucial phase, because at the moment we are, or we feel that we are, very fragile and weak in terms of preparing ourselves for an independence that represents a new life for our people. In this sense we remain confident in Europe' s support, a support that has continued to aim to prepare the Timorese, with a precise notion of universal values, so that, at the last hurdle, we do not betray the suffering of our people.
We are entering the phase of transition to independence with UNTAET. Since the arrival of the UN Secretary-General' s special representative, we have been consolidating the mechanisms for consultation so that the Timorese have a say in this transition process. I must say though that we still feel insecure. We still feel weak and it is in this sense that the European Parliament and all the other institutions can help us; with other kinds of support rather than that of a merely financial nature. We want to learn to be responsible towards the international community in the development of our country but, after a long period of political activism and of fighting, we feel today that we are carrying a huge burden on our shoulders because we are responsible for the happiness and the freedom that we have promised our people.
This prize shows the European Parliament' s recognition of my people' s courage in fighting for a free homeland where freedom of thought is guaranteed as a right that is inherent to the human condition. My people deserve this recognition and it is on behalf of my people that I would like to thank you for the honour that has been conferred on me.
(Sustained applause)
Mr Gusmão, the loud applause from my colleagues shows how much they appreciate your very resolute and responsible words.
This confirms, not that there was any need to do so, the support and solidarity shown by this House for the cause of East Timor. I can assure you that on the new road to independence now open to you which, as you have said, will be a difficult journey, the European Parliament will be at your side in the future as it was yesterday and as it is today. We will give you every assistance in this exhilarating adventure.
Thank you for coming, thank you for being with us and thank you to the Members.
(The sitting was closed at 10.55 p.m.)